UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Growth Fund The fund's portfolio 6/30/12 (Unaudited) COMMON STOCKS (54.9%) (a) Shares Value Basic materials (3.5%) Agrium, Inc. (Canada) 898 $79,446 Albemarle Corp. 18,956 1,130,536 American Vanguard Corp. 5,454 145,022 Andersons, Inc. (The) 402 17,149 Archer Daniels-Midland Co. 2,476 73,092 Arkema (France) 2,713 177,762 Asia Cement Corp. (Taiwan) 423,000 533,178 Assa Abloy AB Class B (Sweden) 40,902 1,143,741 BASF SE (Germany) 31,253 2,171,728 Bemis Co., Inc. 25,242 791,084 BHP Billiton PLC (United Kingdom) 28,086 802,036 BHP Billiton, Ltd. (Australia) 47,689 1,554,496 Black Earth Farming, Ltd. SDR (Jersey) (NON) 4,410 5,721 Buckeye Technologies, Inc. 9,590 273,219 Cambrex Corp. (NON) 31,696 298,259 CF Industries Holdings, Inc. 12,307 2,384,358 Chicago Bridge & Iron Co., NV (Netherlands) 25,733 976,825 China National Building Material Co., Ltd. (China) 488,000 531,058 China National Materials Co., Ltd. (China) 1,223,000 380,615 China Shanshui Cement Group, Ltd. (China) 741,000 509,952 China State Construction International Holdings, Ltd. (China) 330,000 311,965 Cliffs Natural Resources, Inc. 27,795 1,370,016 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,797 12,884 Cytec Industries, Inc. 11,688 685,384 Domtar Corp. (Canada) 10,008 767,714 First Resources, Ltd. (Singapore) 423,000 646,570 Fortescue Metals Group, Ltd. (Australia) 29,928 152,953 Fortune Brands Home & Security, Inc. (NON) 43,608 971,150 Georgia Gulf Corp. (NON) 5,552 142,520 Gold Fields, Ltd. (South Africa) 56,466 721,093 Goldcorp, Inc. (Canada) 5,145 193,702 Golden Agri-Resources, Ltd. (Singapore) 872,000 466,156 GrainCorp, Ltd. (Australia) 5,214 51,139 Holcim, Ltd. (Switzerland) 16,894 935,959 Horsehead Holding Corp. (NON) 18,337 182,637 Incitec Pivot, Ltd. (Australia) 14,968 44,125 Indocement Tunggal Prakarsa (Indonesia) 192,000 355,553 Innophos Holdings, Inc. 9,390 530,159 Innospec, Inc. (NON) 10,413 308,329 Intrepid Potash, Inc. (NON) 1,289 29,338 K&S AG (Germany) 4,558 207,965 KapStone Paper and Packaging Corp. (NON) 28,833 457,003 Koninklijke DSM NV (Netherlands) 15,597 769,515 KWS Saat AG (Germany) 96 24,980 L.B. Foster Co. Class A 3,624 103,683 Landec Corp. (NON) 32,709 279,989 Lanxess AG (Germany) 6,175 389,512 Linde AG (Germany) 5,600 872,245 LyondellBasell Industries NV Class A (Netherlands) 57,910 2,332,036 Minerals Technologies, Inc. 1,914 122,075 MMX Mineracao e Metalicos SA (Brazil) (NON) 77,825 226,675 Monsanto Co. 77,749 6,436,062 Mosaic Co. (The) 958 52,460 Multiplan Empreendimentos Imobilliarios SA (Brazil) 16,200 396,511 Newcrest Mining, Ltd. (Australia) 3,305 76,928 Nitto Denko Corp. (Japan) 37,800 1,612,183 NN, Inc. (NON) 25,520 260,559 Nufarm, Ltd. (Australia) 7,463 38,841 PolyOne Corp. 29,475 403,218 Potash Corp. of Saskatchewan, Inc. (Canada) 2,663 116,346 PPG Industries, Inc. 27,304 2,897,500 PT Astra Agro Lestari Tbk (Indonesia) 12,500 26,767 Qualipak International Holdings, Ltd. (Hong Kong) (F) (NON) 69,134 14,169 Rio Tinto PLC (United Kingdom) 32,426 1,548,644 Rio Tinto, Ltd. (Australia) 27,538 1,618,653 Sealed Air Corp. 45,081 696,051 Showa Denko KK (Japan) 292,000 567,479 Sino Thai Engineering & Construction PCL (Thailand) 789,400 355,429 SLC Agricola SA (Brazil) 1,985 19,756 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,545 86,010 Steel Dynamics, Inc. 49,894 586,255 Syngenta AG (Switzerland) 4,051 1,382,943 Teck Resources, Ltd. Class B (Canada) 3,900 120,781 TPC Group, Inc. (NON) 2,565 94,777 Tronox, Ltd. Class A (NON) 2,655 320,512 Uralkali OJSC (Russia) (NON) 22,665 173,642 Vale SA ADR (Preference) (Brazil) 36,585 713,773 Vale SA ADR (Brazil) 15,936 316,330 Valspar Corp. 20,724 1,087,803 Vilmorin & Cie (France) 217 22,973 Viterra, Inc. (Canada) 4,347 68,956 voestalpine AG (Austria) 24,901 660,211 W.R. Grace & Co. (NON) 15,134 763,510 Westlake Chemical Corp. 6,090 318,263 Wilmar International, Ltd. (Singapore) 14,000 40,248 Yara International ASA (Norway) 1,446 63,325 Capital goods (3.2%) ABB, Ltd. (Switzerland) 46,440 757,911 AGCO Corp. (NON) 25,646 1,172,792 Aisin Seiki Co., Ltd. (Japan) 26,000 865,210 American Axle & Manufacturing Holdings, Inc. (NON) 13,002 136,391 Applied Industrial Technologies, Inc. 17,299 637,468 AZZ, Inc. 2,981 182,616 Bombardier, Inc. Class B (Canada) 36,200 142,937 Canon, Inc. (Japan) 1,750 70,075 Cascade Corp. 8,613 405,242 Chart Industries, Inc. (NON) 8,552 588,036 Chase Corp. 10,282 135,722 China Railway Group, Ltd. Class H (China) 1,082,000 455,769 Chiyoda Corp. (Japan) 21,000 257,269 CNH Global NV (Netherlands) (NON) 1,651 64,158 Cobham PLC (United Kingdom) 231,895 844,573 Cummins, Inc. 35,358 3,426,544 Daelim Industrial Co., Ltd. (South Korea) 5,333 426,662 Deere & Co. 1,306 105,616 Dover Corp. 38,242 2,050,154 DXP Enterprises, Inc. (NON) 10,301 427,388 Embraer SA ADR (Brazil) 7,300 193,669 Emerson Electric Co. 123,481 5,751,745 European Aeronautic Defense and Space Co. NV (France) 40,940 1,451,839 Exelis, Inc. 55,295 545,209 Finning International, Inc. (Canada) 8,200 190,724 Fluor Corp. 37,298 1,840,283 Franklin Electric Co., Inc. 6,920 353,820 Fuji Electric Co., Ltd. (Japan) 287,000 700,975 Generac Holdings, Inc. 8,490 204,269 Global Power Equipment Group, Inc. 8,521 186,099 Great Lakes Dredge & Dock Corp. 79,469 565,819 Greenbrier Companies, Inc. (NON) 11,953 210,134 Haitian International Holdings, Ltd. (China) 62,000 61,583 Harbin Electric Co., Ltd. (China) 406,000 330,394 Hartalega Holdings Bhd (Malaysia) 86,300 109,542 Hitachi, Ltd. (Japan) 295,000 1,814,286 Hyflux, Ltd. (Singapore) 94,000 100,680 Hyundai Mobis (South Korea) 3,251 786,987 IHI Corp. (Japan) 162,000 345,744 ITT Corp. 27,402 482,275 Kadant, Inc. (NON) 11,625 272,606 KEPCO Engineering & Construction Co., Inc. (South Korea) 6,504 469,311 KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 6,660 279,971 Lindsay Corp. 836 54,256 Lockheed Martin Corp. 47,981 4,178,185 LSB Industries, Inc. (NON) 20,049 619,715 McDermott International, Inc. (NON) 61,679 687,104 Metso Corp. OYJ (Finland) 2,197 76,065 Mitsubishi Electric Corp. (Japan) 65,000 541,745 MTU Aero Engines Holding AG (Germany) 1,050 77,096 NACCO Industries, Inc. Class A 3,167 368,164 Newport Corp. (NON) 7,323 88,022 Raytheon Co. 67,732 3,832,954 Samsung Engineering Co., Ltd. (South Korea) 2,015 319,830 Schindler Holding AG (Switzerland) 5,645 631,280 Schneider Electric SA (France) 4,988 277,925 Singapore Technologies Engineering, Ltd. (Singapore) 108,000 266,517 Smith & Wesson Holding Corp. (NON) 35,725 296,875 Standard Motor Products, Inc. 12,957 182,435 Standex International Corp. 5,139 218,767 Staples, Inc. 125,126 1,632,894 Tetra Tech, Inc. (NON) 4,650 121,272 Textron, Inc. 63,545 1,580,364 TriMas Corp. (NON) 29,641 595,784 Valmont Industries, Inc. 5,282 638,964 Vinci SA (France) 26,338 1,232,706 Woongjin Coway Company, Ltd. (South Korea) 11,530 359,348 Communication services (2.8%) Allot Communications, Ltd. (Israel) (NON) 12,830 357,444 Aruba Networks, Inc. (NON) 12,626 190,021 AT&T, Inc. 134,364 4,791,420 BCE, Inc. (Canada) 6,482 267,277 Bharti Airtel, Ltd. (India) 83,250 458,158 BroadSoft, Inc. (NON) 4,471 129,480 BT Group PLC (United Kingdom) 545,518 1,808,351 China Mobile, Ltd. (China) 108,500 1,192,471 China Unicom Hong Kong, Ltd. (China) 64,000 80,405 Cincinnati Bell, Inc. (NON) 96,840 360,245 Comcast Corp. Class A 284,823 9,105,791 Deutsche Telekom AG (Germany) 56,913 624,350 EchoStar Corp. Class A (NON) 47,111 1,244,673 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 34,501 654,537 France Telecom SA (France) 55,284 727,518 HSN, Inc. 9,091 366,822 IAC/InterActiveCorp. 30,251 1,379,446 InterDigital, Inc. 2,517 74,277 Jupiter Telecommunications Co., Ltd. (Japan) 145 148,018 Kabel Deutschland Holding AG (Germany) (NON) 19,737 1,228,288 Loral Space & Communications, Inc. 5,130 345,506 NeuStar, Inc. Class A (NON) 10,595 353,873 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 29,000 1,347,403 NTT DoCoMo, Inc. (Japan) 293 487,604 Premiere Global Services, Inc. (NON) 12,162 102,039 Tele2 AB Class B (Sweden) 32,977 511,095 Telecity Group PLC (United Kingdom) (NON) 22,250 280,132 Telefonica SA (Spain) 53,462 705,326 TIM Participacoes SA ADR (Brazil) 20,777 570,536 USA Mobility, Inc. 14,757 189,775 Verizon Communications, Inc. 240,317 10,679,687 Vodafone Group PLC (United Kingdom) 657,522 1,847,397 Ziggo NV (Netherlands) (NON) 5,518 176,418 Conglomerates (1.3%) AMETEK, Inc. 36,635 1,828,453 Danaher Corp. 95,563 4,976,921 General Electric Co. 258,318 5,383,347 Marubeni Corp. (Japan) 45,000 299,508 Mitsui & Co., Ltd. (Japan) 40,000 593,470 Siemens AG (Germany) 18,007 1,513,627 Tyco International, Ltd. 91,324 4,826,473 Vivendi (France) 4,844 90,053 Consumer cyclicals (6.5%) Advance Auto Parts, Inc. 14,438 984,960 Aeon Co., Ltd. (Japan) 48,800 608,293 Alliance Data Systems Corp. (NON) 16,364 2,209,140 Alliance Global Group, Inc. (Philippines) 1,631,700 451,542 Ameristar Casinos, Inc. 17,619 313,090 Bayerische Motoren Werke (BMW) AG (Germany) 3,379 244,835 Bed Bath & Beyond, Inc. (NON) 40,563 2,506,793 Belo Corp. Class A 87,776 565,277 Big Lots, Inc. (NON) 13,752 560,944 Bluegreen Corp. (NON) 25,934 128,633 BR Malls Participacoes SA (Brazil) 61,661 706,101 Brilliance China Automotive Holdings, Inc. (China) (NON) 492,000 433,154 Brunswick Corp. 6,552 145,585 Buckle, Inc. (The) 11,364 449,673 Bunzl PLC (United Kingdom) 44,192 723,945 Cabela's, Inc. (NON) 18,237 689,541 Cato Corp. (The) Class A 5,032 153,275 CBS Corp. Class B 102,929 3,374,013 Christian Dior SA (France) 5,969 822,053 Cia Hering (Brazil) 38,131 723,321 Cie Financiere Richemont SA (Switzerland) 3,226 177,045 Coach, Inc. 43,885 2,566,395 Compass Group PLC (United Kingdom) 94,410 990,288 Conn's, Inc. (NON) 22,450 332,260 Constant Contact, Inc. (NON) 8,684 155,270 Continental AG (Germany) 2,611 217,651 Cooper Tire & Rubber 14,389 252,383 Daimler AG (Registered Shares) (Germany) 15,594 701,323 Dana Holding Corp. 18,645 238,842 Daum Communications Corp. (South Korea) 3,863 347,387 Deluxe Corp. 17,609 439,168 Destination Maternity Corp. 20,340 439,344 Dillards, Inc. Class A 20,789 1,323,844 Dolby Laboratories, Inc. Class A (NON) 17,581 726,095 Dongfeng Motor Group Co., Ltd. (China) 50,000 77,946 DSW, Inc. Class A 5,367 291,965 Dun & Bradstreet Corp. (The) 12,768 908,699 Elders, Ltd. (Australia) (NON) 44,692 10,166 Expedia, Inc. 22,344 1,074,076 Express, Inc. (NON) 24,373 442,857 Fiat Industrial SpA (Italy) 121,860 1,200,858 Fiat SpA (Italy) (NON) 34,379 173,961 Finish Line, Inc. (The) Class A 27,340 571,679 Foot Locker, Inc. 71,501 2,186,501 Foschini, Ltd. (South Africa) 44,766 702,313 G-III Apparel Group, Ltd. (NON) 15,524 367,764 Gannett Co., Inc. 55,688 820,284 General Motors Co. (NON) 116,090 2,289,295 Genesco, Inc. (NON) 5,550 333,833 Global Cash Access Holdings, Inc. (NON) 38,941 280,765 Global Mediacom Tbk PT (Indonesia) 581,000 94,627 GNC Holdings, Inc. Class A 11,525 451,780 Grupo Televisa, S.A.B ADR (Mexico) 21,300 457,524 Haier Electronics Group Co., Ltd. (China) (NON) 134,000 161,884 Hakuhodo DY Holdings, Inc. (Japan) 13,770 911,725 Helen of Troy, Ltd. (Bermuda) (NON) 5,859 198,562 Hino Motors, Ltd. (Japan) 133,000 961,139 HMS Holdings Corp. (NON) 1,288 42,903 Home Depot, Inc. (The) 120,080 6,363,039 Indofood Agri Resources, Ltd. (Singapore) 7,000 8,005 Industria de Diseno Textil (Inditex) SA (Spain) 10,256 1,060,775 Isuzu Motors, Ltd. (Japan) 227,000 1,213,612 KAR Auction Services, Inc. (NON) 12,206 209,821 Kia Motors Corp. (South Korea) 13,817 910,088 Kingfisher PLC (United Kingdom) 69,040 312,165 La-Z-Boy, Inc. (NON) 18,489 227,230 Leapfrog Enterprises, Inc. (NON) 58,193 597,060 Lear Corp. 21,804 822,665 LG Fashion Corp. (South Korea) 12,240 307,131 Localiza Rent a Car SA (Brazil) 54,082 817,221 Lowe's Cos., Inc. 86,250 2,452,950 LVMH Moet Hennessy Louis Vuitton SA (France) 3,317 505,571 Macy's, Inc. 68,063 2,337,964 Major Cineplex Group PCL (Thailand) 796,800 436,534 Marriott International, Inc. Class A 47,045 1,844,164 McGraw-Hill Cos., Inc. (The) 49,894 2,245,230 Men's Wearhouse, Inc. (The) 10,450 294,063 MGM China Holdings, Ltd. (Hong Kong) 362,400 557,378 News Corp. Class A 198,782 4,430,851 Next PLC (United Kingdom) 23,456 1,176,168 Nissan Motor Co., Ltd. (Japan) 114,400 1,083,448 Nu Skin Enterprises, Inc. Class A 3,096 145,202 O'Reilly Automotive, Inc. (NON) 22,295 1,867,652 OPAP SA (Greece) 48,287 303,865 Pearson PLC (United Kingdom) 12,977 257,738 Perry Ellis International, Inc. (NON) 11,809 245,037 PetSmart, Inc. 23,081 1,573,663 Pier 1 Imports, Inc. 5,884 96,674 Porsche Automobil Holding SE (Preference) (Germany) 6,720 334,626 PPR SA (France) 1,132 161,649 Publicis Group SA (France) 17,728 810,729 Randstad Holding NV (Netherlands) 6,061 178,993 Rent-A-Center, Inc. 6,615 223,190 Sands China, Ltd. (Hong Kong) 96,000 307,522 Scania AB Class B (Sweden) 33,500 575,226 Scholastic Corp. 7,535 212,186 Select Comfort Corp. (NON) 10,059 210,434 Shuffle Master, Inc. (NON) 7,003 96,641 Sinclair Broadcast Group, Inc. Class A 46,789 423,908 SJM Holdings, Ltd. (Hong Kong) 365,000 681,034 Sonic Automotive, Inc. Class A 63,090 862,440 Standard Parking Corp. (NON) 10,666 229,532 Stella International Holdings, Ltd. (Hong Kong) 79,500 197,273 Suzuki Motor Corp. (Japan) 45,200 926,502 Swire Pacific, Ltd. Class A (Hong Kong) 93,500 1,090,626 Tempur-Pedic International, Inc. (NON) 8,219 192,242 Thor Industries, Inc. 3,030 83,052 TNS, Inc. (NON) 31,606 567,012 Tongaat Hulett, Ltd. (South Africa) 28,209 432,086 Towers Watson & Co. Class A 14,929 894,247 Town Sports International Holdings, Inc. (NON) 21,650 287,729 Trump Entertainment Resorts, Inc. (NON) 163 489 TUI Travel PLC (United Kingdom) 114,714 306,115 URS Corp. 20,626 719,435 Valeo SA (France) 3,931 162,880 ValueClick, Inc. (NON) 5,986 98,111 Vertis Holdings, Inc. (F) (NON) 585 6 Viacom, Inc. Class B 80,145 3,768,418 VistaPrint NV (NON) (S) 27,402 885,085 Volkswagen AG (Preference) (Germany) 5,397 855,681 Volvo AB Class B (Sweden) 11,612 133,023 VOXX International Corp. (NON) 34,312 319,788 Wal-Mart de Mexico SAB de CV ADR (Mexico) 7,800 207,792 Wal-Mart Stores, Inc. 20,850 1,453,662 Walmart De Mexico SAB de CV Ser. V (Mexico) 321,234 859,453 WPP PLC (Ireland) 50,856 618,120 Wyndham Worldwide Corp. 30,251 1,595,438 Wynn Resorts, Ltd. 14,536 1,507,674 Consumer staples (5.5%) AFC Enterprises (NON) 42,934 993,493 Ajinomoto Co., Inc. (Japan) 13,000 180,725 Anheuser-Busch InBev NV (Belgium) 26,284 2,043,390 Associated British Foods PLC (United Kingdom) 44,211 889,553 Avis Budget Group, Inc. (NON) 48,375 735,300 Barrett Business Services, Inc. 1,379 29,152 Beacon Roofing Supply, Inc. (NON) 16,006 403,671 BRF - Brasil Foods SA ADR (Brazil) 2,498 37,945 Brinker International, Inc. 28,754 916,390 British American Tobacco (BAT) PLC (United Kingdom) 31,412 1,598,818 Bunge, Ltd. 1,011 63,430 Campbell Soup Co. (S) 49,010 1,635,954 Career Education Corp. (NON) 12,375 82,789 Casino Guichard-Perrachon SA (France) 10,323 906,417 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 72,000 4,640 Cheesecake Factory, Inc. (The) (NON) 7,533 240,755 Chiquita Brands International, Inc. (NON) 879 4,395 Church & Dwight Co., Inc. 11,001 610,225 Coca-Cola Co. (The) 35,358 2,764,642 Cola-Cola Amatil, Ltd. (Australia) 12,761 175,268 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 11,800 452,294 ConAgra Foods, Inc. 95,563 2,477,949 Corinthian Colleges, Inc. (NON) 49,917 144,260 Corrections Corporation of America 29,956 882,204 Costco Wholesale Corp. 68,456 6,503,320 CVS Caremark Corp. 181,992 8,504,486 Danone (France) 10,067 624,983 Diageo PLC (United Kingdom) 23,154 595,643 Distribuidora Internacional de Alimentacion SA (Spain) (NON) 88,698 416,880 Dollar Thrifty Automotive Group (NON) 2,473 200,214 Dr. Pepper Snapple Group, Inc. 56,572 2,475,025 Glanbia PLC (Ireland) 3,131 23,157 Grupo Modelo SA de CV Ser. C (Mexico) 42,881 379,316 Heineken Holding NV (Netherlands) 16,740 749,250 Herbalife, Ltd. 20,331 982,597 Imperial Tobacco Group PLC (United Kingdom) 1,853 71,298 Ingredion, Inc. 1,042 51,600 IOI Corp. Bhd (Malaysia) 27,000 44,283 Japan Tobacco, Inc. (Japan) 77,400 2,293,637 Kao Corp. (Japan) 31,100 857,737 Kerry Group PLC Class A (Ireland) 30,524 1,336,278 Koninklijke Ahold NV (Netherlands) 51,732 641,031 Kroger Co. (The) 121,983 2,828,786 KT&G Corp. (South Korea) 11,132 789,535 Kuala Lumpur Kepong Bhd (Malaysia) 6,400 46,445 Lawson, Inc. (Japan) 9,600 671,641 Lianhua Supermarket Holdings Co., Ltd. (China) 81,000 78,039 Lorillard, Inc. 26,322 3,473,188 M Dias Branco SA (Brazil) 12,400 364,252 Maple Leaf Foods, Inc. (Canada) 2,025 23,291 McDonald's Corp. 12,633 1,118,399 Minor International PCL (Thailand) 241,200 108,601 Molson Coors Brewing Co. Class B 41,054 1,708,257 Nestle SA (Switzerland) 43,186 2,576,106 Olam International, Ltd. (Singapore) 59,000 85,857 Papa John's International, Inc. (NON) 3,859 183,573 PepsiCo, Inc. 17,525 1,238,317 Philip Morris International, Inc. 138,364 12,073,643 Prestige Brands Holdings, Inc. (NON) 13,248 209,451 Procter & Gamble Co. (The) 64,354 3,941,683 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 97,000 27,826 Rakuten, Inc. (Japan) 31,400 325,173 Robert Half International, Inc. 38,402 1,097,145 SABMiller PLC (United Kingdom) 12,149 487,993 Sally Beauty Holdings, Inc. (NON) 9,752 251,016 Smithfield Foods, Inc. (NON) 1,140 24,658 Spar Group, Ltd. (The) (South Africa) 25,521 355,506 Spartan Stores, Inc. 10,414 188,806 Spectrum Brands Holdings, Inc. (NON) 4,235 137,934 Tate & Lyle PLC (United Kingdom) 3,554 36,115 Tesco PLC (United Kingdom) 52,817 256,736 Toyota Tsusho Corp. (Japan) 47,700 909,823 Tyson Foods, Inc. Class A 1,994 37,547 Unilever PLC (United Kingdom) 16,625 558,752 Universal Robina Crop. (Philippines) 325,760 490,206 USANA Health Sciences, Inc. (NON) 2,566 105,514 WM Morrison Supermarkets PLC (United Kingdom) 72,362 302,003 Woolworths, Ltd. (Australia) 33,609 924,397 Yamazaki Baking Co., Inc. (Japan) 41,000 536,864 Zhongpin, Inc. (China) (NON) 9,629 88,683 Energy (4.9%) Basic Energy Services, Inc. (NON) 23,539 242,922 BG Group PLC (United Kingdom) 53,136 1,087,579 BP PLC (United Kingdom) 127,025 851,088 Canadian Natural Resources, Ltd. (Canada) 20,500 549,902 Chevron Corp. 90,648 9,563,364 Clayton Williams Energy, Inc. (NON) 3,635 175,861 Cloud Peak Energy, Inc. (NON) 10,691 180,785 CNOOC, Ltd. (China) 293,000 591,066 Compton Petroleum Corp. (Canada) (NON) (S) 12,720 13,610 ConocoPhillips 27,676 1,546,535 Contango Oil & Gas Co. (NON) 4,506 266,755 CVR Energy, Inc. (Escrow) (NON) 15,953 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,420) (Norway) (RES) (NON) 8,417 134,672 Delek US Holdings, Inc. 12,088 212,628 Diamond Offshore Drilling, Inc. 14,929 882,752 Energy Partners, Ltd. (NON) 17,620 297,778 ENI SpA (Italy) 77,075 1,644,885 Eurasia Drilling Co., Ltd. GDR (Russia) 13,871 354,050 Exxon Mobil Corp. 153,604 13,143,894 Gazprom OAO ADR (Russia) 55,911 529,260 Helix Energy Solutions Group, Inc. (NON) 33,455 548,997 Helmerich & Payne, Inc. 18,759 815,641 HollyFrontier Corp. 36,733 1,301,450 Inpex Corp. (Japan) 109 611,089 Key Energy Services, Inc. (NON) 32,892 249,979 Lukoil OAO ADR (Russia) 18,017 1,007,182 Marathon Oil Corp. 89,179 2,280,307 Marathon Petroleum Corp. 50,974 2,289,752 Mitcham Industries, Inc. (NON) 11,975 203,216 Murphy Oil Corp. 29,661 1,491,652 National Oilwell Varco, Inc. 49,108 3,164,520 Nexen, Inc. (Canada) 5,482 92,829 Occidental Petroleum Corp. 50,155 4,301,794 Oceaneering International, Inc. 40,268 1,927,226 Pacific Rubiales Energy Corp. (Colombia) 16,218 343,444 Peabody Energy Corp. 44,688 1,095,750 Petrofac, Ltd. (United Kingdom) 55,696 1,217,604 Petroleo Brasileiro SA ADR (Preference) (Brazil) 30,551 554,195 Petroleo Brasileiro SA ADR (Brazil) 4,500 84,465 Phillips 66 (NON) 13,838 459,975 Repsol YPF SA (Rights) (Spain) (NON) 25,267 17,714 Repsol YPF SA (Spain) 25,267 406,248 REX American Resources Corp. (NON) 7,492 146,244 Rosetta Resources, Inc. (NON) 4,801 175,909 Royal Dutch Shell PLC Class A (United Kingdom) 54,937 1,850,622 Royal Dutch Shell PLC Class A (United Kingdom) 30,865 1,042,991 Royal Dutch Shell PLC Class B (United Kingdom) 41,942 1,463,785 Sapurakencana Petroleum Bhd. (Malaysia) (NON) 598,100 414,366 Schlumberger, Ltd. 17,384 1,128,395 Stallion Oilfield Holdings, Ltd. (NON) 1,034 33,088 Statoil ASA (Norway) 52,540 1,256,338 Stone Energy Corp. (NON) 25,669 650,452 Superior Energy Services (NON) 33,786 683,491 Swift Energy Co. (NON) 14,922 277,698 Technip SA (France) 5,171 539,620 Tesoro Corp. (NON) 32,902 821,234 Total SA (France) 29,619 1,336,680 Tullow Oil PLC (United Kingdom) 20,197 466,233 Unit Corp. (NON) 5,684 209,683 Vaalco Energy, Inc. (NON) 62,241 537,140 Valero Energy Corp. 125,224 3,024,160 W&T Offshore, Inc. 15,219 232,851 Western Refining, Inc. 13,457 299,687 Williams Cos., Inc. (The) 50,920 1,467,514 Financials (9.2%) 3i Group PLC (United Kingdom) 112,322 347,725 ACE, Ltd. 6,696 496,374 Agree Realty Corp. (R) 10,033 222,030 Agricultural Bank of China, Ltd. (China) 1,291,000 521,229 AIA Group, Ltd. (Hong Kong) 361,200 1,245,398 Allianz SE (Germany) 10,962 1,102,282 Allied World Assurance Co. Holdings AG 18,975 1,507,943 American Capital Agency Corp. (R) 4,235 142,338 American Equity Investment Life Holding Co. 31,988 352,188 American Financial Group, Inc. 25,175 987,615 American Safety Insurance Holdings, Ltd. (NON) 16,226 304,238 Amtrust Financial Services, Inc. 5,675 168,604 Aon PLC (United Kingdom) 72,286 3,381,539 Apollo Commercial Real Estate Finance, Inc. (R) 17,791 285,901 Apollo Residential Mortgage, Inc. 15,341 295,774 Arch Capital Group, Ltd. (NON) 37,469 1,487,145 Arlington Asset Investment Corp. Class A 6,828 148,236 ARMOUR Residential REIT, Inc. (R) 31,828 226,297 Ashford Hospitality Trust, Inc. (R) 37,512 316,226 Ashmore Group PLC (United Kingdom) 46,532 255,357 Assurant, Inc. 28,483 992,348 Assured Guaranty, Ltd. (Bermuda) 78,474 1,106,483 Australia & New Zealand Banking Group, Ltd. (Australia) 88,380 2,006,322 AvalonBay Communities, Inc. (R) 15,617 2,209,493 AXA SA (France) 76,715 1,026,769 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 21,074 151,888 Banco Latinoamericano de Exportaciones SA Class E (Panama) 22,547 483,182 Banco Santander Central Hispano SA (Spain) 86,316 576,486 Bank Mandiri (Persero) Tbk PT (Indonesia) 914,500 707,872 Bank of America Corp. 52,648 430,661 Bank of the Ozarks, Inc. 7,613 228,999 Barclays PLC (United Kingdom) 552,684 1,414,756 Berkshire Hathaway, Inc. Class B (NON) 32,313 2,692,642 BM&F Bovespa SA (Brazil) 99,700 508,800 BNP Paribas SA (France) 25,699 992,079 BR Properties SA (Brazil) 32,000 377,595 British Land Company PLC (United Kingdom) (R) 35,185 281,857 C C Land Holdings, Ltd. (Rights) (China) (NON) (F) 4,608 — C C Land Holdings, Ltd. (China) 1,168,687 282,942 Cardinal Financial Corp. 19,506 239,534 Cardtronics, Inc. (NON) 11,074 334,546 CBL & Associates Properties, Inc. (R) 25,809 504,308 CBOE Holdings, Inc. 45,768 1,266,858 Chimera Investment Corp. (R) 227,171 536,124 China Construction Bank Corp. (China) 2,092,000 1,442,379 China Overseas Land & Investment, Ltd. (China) 200,000 469,176 China Pacific Insurance (Group) Co., Ltd. (China) 191,000 622,670 CIMB Group Holdings Berhad (Malaysia) 167,400 400,609 CIT Group, Inc. (NON) 21,018 749,082 Citigroup, Inc. 36,757 1,007,509 Citizens & Northern Corp. 12,608 240,182 Citizens Republic Bancorp, Inc. (NON) 11,186 191,616 City National Corp. 5,501 267,239 CNO Financial Group, Inc. 43,761 341,336 Commonwealth Bank of Australia (Australia) 29,889 1,635,716 DBS Group Holdings, Ltd. (Singapore) 54,000 596,051 Deutsche Bank AG (Germany) 25,302 919,558 Dexus Property Group (Australia) 904,671 865,323 Discovery Holdings, Ltd. (South Africa) 65,401 417,003 Dynex Capital, Inc. (R) 23,737 246,390 East West Bancorp, Inc. 33,838 793,839 Eaton Vance Corp. 58,929 1,588,137 Equity Residential Trust (R) 45,867 2,860,266 Everest Re Group, Ltd. 13,161 1,362,032 Fidelity National Financial, Inc. Class A 66,001 1,271,179 Financial Institutions, Inc. 13,027 219,896 First Community Bancshares Inc. 12,298 177,460 First Industrial Realty Trust (NON) (R) 17,697 223,336 FirstRand, Ltd. (South Africa) 120,133 389,298 Flushing Financial Corp. 22,873 311,759 FXCM, Inc. Class A 12,126 142,602 Genworth Financial, Inc. Class A (NON) 41,601 235,462 Glimcher Realty Trust (R) 23,383 238,974 Goldman Sachs Group, Inc. (The) 20,429 1,958,324 Hachijuni Bank, Ltd. (The) (Japan) 116,000 603,510 Hang Lung Group, Ltd. (Hong Kong) 111,000 684,098 Hanmi Financial Corp. (NON) 25,826 270,656 Hartford Financial Services Group, Inc. (The) 108,528 1,913,349 Heartland Financial USA, Inc. 8,734 209,616 Henderson Land Development Co., Ltd. (Hong Kong) 20,000 111,116 HFF, Inc. Class A (NON) 39,612 552,191 Home Bancshares, Inc. 9,686 296,198 Housing Development Finance Corp., Ltd. (HDFC) (India) 40,129 472,226 HSBC Holdings PLC (London Exchange) (United Kingdom) 281,395 2,481,185 Hysan Development Co., Ltd. (Hong Kong) 34,000 129,322 ICICI Bank, Ltd. (India) 15,657 254,644 Industrial and Commercial Bank of China, Ltd. (China) 2,210,000 1,235,777 ING Groep NV GDR (Netherlands) (NON) 84,235 568,319 Insurance Australia Group, Ltd. (Australia) 247,389 886,528 Interactive Brokers Group, Inc. Class A 28,134 414,132 Invesco Mortgage Capital, Inc. (R) 9,751 178,833 Investment AB Kinnevik Class B (Sweden) 42,492 853,450 Itau Unibanco Holding SA ADR (Preference) (Brazil) 25,502 354,988 Jefferies Group, Inc. 90,358 1,173,750 Jones Lang LaSalle, Inc. 10,400 731,848 JPMorgan Chase & Co. 282,047 10,077,539 Kasikornbank PCL NVDR (Thailand) 171,700 880,401 KB Financial Group, Inc. (South Korea) 9,578 311,971 Lexington Realty Trust (R) 89,812 760,708 LIC Housing Finance, Ltd. (India) 75,791 365,483 LTC Properties, Inc. (R) 14,195 514,995 Macquarie Group, Ltd. (Australia) 4,838 130,260 Maiden Holdings, Ltd. (Bermuda) 21,593 187,427 MainSource Financial Group, Inc. 19,392 229,407 MFA Financial, Inc. (R) 31,998 252,464 Mirvac Group (Australia) (R) 112,050 146,742 Mission West Properties (R) 18,575 160,117 Mitsubishi UFJ Financial Group, Inc. (Japan) 316,000 1,512,310 Mitsui Fudosan Co., Ltd. (Japan) 30,000 581,963 Morgan Stanley 196,037 2,860,180 Nasdaq OMX Group, Inc. (The) 61,286 1,389,354 National Australia Bank, Ltd. (Australia) 26,870 652,549 National Bank of Canada (Canada) 4,129 295,126 National Financial Partners Corp. (NON) 10,559 141,491 National Health Investors, Inc. (R) 12,461 634,514 Nelnet, Inc. Class A 11,717 269,491 Northern Trust Corp. 60,795 2,797,786 Ocwen Financial Corp. (NON) 34,100 640,398 One Liberty Properties, Inc. (R) 13,137 247,370 ORIX Corp. (Japan) 15,850 1,475,291 Peoples Bancorp, Inc. 12,029 264,397 Persimmon PLC (United Kingdom) 11,442 109,489 PNC Financial Services Group, Inc. 44,590 2,724,895 Popular, Inc. (Puerto Rico) (NON) 10,203 169,472 Portfolio Recovery Associates, Inc. (NON) 2,572 234,721 Protective Life Corp. 10,076 296,335 Prudential PLC (United Kingdom) 139,044 1,611,017 PS Business Parks, Inc. (R) 5,171 350,180 Public Storage (R) 21,117 3,049,506 Rayonier, Inc. (R) 23,818 1,069,428 Reinsurance Group of America, Inc. Class A 21,313 1,134,065 RenaissanceRe Holdings, Ltd. 15,219 1,156,796 Republic Bancorp, Inc. Class A 4,708 104,753 Resona Holdings, Inc. (Japan) 115,600 477,126 Royal Bank of Scotland Group PLC (United Kingdom) (NON) 50,105 169,858 Sberbank of Russia ADR (Russia) 146,214 1,590,434 SCOR SE (France) 6,433 156,080 Sekisui Chemical Co., Ltd. (Japan) 66,000 614,605 Siam Commercial Bank PCL (Thailand) 81,400 376,757 Simon Property Group, Inc. (R) 38,697 6,023,575 Southside Bancshares, Inc. 15,984 359,320 Sovran Self Storage, Inc. (R) 8,745 438,037 St. Joe Co. (The) (NON) (S) 45,235 715,165 Standard Chartered PLC (United Kingdom) 44,595 972,209 Starwood Property Trust, Inc. (R) 7,561 161,125 Stockland (Units) (Australia) (R) 208,077 658,826 Sun Hung Kai Properties, Ltd. (Hong Kong) 7,000 83,064 Suncorp Group, Ltd. (Australia) 85,934 717,191 Svenska Handelsbanken AB Class A (Sweden) 25,802 850,543 Swedbank AB Class A (Sweden) 51,765 818,597 Swiss Life Holding AG (Switzerland) 8,577 809,366 SWS Group, Inc. 33,614 179,163 Symetra Financial Corp. 21,659 273,337 TD Ameritrade Holding Corp. 97,429 1,656,293 Turkiye Garanti Bankasi AS (Turkey) 47,538 187,421 UniCredit SpA (Italy) (NON) 41,465 157,122 United Overseas Bank, Ltd. (Singapore) 9,000 133,745 Universal Health Realty Income Trust (R) 3,323 138,004 Urstadt Biddle Properties, Inc. Class A (R) 10,581 209,186 Virginia Commerce Bancorp, Inc. (NON) 31,827 268,302 W.R. Berkley Corp. 33,885 1,318,804 Walker & Dunlop, Inc. (NON) 10,209 131,186 Washington Banking Co. 15,064 209,390 Wells Fargo & Co. 254,263 8,502,555 Westpac Banking Corp. (Australia) 32,198 700,452 Wheelock and Co., Ltd. (Hong Kong) 122,000 463,569 Yuanta Financial Holding Co., Ltd. (Taiwan) (NON) 543,578 249,419 Health care (6.1%) Abbott Laboratories 11,197 721,871 ABIOMED, Inc. (NON) 14,297 326,258 Aetna, Inc. 58,956 2,285,724 Affymax, Inc. (NON) 13,846 178,336 Alfresa Holdings Corp. (Japan) 9,300 492,931 Amarin Corp. PLC ADR (Ireland) (NON) 6,031 87,208 Amedisys, Inc. (NON) 3,170 39,467 AmerisourceBergen Corp. 44,983 1,770,081 Amgen, Inc. 15,617 1,140,666 AmSurg Corp. (NON) 8,617 258,338 Assisted Living Concepts, Inc. Class A 14,484 205,962 Astellas Pharma, Inc. (Japan) 19,400 847,391 AstraZeneca PLC (United Kingdom) 24,993 1,117,161 athenahealth, Inc. (NON) 2,151 170,295 Bayer AG (Germany) 17,413 1,255,627 Biosensors International Group, Ltd. (Singapore) (NON) 89,000 80,505 Biotest AG-Vorzugsaktien (Preference) (Germany) 1,564 74,367 C.R. Bard, Inc. 15,224 1,635,667 Celgene Corp. (NON) 16,599 1,064,992 Centene Corp. (NON) 4,731 142,687 Charles River Laboratories International, Inc. (NON) 5,790 189,680 Coloplast A/S Class B (Denmark) 4,004 719,644 Computer Programs & Systems, Inc. 3,106 177,725 Conmed Corp. 17,376 480,794 Covidien PLC (Ireland) 3,321 177,674 Cubist Pharmaceuticals, Inc. (NON) 8,451 320,377 Elan Corp. PLC ADR (Ireland) (NON) 27,053 394,703 Eli Lilly & Co. 139,229 5,974,316 Endo Health Solutions, Inc. (NON) 36,340 1,125,813 Forest Laboratories, Inc. (NON) 114,606 4,010,064 Fresenius SE & Co. KGgA (Germany) 7,760 804,674 Gilead Sciences, Inc. (NON) 58,438 2,996,701 GlaxoSmithKline PLC (United Kingdom) 102,220 2,317,925 Glenmark Pharmaceuticals, Ltd. (India) 57,444 375,698 Greatbatch, Inc. (NON) 21,314 484,041 Grifols SA ADR (Spain) (NON) 67,285 645,936 HCA Holdings, Inc. 25,536 777,060 Health Management Associates, Inc. Class A (NON) 65,313 512,707 HealthSouth Corp. (NON) 25,184 585,780 Hi-Tech Pharmacal Co., Inc. (NON) 9,106 295,034 Hill-Rom Holdings, Inc. 6,249 192,782 Humana, Inc. 26,911 2,083,988 Jazz Pharmaceuticals PLC (Ireland) (NON) 26,593 1,196,951 Johnson & Johnson 61,613 4,162,574 Kindred Healthcare, Inc. (NON) 25,680 252,434 Lincare Holdings, Inc. 7,464 253,925 Magellan Health Services, Inc. (NON) 113 5,122 McKesson Corp. 38,010 3,563,438 MedAssets, Inc. (NON) 39,792 535,202 Medicines Co. (The) (NON) 36,704 841,990 Medicis Pharmaceutical Corp. Class A 12,464 425,646 Merck & Co., Inc. 45,786 1,911,566 Metropolitan Health Networks, Inc. (NON) 31,546 301,895 Mitsubishi Tanabe Pharma (Japan) 19,000 273,009 Molina Healthcare, Inc. (NON) 11,182 262,330 Novartis AG (Switzerland) 19,684 1,097,972 Novo Nordisk A/S Class B (Denmark) 7,337 1,061,452 Obagi Medical Products, Inc. (NON) 45,315 691,960 Omega Healthcare Investors, Inc. (R) 21,174 476,415 Omnicare, Inc. 35,175 1,098,515 OraSure Technologies, Inc. (NON) 50,647 569,272 Orion OYJ Class B (Finland) 22,938 435,142 Otsuka Holdings Company, Ltd. (Japan) 38,700 1,185,782 Par Pharmaceutical Cos., Inc. (NON) 26,200 946,868 PDL BioPharma, Inc. 46,927 311,126 Pernix Therapeutics Holdings (NON) 10,176 74,183 Pfizer, Inc. 485,789 11,173,147 Quality Systems, Inc. 7,785 214,165 Questcor Pharmaceuticals, Inc. (NON) 5,510 293,352 ResMed, Inc. (NON) 30,643 956,062 Roche Holding AG-Genusschein (Switzerland) 11,700 2,019,741 RTI Biologics, Inc. (NON) 43,908 165,094 Salix Pharmaceuticals, Ltd. (NON) 2,612 142,197 Sanofi (France) 29,148 2,210,323 Spectrum Pharmaceuticals, Inc. (NON) (S) 44,844 697,773 STAAR Surgical Co. (NON) 40,232 312,603 Suzuken Co., Ltd. (Japan) 10,200 344,024 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 7,264 286,492 Triple-S Management Corp. Class B (Puerto Rico) (NON) 6,611 120,849 United Therapeutics Corp. (NON) 26,280 1,297,706 UnitedHealth Group, Inc. 134,015 7,839,878 ViroPharma, Inc. (NON) 21,072 499,406 Warner Chilcott PLC Class A (Ireland) (NON) 92,595 1,659,302 WellCare Health Plans, Inc. (NON) 10,195 540,335 Technology (9.5%) Acacia Research Corp. (NON) 3,258 121,328 Actuate Corp. (NON) 99,559 689,944 Acxiom Corp. (NON) 31,763 479,939 Advanced Micro Devices, Inc. (NON) 8,600 49,278 Agilent Technologies, Inc. 63,545 2,493,506 Amadeus IT Holding SA Class A (Spain) 16,465 348,681 Anixter International, Inc. 3,694 195,967 AOL, Inc. (NON) 61,188 1,718,159 Apple, Inc. (NON) 74,129 43,291,336 Applied Materials, Inc. 156,358 1,791,863 ASML Holding NV (Netherlands) 14,048 715,848 Aspen Technology, Inc. (NON) 10,634 246,177 Asustek Computer, Inc. (Taiwan) 44,280 409,598 Baidu, Inc. ADR (China) (NON) 7,130 819,807 BMC Software, Inc. (NON) 46,456 1,982,742 Broadcom Corp. Class A (NON) 60,992 2,061,530 Brocade Communications Systems, Inc. (NON) 183,126 902,811 CA, Inc. 82,230 2,227,611 Cadence Design Systems, Inc. (NON) 111,965 1,230,495 China Automation Group, Ltd. (China) 1,111,000 265,596 Cirrus Logic, Inc. (NON) 10,025 299,547 Cisco Systems, Inc. 312,488 5,365,419 Coherent, Inc. (NON) 3,744 162,115 Coinstar, Inc. (NON) 2,494 171,238 Computershare, Ltd. (Australia) 31,279 239,111 Concur Technologies, Inc. (NON) 3,913 266,475 Dell, Inc. (NON) 166,271 2,081,713 EnerSys (NON) 13,664 479,196 Entegris, Inc. (NON) 37,922 323,854 Fair Isaac Corp. 18,514 782,772 FEI Co. (NON) 10,487 501,698 Fujitsu, Ltd. (Japan) 298,000 1,427,927 Gemalto NV (Netherlands) 2,182 156,921 Google, Inc. Class A (NON) 19,296 11,193,031 GSI Group, Inc. (NON) 32,403 371,338 Hollysys Automation Technologies, Ltd. (China) (NON) 78,396 667,934 Hon Hai Precision Industry Co., Ltd. (Taiwan) 293,020 883,558 IBM Corp. 31,940 6,246,825 Infineon Technologies AG (Germany) 130,918 887,683 InnerWorkings, Inc. (NON) 15,386 208,173 Integrated Silicon Solutions, Inc. (NON) 17,868 180,288 Intel Corp. 100,428 2,676,406 Ixia (NON) 11,923 143,314 JDA Software Group, Inc. (NON) 15,317 454,762 KLA-Tencor Corp. 26,322 1,296,359 Konami Corp. (Japan) 22,200 504,215 L-3 Communications Holdings, Inc. 23,376 1,730,058 Lam Research Corp. (NON) 24,751 934,103 LITE-ON IT Corp. (Taiwan) 400,000 390,346 LivePerson, Inc. (NON) 10,521 200,530 Mail.ru Group., Ltd. GDR (Russia) (NON) 12,167 414,410 Manhattan Associates, Inc. (NON) 4,862 222,242 Mentor Graphics Corp. (NON) 29,700 445,500 Microsoft Corp. 469,593 14,364,850 Monotype Imaging Holdings, Inc. (NON) 11,160 187,153 MTS Systems Corp. 5,582 215,186 Netscout Systems, Inc. (NON) 17,681 381,733 Nova Measuring Instruments, Ltd. (Israel) (NON) 27,062 235,981 NTT Data Corp. (Japan) 122 374,613 NVIDIA Corp. (NON) 88,983 1,229,745 Omnivision Technologies, Inc. (NON) 9,519 127,174 Oracle Corp. 54,252 1,611,284 Parametric Technology Corp. (NON) 9,601 201,237 Pericom Semiconductor Corp. (NON) 25,067 225,603 Photronics, Inc. (NON) 30,130 183,793 Plantronics, Inc. 6,551 218,803 Polycom, Inc. (NON) 40,367 424,661 Procera Networks, Inc. (NON) 8,922 216,894 QLIK Technologies, Inc. (NON) 7,009 155,039 QLogic Corp. (NON) 121,461 1,662,801 Qualcomm, Inc. 24,014 1,337,100 RealD, Inc. (NON) 16,874 252,435 RealPage, Inc. (NON) 8,450 195,702 RF Micro Devices, Inc. (NON) 85,602 363,809 Rudolph Technologies, Inc. (NON) 24,080 209,978 Samsung Electronics Co., Ltd. (South Korea) 3,318 3,517,820 SAP AG (Germany) 8,263 487,959 Silicon Graphics International Corp. (NON) 8,398 53,915 SK Hynix, Inc. (South Korea) (NON) 40,340 852,687 Skyworks Solutions, Inc. (NON) 6,702 183,434 Softbank Corp. (Japan) 19,400 721,275 Spreadtrum Communications, Inc. ADR (China) 26,600 469,490 Symantec Corp. (NON) 144,965 2,117,939 Synchronoss Technologies, Inc. (NON) 4,534 83,743 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 326,350 893,264 Tangoe, Inc. (NON) 6,594 140,518 Tech Data Corp. (NON) 12,867 619,803 Telefonaktiebolaget LM Ericsson Class B (Sweden) 31,716 289,406 Tencent Holdings, Ltd. (China) 25,900 764,840 Teradyne, Inc. (NON) 62,770 882,546 Texas Instruments, Inc. 1,600 45,904 TIBCO Software, Inc. (NON) 16,165 483,657 Tripod Technology Corp. (Taiwan) 125,180 356,465 TTM Technologies, Inc. (NON) 16,870 158,747 Tyler Technologies, Inc. (NON) 4,315 174,110 Ultimate Software Group, Inc. (NON) 3,061 272,796 Unisys Corp. (NON) 4,112 80,390 VASCO Data Security International, Inc. (NON) 55,354 452,796 Vishay Intertechnology, Inc. (NON) 55,295 521,432 Websense, Inc. (NON) 10,360 194,043 Western Digital Corp. (NON) 35,456 1,080,699 Wistron NeWeb Corp. (Taiwan) 181,147 373,902 Yaskawa Electric Corp. (Japan) 15,000 113,835 Transportation (0.7%) Alaska Air Group, Inc. (NON) 7,193 258,229 CCR SA (Brazil) 53,615 435,914 Central Japan Railway Co. (Japan) 219 1,730,760 ComfortDelgro Corp., Ltd. (Singapore) 459,000 562,440 Delta Air Lines, Inc. (NON) 191,912 2,101,436 Deutsche Post AG (Germany) 14,235 252,118 International Consolidated Airlines Group SA (United Kingdom) (NON) 147,664 371,092 Korean Air Lines Co., Ltd. (South Korea) (NON) 10,083 445,872 Neptune Orient Lines, Ltd. (Singapore) (NON) 600,000 529,618 Swift Transportation Co. (NON) 45,512 430,088 Turk Hava Yollari (Turkey) (NON) 108,941 192,144 United Parcel Service, Inc. Class B 19,742 1,554,880 US Airways Group, Inc. (NON) 15,870 211,547 Wabtec Corp. 12,572 980,742 Utilities and power (1.7%) Aboitiz Power Corp. (Philippines) 351,900 286,214 AES Corp. (The) (NON) 150,783 1,934,546 Ameren Corp. 57,947 1,943,542 CenterPoint Energy, Inc. 99,590 2,058,525 Centrica PLC (United Kingdom) 116,035 578,455 China Resources Gas Group, Ltd. (China) 202,000 348,828 China WindPower Group, Ltd. (China) 8,430,000 301,859 Chubu Electric Power, Inc. (Japan) 15,100 245,161 CMS Energy Corp. 63,644 1,495,634 DTE Energy Co. 38,992 2,313,395 Electric Power Development Co. (Japan) 12,600 330,445 Enel SpA (Italy) 192,275 620,486 Energias de Portugal (EDP) SA (Portugal) 58,245 137,598 Entergy Corp. 38,697 2,627,139 GDF Suez (France) 35,672 851,096 International Power PLC (United Kingdom) 22,083 144,468 National Grid PLC (United Kingdom) 120,185 1,272,114 NRG Energy, Inc. (NON) 66,197 1,149,180 Origin Energy, Ltd. (Australia) 26,169 329,165 PG&E Corp. 81,519 3,690,365 Red Electrica Corporacion SA (Spain) 19,268 840,271 TECO Energy, Inc. 58,536 1,057,160 Toho Gas Co., Ltd. (Japan) 83,000 515,490 Tokyo Gas Co., Ltd. (Japan) 119,000 607,741 Westar Energy, Inc. 32,130 962,294 Total common stocks (cost $779,574,142) CORPORATE BONDS AND NOTES (12.4%) (a) Principal amount Value Basic materials (0.9%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $90,000 $91,810 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 65,000 82,714 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 44,189 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 285,000 337,264 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 400,000 388,000 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 125,000 135,938 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 321,750 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 195,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 420,000 498,225 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.468s, 2013 (Netherlands) 105,000 93,450 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 275,000 294,594 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 65,000 71,514 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 179,560 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 288,830 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 745,000 759,448 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 535,000 545,663 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 170,000 171,801 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 346,125 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 160,000 162,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 210,000 222,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 90,000 91,350 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 341,253 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 140,000 140,153 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 65,000 56,063 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 215,000 219,300 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 90,000 83,025 Hexion U.S. Finance Corp./Hexion Nove Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 85,000 87,125 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 140,000 157,850 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 297,463 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 170,000 170,850 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 160,000 172,930 International Paper Co. sr. unsec. notes 7.95s, 2018 $725,000 913,594 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 285,000 306,375 Louisiana-Pacific Corp. 144A sr. unsec. notes 7 1/2s, 2020 115,000 120,463 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 184,304 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 530,000 581,675 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 285,000 304,950 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 880,000 922,900 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 88,855 Momentive Performance Materials, Inc. notes 9s, 2021 $110,000 83,325 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 65,000 65,163 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 139,050 Norbord, Inc. sr. unsub. notes 7 1/4s, 2012 (Canada) 25,000 25,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 242,438 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 270,000 266,625 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 285,000 — PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 80,000 107,757 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) $10,000 10,639 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 210,000 216,340 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 210,000 215,710 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 275,000 365,007 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 99,275 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 195,000 196,950 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 55,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 260,000 292,175 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 315,000 366,975 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 271,000 279,808 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 210,000 215,775 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 215,000 239,994 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 250,000 264,375 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 170,000 67,150 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 20,000 15,200 Capital goods (0.7%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 415,000 445,606 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 350,000 371,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 135,000 139,050 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 315,000 416,698 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $45,000 46,800 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 82,875 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 179,375 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 154,425 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 309,938 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 100,000 103,000 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 123,577 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 138,438 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 135,000 134,494 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 270,000 288,900 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec notes 10 1/8s, 2020 125,000 127,813 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 88,697 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $235,000 234,589 Exide Technologies sr. notes 8 5/8s, 2018 170,000 134,088 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 115,000 116,345 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 380,000 409,450 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 805,000 1,027,732 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 60,000 63,225 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 400,000 368,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 240,000 254,700 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 73,287 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 198,054 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 195,000 204,263 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 105,000 104,738 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 150,000 157,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 108,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 103,500 Ryerson Holding Corp. sr. disc. notes zero %, 2015 260,000 135,200 Ryerson, Inc. company guaranty sr. notes 12s, 2015 501,000 503,505 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 195,000 217,953 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 119,350 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 226,800 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 125,000 140,156 Terex Corp. sr. unsec. sub. notes 8s, 2017 265,000 274,938 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 480,000 490,800 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 206,800 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 330,000 362,175 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 280,000 307,553 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 170,000 178,137 Communication services (1.5%) Adelphia Communications Corp. escrow bonds zero %, 2012 200,000 1,500 AMC Networks, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2021 60,000 66,150 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 172,315 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 205,736 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 210,000 244,015 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 50,000 64,351 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 170,000 202,003 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 125,000 155,699 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 310,000 404,573 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 171,600 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 675,000 752,625 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 86,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 200,000 217,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 197,488 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 165,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 176,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 185,000 200,725 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 290,000 292,044 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 495,000 533,363 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 235,000 226,775 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 98,800 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 327,600 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 368,000 472,665 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 150,000 175,545 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 272,175 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 535,000 551,050 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 107,250 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 145,000 154,425 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 195,000 270,666 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 177,650 Digicel Group, Ltd. 144A sr. unsec. unsub. notes 8 7/8s, 2015 (Jamaica) 165,000 166,650 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 228,938 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 182,325 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 132,000 138,114 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 86,000 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 330,000 349,800 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 190,000 204,250 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 308,125 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 348,000 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 138,775 Intelsat Investments SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 151,000 158,173 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 222,075 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec notes 7 1/4s, 2020 (Bermuda) 170,000 178,500 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 524,843 541,900 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,318,400 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 200,000 206,500 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 115,178 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 199,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 194,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 46,181 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 224,988 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 127,188 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 437,325 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 40,000 40,050 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 545,000 545,681 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 458,700 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 49,844 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 250,000 214,375 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 280,150 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 257,025 Qwest Corp. notes 6 3/4s, 2021 777,000 876,213 Qwest Corp. sr. notes FRN 3.718s, 2013 1,475,000 1,476,385 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 93,275 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 321,750 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,235 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 283,000 301,395 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,095,000 881,475 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 250,000 256,250 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 310,000 296,825 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 544,413 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 205,000 215,250 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 340,000 378,552 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 127,972 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 155,887 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 270,000 370,339 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) 260,000 263,900 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 123,000 137,145 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 360,000 315,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 323,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 91,375 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 419,650 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 169,600 Consumer cyclicals (2.2%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 37,888 ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 258,000 252,690 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 362,000 360,220 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 245,000 193,550 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 268,538 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 183,288 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 453,600 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 299,000 313,950 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 10,571 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 185,000 189,625 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 105,000 107,495 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 70,000 70,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 97,988 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 71,400 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 205,000 196,800 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 30,450 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 82,888 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 5,000 4,788 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 390,000 329,550 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 255,600 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 102,363 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 116,875 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 101,650 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 217,300 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,075,000 1,173,094 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 124,200 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 100,000 128,504 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 232,522 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 177,188 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 49,950 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 225,000 201,375 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 99,513 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 164,800 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 385,313 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 80,000 88,600 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 135,625 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 390,697 430,743 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 239,250 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 120,000 102,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 580,000 632,200 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 175,000 171,063 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 215,000 223,331 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 290,000 273,325 DISH DBS Corp. company guaranty 6 5/8s, 2014 45,000 48,263 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 512,863 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 10,000 11,100 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 235,000 253,800 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 263,375 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 413,845 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 352,000 401,280 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 370,000 378,788 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 247,275 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 433,386 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 475,000 504,394 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 480,000 532,917 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 312,000 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 199,975 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 170,000 183,600 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 195,980 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 110,000 113,025 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 520,000 578,500 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 210,125 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 64,555 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $240,000 270,000 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 41,300 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 71,500 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 110,000 112,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 787,000 820,448 Liberty Interactive, LLC debs. 8 1/4s, 2030 195,000 200,363 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 230,000 251,850 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 108,150 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 420,000 433,650 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 245,000 283,167 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 230,217 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 70,000 73,509 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 695,000 698,801 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 285,000 22,800 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 275,000 283,250 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,750 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 95,475 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 125,000 128,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 137,363 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 33,825 MGM Resorts International sr. notes 6 3/4s, 2012 315,000 315,788 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 145,000 155,150 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 191,252 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 663,300 693,149 Navistar International Corp. sr. notes 8 1/4s, 2021 552,000 529,920 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 203,975 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 256,799 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 215,000 238,113 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 255,000 267,750 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 100,000 97,750 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 834,150 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 140,000 155,050 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 400,000 415,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 158,413 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 228,438 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 45,000 48,938 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 310,650 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 185,250 QVC Inc. 144A sr. notes 7 3/8s, 2020 160,000 177,200 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 360,050 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 56,375 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 78,200 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 56,788 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 324,500 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 201,825 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 331,875 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 315,000 305,550 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 90,000 86,400 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 311,850 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 155,000 157,713 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 485,000 514,100 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 210,000 225,225 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 110,000 119,351 Sears Holdings Corp. company guaranty 6 5/8s, 2018 120,000 107,100 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 155,000 175,150 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 105,000 118,650 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 200,000 206,500 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 105,000 110,775 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 185,000 193,325 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 200,314 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 31,639 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 450,000 469,505 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 63,863 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 535,000 584,488 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 (PIK) 70,000 75,600 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 19,125 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 80,000 58,500 Travelport, LLC 144A sr. notes 6.461s, 2016 46,000 35,190 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 124,000 86,800 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 165,000 219,035 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $100,000 114,250 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 353,100 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 241,800 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 761,627 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 81,892 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 33,290 Whirlpool Corp. sr. unsec. unsub notes 4.7s, 2022 200,000 202,204 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 155,000 171,663 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 450,000 501,750 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 322,500 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) (PIK) 185,000 188,238 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 484,000 514,250 Consumer staples (1.0%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 150,000 207,565 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 20,000 27,786 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 375,361 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 89,000 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 76,650 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 120,000 123,450 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 69,713 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,230 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 127,167 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 204,975 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 70,000 73,500 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 156,238 172,057 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 153,900 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 256,907 219,013 Claire's Stores, Inc. 144A sr. notes 9s, 2019 210,000 212,363 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 396,375 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 118,250 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 550,000 595,375 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 80,000 99,940 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 410,864 419,254 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 242,492 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 321,550 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 75,000 83,625 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 308,125 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 103,750 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 125,000 120,939 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 135,000 141,838 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 280,000 336,588 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 312,075 Dole Food Co. sr. notes 13 7/8s, 2014 107,000 121,044 Dole Food Co. 144A sr. notes 8s, 2016 170,000 177,438 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 263,400 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 90,537 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 226,621 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 107,250 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 340,245 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $310,000 352,625 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 82,663 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 55,000 51,150 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 40,000 42,335 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 24,266 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 180,000 231,378 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 74,000 88,466 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 145,000 147,175 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 135,000 138,713 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 56,000 78,241 McDonald's Corp. sr. unsec. notes 5.7s, 2039 174,000 226,664 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 137,188 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 247,159 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 94,950 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 344,925 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 520,000 556,400 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 245,000 249,900 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 709,000 724,953 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,600 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 210,000 210,525 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 276,714 Service Corporation International sr. notes 7s, 2019 115,000 123,625 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 625,000 681,250 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 490,000 559,213 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 206,000 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 355,000 406,031 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 72,800 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 109,988 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 365,000 405,150 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 510,000 548,893 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 85,000 90,100 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 161,975 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 66,463 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 124,055 Energy (1.6%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 67,200 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 141,075 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 610,000 767,950 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 130,000 147,625 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 170,000 177,516 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 33,800 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 250,000 211,250 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 120,000 55,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 130,625 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 140,000 143,150 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 457,012 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 455,000 475,475 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 222,250 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 243,225 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 95,000 94,525 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 60,537 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 $50,000 48,625 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 97,000 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 78,400 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 229,500 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 285,313 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 108,900 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 556,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 321,625 Continental Resources, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 235,000 238,525 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 343,281 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 78,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 371,205 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 145,000 150,438 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 90,000 94,050 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 395,000 409,319 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 585,000 508,950 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 151,525 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 132,313 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 185,000 174,825 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 265,000 266,988 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 186,628 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 230,000 255,015 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,116,340 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 400,050 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 19,400 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 245,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 231,000 231,000 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 60,000 30,300 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 77,800 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 238,875 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 53,350 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 375,000 386,250 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 395,825 Laredo Petroleum, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 83,200 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 100,000 94,250 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 205,000 209,356 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 209,000 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 5,000 5,125 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 219,450 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 265,868 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 200,000 199,000 Oasis Petroleum, Inc. company guaranty sr. unsec notes 6 7/8s, 2023 135,000 135,000 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 285,000 309,225 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 175,000 189,875 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 345,000 369,150 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 405,000 445,500 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,313 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 380,000 378,100 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 407,950 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 241,783 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,624,915 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 510,000 586,065 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 385,000 392,700 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 370,000 360,288 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 124,775 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 93,813 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 343,350 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,044,750 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 525,000 522,375 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 59,250 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 115,000 116,438 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 287,702 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 128,125 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 106,838 SM Energy Co. 144A sr. notes 6 1/2s, 2023 40,000 40,650 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 130,166 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,438 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 75,656 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 685,000 997,186 Whiting Petroleum Corp. company guaranty 7s, 2014 370,000 392,200 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 19,861 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 54,306 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 84,575 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 320,000 324,000 Financials (2.2%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.046s, 2014 (United Kingdom) 135,000 129,180 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 906,154 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 150,000 132,188 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 646,178 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 266,694 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 210,000 206,325 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 221,195 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 174,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 166,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 157,325 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 85,000 86,063 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 236,000 226,401 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 171,663 American Express Co. sr. unsec. notes 8 1/8s, 2019 420,000 559,273 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 570,000 618,450 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 481,478 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 325,000 366,441 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 425,000 357,000 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 285,000 311,680 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,005,000 1,103,625 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 185,000 188,028 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 30,000 31,629 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 210,000 211,649 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,719 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 130,000 99,450 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 693,693 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 480,000 485,013 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 692,538 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 411,000 343,185 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 190,000 205,903 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 455,000 455,569 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 136,000 138,720 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,100 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 280,000 317,800 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 173,400 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 232,313 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 135,000 139,050 CIT Group, Inc. 144A bonds 7s, 2017 468,371 469,249 CIT Group, Inc. 144A bonds 7s, 2016 210,000 210,525 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 328,638 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 215,775 Citigroup Capital XXI company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 765,000 766,913 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 35,000 39,080 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 222,000 231,483 Citigroup, Inc. unsec. sub. notes 5 1/2s, 2017 85,000 88,820 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 140,000 150,850 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 250,000 247,500 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,035 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 183,150 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 120,000 137,550 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.667s, 2016 260,000 249,229 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 544,801 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 382,063 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 119,693 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub notes 5 1/8s, 2022 100,000 102,044 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 320,000 325,762 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 441,747 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 185,000 188,469 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 40,000 40,550 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 575,000 610,938 International Lease Finance Corp. sr. unsec. Ser. MTN, 5 5/8s, 2013 625,000 639,844 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 25,000 25,563 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 395,000 395,000 iStar Financial, Inc. 144A sr. unsec. notes 9s, 2017 (R) 185,000 181,300 JPMorgan Chase & Co. sr. notes 6s, 2018 724,000 831,051 Lehman Brothers E-Capital Trust I Escrow notes zero %, 2065 (F) 1,375,000 138 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 707,000 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 906,000 1,013,756 MetLife, Inc. sr. unsec. 6 3/4s, 2016 155,000 181,753 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,251,019 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 119,888 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 140,000 141,050 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 132,300 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 63,450 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 161,588 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 100,000 104,000 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 220,000 223,300 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 250,000 260,000 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 160,000 166,800 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 130,200 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 555,000 563,788 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 140,000 165,200 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 170,000 170,283 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 295,000 283,938 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 320,000 325,718 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 126,646 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 60,880 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 461,615 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 220,000 229,152 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 320,000 324,800 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 100,000 112,392 SLM Corp. sr. notes Ser. MTN, 8s, 2020 225,000 246,375 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 156,800 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 755,000 753,113 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 2,000,000 2,092,064 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 195,000 205,649 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 516,835 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,072,330 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 110,615 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 46,567 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 238,626 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 290,000 284,200 Health care (0.7%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 129,000 152,108 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 357,560 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 366,032 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 221,450 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 145,000 154,878 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 305,325 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 338,828 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 $275,000 292,875 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 252,840 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 137,056 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 547,725 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 570,000 619,163 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 229,625 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 168,563 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 213,713 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 270,000 289,575 HCA, Inc. sr. notes 6 1/2s, 2020 865,000 938,525 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 245,000 265,825 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 50,000 51,125 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 409,000 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 300,000 297,000 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 255,000 278,906 Johnson & Johnson sr. unsec. notes 4.85s, 2041 335,000 412,742 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 472,500 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 245,000 221,725 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 229,950 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 155,000 165,463 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 56,633 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 80,200 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 87,885 88,984 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 212,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 67,000 76,715 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 300,000 316,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 173,988 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 135,000 141,861 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 355,840 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 58,607 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 170,000 180,200 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 45,450 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 108,544 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 46,913 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 6,650 WellPoint, Inc. notes 7s, 2019 95,000 118,220 Technology (0.7%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 15,000 16,275 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 346,500 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 195,000 132,600 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 25,000 20,750 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 155,000 128,263 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 278,250 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 410,000 397,700 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 175,000 168,000 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 429,637 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 108,000 115,290 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 215,000 252,954 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 125,000 127,500 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 140,000 157,500 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,738 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 290,363 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 933,166 954,162 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 685,000 685,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 204,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 146,200 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 95,700 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 315,000 337,050 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 101,967 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 152,723 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 196,494 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 138,485 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 113,505 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 498,200 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 167,000 128,173 Lawson Software, Inc. 144A sr. notes 11 1/2s, 2018 110,000 124,300 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 130,000 138,775 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 1,925,000 1,990,125 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 76,943 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 291,113 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 10s, 2013 (Netherlands) 34,000 36,550 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 355,000 404,700 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 154,559 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 195,000 215,719 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 228,975 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 298,375 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 154,000 187,201 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 67,627 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 350,200 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 290,000 300,150 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 120,042 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 112,745 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 560,000 573,723 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 184,790 209,737 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 360,000 390,600 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 300,000 181,500 Utilities and power (0.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 180,000 185,551 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 725,000 824,688 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 325,000 361,563 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 36,114 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 26,656 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 235,000 256,738 Calpine Corp. 144A sr. notes 7 1/4s, 2017 570,000 612,750 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 30,000 33,040 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 138,553 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 345,000 372,600 Dominion Resources, Inc. unsub. notes 5.7s, 2012 343,000 346,509 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 271,201 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 410,000 274,700 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 70,000 39,375 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 30,000 18,300 Edison Mission Energy sr. unsec. notes 7.2s, 2019 395,000 220,213 Edison Mission Energy sr. unsec. notes 7s, 2017 10,000 5,600 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 760,019 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 252,979 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 115,000 136,197 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 165,000 194,202 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 106,750 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 264,960 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 154,000 167,475 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 329,250 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 90,744 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 80,378 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 229,014 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 390,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 64,269 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 105,000 114,056 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 234,122 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 8,759 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 235,000 309,297 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 115,000 147,115 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 100,700 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 104,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 742,350 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 160,000 178,613 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 112,000 141,141 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 428,135 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 162,390 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 94,625 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 241,200 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,355 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 62,900 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 506,166 93,008 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 88,725 Union Electric Co. sr. notes 6.4s, 2017 140,000 167,977 Total corporate bonds and notes (cost $180,569,645) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.9%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, July 1, 2042 $12,000,000 $13,120,313 4s, TBA, July 1, 2042 1,000,000 1,091,016 U.S. Government Agency Mortgage Obligations (3.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 1,000,000 1,048,828 Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 433,794 463,731 5 1/2s, TBA, July 1, 2042 20,000,000 21,814,062 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 396,979 425,341 4s, TBA, July 1, 2042 23,000,000 24,478,829 4s, TBA, July 1, 2027 8,000,000 8,508,750 3 1/2s, TBA, July 1, 2042 1,000,000 1,050,938 Total U.S. government and agency mortgage obligations (cost $71,834,305) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1.125%, January 15, 2021 (i) $806,493 $933,427 U.S. Treasury Notes 0.125%, December 31, 2013 (i) 415,000 413,900 Total U.S. treasury obligations (cost $1,347,327) MORTGAGE-BACKED SECURITIES (2.3%) (a) Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $1,000,598 $121,948 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 468,106 484,260 Ser. 07-1, Class XW, IO, 0.466s, 2049 1,640,581 15,653 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.039s, 2042 2,060,938 25,259 Ser. 04-5, Class XC, IO, 0.878s, 2041 2,488,953 36,832 Ser. 02-PB2, Class XC, IO, 0.692s, 2035 1,250,179 921 Ser. 07-5, Class XW, IO, 0.58s, 2051 6,397,813 92,986 Ser. 05-1, Class XW, IO, 0.074s, 2042 12,800,912 6,977 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.799s, 2046 5,370,090 221,516 Ser. 09-RR7, Class 2A7, IO, 1.564s, 2047 14,484,511 602,556 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 13,804,047 352,003 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 13,955,008 355,853 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PR3I, Class X1, IO, 1.156s, 2041 323,024 4,745 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 404,607 Ser. 06-PW14, Class X1, IO, 0.212s, 2038 (F) 7,124,036 121,108 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,462,833 64,526 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 1,497,895 31,905 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 3,231,764 61,404 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,708,040 24,083 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.67s, 2044 4,822,099 338,029 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 340,000 348,803 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.161s, 2049 38,722,254 539,014 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.571s, 2049 2,768,111 39,556 Ser. 07-CD4, Class XC, IO, 0.199s, 2049 9,258,428 72,216 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 805,000 789,550 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.472s, 2043 15,610,047 151,308 Ser. 06-C8, Class XS, IO, 0.198s, 2046 50,137,031 741,836 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.595s, 2035 566,171 335,456 FRB Ser. 05-36, Class 2A1A, 0.555s, 2035 1,873,100 974,012 FRB Ser. 07-OH1, Class A1D, 0.455s, 2047 4,836,080 2,563,122 FRB Ser. 06-OA12, Class A2, 0.454s, 2046 2,161,581 886,248 FRB Ser. 06-OA10, Class 4A1, 0.435s, 2046 1,382,291 767,172 FRB Ser. 07-OA3, Class 1A1, 0.385s, 2047 676,757 433,124 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.966s, 2039 645,073 648,359 Ser. 06-C5, Class AX, IO, 0.214s, 2039 5,828,906 81,022 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.258s, 2049 (F) 16,564,510 99,377 Ser. 07-C1, Class AX, IO, 0.208s, 2040 38,174,509 240,499 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 270,000 269,939 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 372,535 397,123 FRB Ser. 03-CK2, Class G, 5.744s, 2036 909,000 912,322 Ser. 03-C3, Class AX, IO, 1.952s, 2038 4,361,966 36,183 Ser. 02-CP3, Class AX, IO, 1.168s, 2035 686,512 1,396 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.633s, 2032 143,268 228,646 IFB Ser. 3072, Class SM, 22.91s, 2035 198,573 310,429 IFB Ser. 3072, Class SB, 22.764s, 2035 177,647 276,586 IFB Ser. 3249, Class PS, 21.477s, 2036 158,017 237,869 IFB Ser. 3065, Class DC, 19.135s, 2035 110,639 173,427 IFB Ser. 2990, Class LB, 16.328s, 2034 184,855 257,545 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 2,121,398 238,730 IFB Ser. 3708, Class SQ, IO, 6.308s, 2040 1,392,860 199,040 IFB Ser. 3934, Class SA, IO, 6.158s, 2041 4,137,219 713,753 Ser. 3747, Class HI, IO, 4 1/2s, 2037 239,130 25,394 Ser. T-56, Class A, IO, 0.524s, 2043 136,536 2,315 Ser. T-56, Class 3, IO, 0.478s, 2043 110,866 1,455 Ser. T-56, Class 1, IO, 0.296s, 2043 144,943 1,087 Ser. T-56, Class 2, IO, 0.127s, 2043 133,567 417 Ser. 1208, Class F, PO, zero %, 2022 3,120 2,889 FRB Ser. 3326, Class WF, zero %, 2035 15,805 14,541 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.429s, 2036 93,922 168,931 IFB Ser. 06-8, Class HP, 23.667s, 2036 92,509 156,397 IFB Ser. 07-53, Class SP, 23.301s, 2037 170,954 271,641 IFB Ser. 05-75, Class GS, 19.514s, 2035 187,921 273,503 IFB Ser. 404, Class S13, IO, 6.155s, 2040 1,554,984 217,756 Ser. 03-W10, Class 1, IO, 1.426s, 2043 207,671 9,613 Ser. 01-50, Class B1, IO, 0.411s, 2041 1,478,612 16,634 Ser. 02-W8, Class 1, IO, 0.338s, 2042 754,410 8,487 Ser. 01-79, Class BI, IO, 0.306s, 2045 522,091 4,833 Ser. 03-34, Class P1, PO, zero %, 2043 24,509 20,097 Ser. 04-61, Class CO, PO, zero %, 2031 4,379 4,358 FRB Ser. 06-104, Class EK, zero %, 2036 899 893 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.081s, 2020 (F) 221,140 4,777 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.149s, 2049 37,750,422 224,766 Ser. 05-C3, Class XC, IO, 0.113s, 2045 98,763,816 501,982 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 415,000 401,439 Ser. 97-C1, Class X, IO, 1.341s, 2029 227,284 7,036 Ser. 05-C1, Class X1, IO, 0.299s, 2043 2,498,267 32,203 Government National Mortgage Association IFB Ser. 10-85, Class SD, IO, 6.406s, 2038 96,207 15,474 IFB Ser. 10-120, Class SB, IO, 5.956s, 2035 185,384 18,396 IFB Ser. 10-20, Class SC, IO, 5.906s, 2040 74,207 12,215 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 88,701 15,304 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,148,488 304,978 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 (F) 1,681,287 224,193 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,294,748 288,356 Ser. 99-31, Class MP, PO, zero %, 2029 5,117 4,798 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,689,410 63,860 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.917s, 2042 6,234,254 89,836 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 98,653 99,640 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.151s, 2038 2,691,538 4,939 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.573s, 2035 599,432 346,172 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.425s, 2037 2,229,771 1,192,928 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.852s, 2041 447,000 437,214 FRB Ser. 05-CB12, Class AJ, 4.987s, 2037 846,000 838,851 Ser. 04-C3, Class B, 4.961s, 2042 331,000 318,885 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 2,655,624 48,229 Ser. 06-CB17, Class X, IO, 0.69s, 2043 12,840,422 240,411 Ser. 07-LDPX, Class X, IO, 0.494s, 2049 4,225,659 44,940 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.144s, 2037 2,818,254 26,920 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.725s, 2040 (F) 846,850 787,284 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 411,870 411,870 Ser. 07-C2, Class XW, IO, 0.712s, 2040 1,184,432 23,892 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.842s, 2038 1,529,465 35,724 Ser. 05-C2, Class XCL, IO, 0.503s, 2040 8,931,956 68,231 Ser. 06-C7, Class XCL, IO, 0.332s, 2038 2,880,707 40,408 Ser. 06-C6, Class XCL, IO, 0.247s, 2039 35,177,635 613,674 Ser. 05-C5, Class XCL, IO, 0.232s, 2040 10,001,435 149,731 Ser. 05-C7, Class XCL, IO, 0.151s, 2040 9,361,814 57,201 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, 0.8s, 2047 1,611,483 46,330 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.529s, 2028 (F) 40,498 931 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.041s, 2050 57,000 58,822 FRB Ser. 07-C1, Class A2, 5.937s, 2050 82,329 82,285 Ser. 03-KEY1, Class C, 5.373s, 2035 280,000 280,692 Ser. 05-MCP1, Class XC, IO, 0.248s, 2043 3,347,425 37,511 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.05s, 2039 2,951,426 41,831 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 12,505 12,544 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.301s, 2045 777,251 58,294 Ser. 05-C3, Class X, IO, 6.088s, 2044 343,431 25,757 Morgan Stanley Capital I Ser. 98-CF1, Class D, 7.35s, 2032 4,975 5,080 FRB Ser. 06-T23, Class A2, 5.918s, 2041 528,695 531,666 FRB Ser. 07-HQ12, Class A2, 5.781s, 2049 625,133 636,073 Ser. 07-IQ14, Class A2, 5.61s, 2049 407,432 421,563 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.245s, 2041 394,000 396,126 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 359,000 359,255 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 1,333,143 1,373,137 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.989s, 2012 150 — Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 3,331,014 122,914 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 1,167,436 25,100 FRB Ser. 06-AR8, Class A1A, 0.445s, 2036 1,347,200 703,070 Ser. 06-AR8, Class X, IO, 0.4s, 2036 5,069,345 67,929 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 1,236,169 222,510 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.62s, 2039 (F) 762,000 780,819 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.55s, 2048 38,323,104 605,505 Ser. 07-C34, IO, 0.544s, 2046 4,644,603 71,527 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.513s, 2042 10,158,400 93,051 Ser. 06-C26, Class XC, IO, 0.091s, 2045 14,977,456 41,787 Ser. 06-C23, Class XC, IO, 0.081s, 2045 4,213,619 19,425 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.417s, 2049 (F) 981,034 902,613 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 06-AR9, Class 2A, 0.992s, 2046 1,909,876 763,950 Total mortgage-backed securities (cost $32,986,853) PURCHASED OPTIONS OUTSTANDING (1.1%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $1,127,866 $112,820 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 1,127,866 48,464 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 6,544,000 996,586 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,681,000 246,384 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,681,000 244,507 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 6,544,000 173,547 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,681,000 35,711 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,681,000 33,298 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 9,607,000 1,732,911 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 9,607,000 204,821 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 9,601,827 1,792,210 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 9,601,827 196,290 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 5,322,000 40,128 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 8,455,000 983,993 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 8,455,000 80,576 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 1,560,694 188,844 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 1,560,694 14,046 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 7,941,000 921,235 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 7,941,000 917,265 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 7,941,000 75,598 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 7,941,000 69,722 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 324,000 39,528 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 324,000 2,760 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 204,400 74,606 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 204,400 7,154 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 204,400 77,876 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 204,400 6,745 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 515,000 9,703 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 515,000 9,368 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 170,000 8,009 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 170,000 1,442 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 987,000 92,926 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 987,000 24,823 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 515,000 8,853 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 515,000 8,317 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 170,000 7,735 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 170,000 1,132 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 515,000 7,766 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 170,000 7,412 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 170,000 806 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,340,000 49,446 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 170,000 7,162 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 170,000 539 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 987,000 78,822 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 987,000 10,729 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 1,340,000 46,565 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 4,820,000 87,001 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 170,000 6,860 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 170,000 243 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 6,040,800 585,293 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 6,040,800 181 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 1,340,000 43,617 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,200,062 1,049,625 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,200,062 7 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 6,000,051 959,528 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 6,000,051 869,947 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 6,000,051 6 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 6,000,051 6 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,400,021 381,795 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,400,021 2 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,000,051 971,768 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 614,000 22,092 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,000,051 6 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 5,633,245 914,501 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 5,633,245 6 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,997,414 946,092 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,997,414 6 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 1,097 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 1,097 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 1,097 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 1,097 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 515,000 1,097 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 170,000 6,662 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 170,000 10 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 2,976,000 87,256 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 2,976,000 87,256 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 2,976,000 90,262 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 1,340,000 41,489 Total purchased options outstanding (cost $12,691,331) INVESTMENT COMPANIES (0.8%) (a) Shares Value iShares FTSE A50 China Index ETF (China) 193,300 $253,621 iShares Russell 2000 Growth Index Fund 5,460 499,426 Market Vectors Gold Miners ETF 8,900 398,453 SPDR S&P rust 79,324 10,809,481 Total investment Companies (cost $11,507,659) COMMODITY LINKED NOTES (0.7%) (a) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,844,000 $5,074,574 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,844,000 5,079,823 Total commodity Linked Notes (cost $9,688,000) FOREIGN GOVERNMENT BONDS AND NOTES (0.7%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $125,000 $85,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 850,000 749,739 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,755,000 3,668,483 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 198,982 Indonesia (Republic of) 144A notes 5 1/4s, 2042 930,000 973,013 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 400,000 436,000 Poland (Government of) sr. unsec. bonds 5s, 2022 645,000 704,018 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 735,000 795,638 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 125,250 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,425,000 2,382,563 Total foreign government bonds and notes (cost $11,033,762) SENIOR LOANS (0.4%) (a) (c) Principal amount Value AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 $210,000 $197,362 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 299,914 297,664 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 70,538 70,097 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 551,000 486,946 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 350,765 346,819 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 62,457 57,721 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 195,000 193,141 Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 122,217 115,717 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.639s, 2014 118,112 107,187 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 71,605 71,426 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 162,989 160,188 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 198,809 196,386 EP Energy, LLC bank term loan FRN 6 1/2s, 2018 15,000 15,109 First Data Corp. bank term loan FRN 4.24s, 2018 560,071 513,428 First Data Corp. bank term loan FRN Ser. B3, 2.99s, 2014 59,603 57,079 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 173,875 158,468 Goodman Global, Inc. bank term loan FRN 9s, 2017 216,364 218,798 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 155,654 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 330,813 324,610 Intelsat SA bank term loan FRN 3.24s, 2014 (Luxembourg) 400,000 389,400 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 279,300 279,649 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 192,399 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 174,125 174,691 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 297,750 295,570 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 74,813 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 799,610 476,844 Total senior loans (cost $5,905,601) ASSET-BACKED SECURITIES (0.2%) (a) Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE7, Class 2A2, 0.405s, 2036 $1,440,711 $777,984 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-FF1, Class A2B, 0.335s, 2038 2,792,717 1,333,523 HSI Asset Securitization Corp. Trust FRB Ser. 07-NC1, Class A1, 0.345s, 2037 1,160,752 841,545 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0 3/8s, 2037 1,109,912 651,518 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 04-HE2, Class A1A, 0.645s, 2035 2,087 1,638 Total asset-backed securities (cost $3,514,572) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 471 $419,617 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,430 371,092 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 181 119,781 Total preferred stocks (cost $851,215) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 7,578 $144,351 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 187,092 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) (F) 684 7 Lucent Technologies Capital Trust I 7.75% cv. pfd. 217 144,305 United Technologies Corp. $3.75 cv. pfd. (NON) 2,600 136,994 Total convertible preferred stocks (cost $763,562) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $122,000 $112,088 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 49,000 68,110 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 279,000 242,381 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 59,000 61,655 Total convertible bonds and notes (cost $448,877) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $52,688 4.071s, 1/1/14 150,000 155,016 Total municipal bonds and notes (cost $200,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $1,643 Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.14 5,560 — Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 49,174 11,802 Total warrants (cost $10,021) SHORT-TERM INVESTMENTS (27.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 1,915,325 $1,915,325 Putnam Money Market Liquidity Fund 0.12% (e) 301,597,431 301,597,431 SSgA Prime Money Market Fund 0.09% (P) 5,162,977 5,162,977 Straight-A Funding, LLC with effective yields ranging from 0.178% to 0.181%, September 21, 2012 $2,350,000 2,348,958 Straight-A Funding, LLC with effective yields ranging from 0.177% to 0.178%, August 10, 2012 11,000,000 10,997,800 Straight-A Funding, LLC 144A Ser. 1 with an effective yield of 0.178%, July 13, 2012 31,500,000 31,498,110 U.S. Treasury Bills with an effective yield of 0.172%, April 4, 2013 (SEG) 6,026,000 6,017,925 U.S. Treasury Bills with effective yields ranging from 0.187% to 0.190%, May 2, 2013 (SEG) (SEGSF) 6,771,000 6,760,295 U.S. Treasury Bills with effective yields ranging from 0.164% to 0.168%, May 30, 2013 (SEG) (SEGSF) 4,602,000 4,593,951 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.108%, December 13, 2012 (SEG) (SEGSF) 4,153,000 4,150,305 U.S. Treasury Bills with effective yields ranging from 0.083% to 0.105%, November 15, 2012 (SEG) (SEGSF) 23,402,000 23,392,054 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, August 23, 2012 (SEG) (SEGSF) 14,616,000 14,613,963 U.S. Treasury Bills with effective yields ranging from 0.086% to 0.090%, July 26, 2012 (SEG) (SEGSF) 139,000 138,991 Total short-term investments (cost $413,190,243) TOTAL INVESTMENTS Total investments (cost $1,536,117,115) (b) FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,306,818,523) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Sell 7/18/12 $3,372,581 $3,310,144 $(62,437) Canadian Dollar Sell 7/18/12 2,926,454 2,865,631 (60,823) Swedish Krona Buy 7/18/12 1,495,242 1,435,905 59,337 Barclays Bank PLC Australian Dollar Buy 7/18/12 5,883,508 5,776,777 106,731 Australian Dollar Sell 7/18/12 5,883,508 5,589,659 (293,849) Australian Dollar Sell 8/16/12 2,080,959 2,044,724 (36,235) Brazilian Real Buy 7/18/12 836,136 818,859 17,277 Brazilian Real Sell 7/18/12 836,136 818,394 (17,742) Brazilian Real Sell 8/16/12 261,967 261,413 (554) British Pound Buy 7/18/12 4,139,654 4,083,022 56,632 British Pound Sell 7/18/12 4,139,654 4,104,123 (35,531) British Pound Buy 8/16/12 3,085,439 3,057,255 28,184 Canadian Dollar Buy 7/18/12 3,760,382 3,702,960 57,422 Canadian Dollar Sell 7/18/12 3,760,382 3,703,279 (57,103) Canadian Dollar Sell 8/16/12 1,067,819 1,054,825 (12,994) Chilean Peso Buy 7/18/12 1,718,697 1,697,384 21,313 Chilean Peso Sell 7/18/12 1,718,697 1,688,163 (30,534) Chilean Peso Buy 8/16/12 654,541 654,520 21 Czech Koruna Buy 7/18/12 2,833,441 2,814,217 19,224 Czech Koruna Sell 7/18/12 2,833,441 2,765,017 (68,424) Czech Koruna Sell 8/16/12 1,817,794 1,822,354 4,560 Euro Buy 7/18/12 13,011,254 12,827,253 184,001 Euro Sell 7/18/12 13,011,254 12,851,417 (159,837) Euro Buy 8/16/12 7,330,046 7,202,413 127,633 Hungarian Forint Buy 7/18/12 604,096 576,350 27,746 Hungarian Forint Sell 7/18/12 604,096 547,842 (56,254) Indian Rupee Sell 7/18/12 247,829 242,426 (5,403) Japanese Yen Buy 7/18/12 1,827,562 1,871,299 (43,737) Japanese Yen Sell 7/18/12 1,827,562 1,865,224 37,662 Japanese Yen Buy 8/16/12 22,750 22,909 (159) Malaysian Ringgit Sell 7/18/12 572,522 568,257 (4,265) Mexican Peso Buy 7/18/12 988,083 982,818 5,265 Mexican Peso Sell 7/18/12 988,083 934,610 (53,473) Mexican Peso Sell 8/16/12 692,904 694,309 1,405 New Zealand Dollar Sell 7/18/12 514,742 491,413 (23,329) New Zealand Dollar Sell 8/16/12 245,658 246,092 434 Norwegian Krone Buy 7/18/12 1,912,718 1,886,721 25,997 Norwegian Krone Sell 7/18/12 1,912,718 1,859,495 (53,223) Norwegian Krone Sell 8/16/12 1,484,529 1,485,302 773 Singapore Dollar Sell 7/18/12 785,630 775,738 (9,892) South African Rand Buy 7/18/12 1,261,210 1,236,350 24,860 South African Rand Sell 7/18/12 1,261,210 1,192,509 (68,701) South Korean Won Buy 7/18/12 598,591 592,812 5,779 Swedish Krona Buy 7/18/12 2,001,636 1,976,223 25,413 Swedish Krona Sell 7/18/12 2,001,636 1,961,374 (40,262) Swedish Krona Buy 8/16/12 1,931,471 1,893,066 38,405 Swiss Franc Buy 7/18/12 679,998 671,133 8,865 Swiss Franc Sell 7/18/12 679,998 667,439 (12,559) Swiss Franc Buy 8/16/12 680,482 668,061 12,421 Taiwan Dollar Buy 7/18/12 87,982 93,797 (5,815) Turkish Lira Buy 7/18/12 1,520,196 1,505,285 14,911 Turkish Lira Sell 7/18/12 1,520,196 1,517,283 (2,913) Turkish Lira Buy 8/16/12 414,905 416,593 (1,688) Citibank, N.A. Australian Dollar Buy 7/18/12 5,122,595 5,027,625 94,970 Australian Dollar Sell 7/18/12 5,122,595 4,863,642 (258,953) Australian Dollar Sell 8/16/12 1,054,036 1,034,917 (19,119) Brazilian Real Buy 7/18/12 2,861,412 2,850,760 10,652 Brazilian Real Sell 7/18/12 2,861,412 2,826,372 (35,040) Brazilian Real Sell 8/16/12 2,053,246 2,053,962 716 British Pound Buy 7/18/12 7,754,510 7,607,559 146,951 British Pound Sell 7/18/12 7,754,510 7,681,757 (72,753) British Pound Buy 8/16/12 7,753,921 7,681,311 72,610 Canadian Dollar Buy 7/18/12 2,877,163 2,825,308 51,855 Canadian Dollar Sell 7/18/12 2,877,163 2,837,210 (39,953) Canadian Dollar Sell 8/16/12 879,709 868,626 (11,083) Czech Koruna Buy 7/18/12 1,429,241 1,415,427 13,814 Czech Koruna Sell 7/18/12 1,429,241 1,407,254 (21,987) Czech Koruna Sell 8/16/12 850,739 853,905 3,166 Danish Krone Buy 7/18/12 1,429,270 1,413,999 15,271 Euro Buy 7/18/12 6,769,325 6,676,013 93,312 Euro Sell 7/18/12 6,769,325 6,704,698 (64,627) Euro Buy 8/16/12 2,795,799 2,745,969 49,830 Japanese Yen Buy 7/18/12 3,026,330 3,089,059 (62,729) Japanese Yen Sell 7/18/12 3,026,330 3,047,605 21,275 Japanese Yen Buy 8/16/12 3,027,536 3,049,065 (21,529) Mexican Peso Buy 7/18/12 592,382 582,281 10,101 Mexican Peso Sell 7/18/12 592,382 565,233 (27,149) Mexican Peso Sell 8/16/12 412,984 414,097 1,113 Polish Zloty Buy 7/18/12 419 395 24 Polish Zloty Sell 7/18/12 419 420 1 Polish Zloty Buy 8/16/12 418 419 (1) Singapore Dollar Sell 7/18/12 658,297 653,230 (5,067) South African Rand Buy 7/18/12 1,167,708 1,154,563 13,145 South African Rand Sell 7/18/12 1,167,708 1,101,555 (66,153) South Korean Won Buy 7/18/12 560,204 551,990 8,214 Swiss Franc Buy 7/18/12 588,622 581,165 7,457 Swiss Franc Sell 7/18/12 588,622 577,858 (10,764) Swiss Franc Buy 8/16/12 589,041 578,361 10,680 Taiwan Dollar Sell 7/18/12 565,201 564,297 (904) Turkish Lira Buy 7/18/12 948,194 921,898 26,296 Turkish Lira Sell 7/18/12 948,194 929,393 (18,801) Turkish Lira Buy 8/16/12 372,248 374,380 (2,132) Credit Suisse AG Australian Dollar Buy 7/18/12 8,915,611 8,723,076 192,535 Australian Dollar Sell 7/18/12 8,915,611 8,472,391 (443,220) Australian Dollar Sell 8/16/12 2,600,180 2,552,556 (47,624) Brazilian Real Buy 7/18/12 1,048,991 1,023,589 25,402 Brazilian Real Sell 7/18/12 1,048,991 1,037,309 (11,682) Brazilian Real Buy 8/16/12 485,094 483,615 1,479 British Pound Buy 7/18/12 7,759,990 7,684,050 75,940 British Pound Sell 7/18/12 7,759,990 7,713,754 (46,236) British Pound Buy 8/16/12 5,864,886 5,809,555 55,331 Canadian Dollar Buy 7/18/12 2,400,941 2,369,915 31,026 Canadian Dollar Sell 7/18/12 2,400,941 2,373,619 (27,322) Canadian Dollar Sell 8/16/12 3,375,375 3,349,618 (25,757) Chilean Peso Buy 7/18/12 2,845,179 2,811,799 33,380 Chilean Peso Sell 7/18/12 2,845,179 2,797,407 (47,772) Chilean Peso Buy 8/16/12 236,549 239,257 (2,708) Czech Koruna Buy 7/18/12 1,699,201 1,684,716 14,485 Czech Koruna Sell 7/18/12 1,699,201 1,670,050 (29,151) Czech Koruna Sell 8/16/12 1,120,670 1,123,130 2,460 Euro Buy 7/18/12 10,501,724 10,327,702 174,022 Euro Sell 7/18/12 10,501,724 10,424,822 (76,902) Euro Sell 8/16/12 6,635,528 6,521,926 (113,602) Hungarian Forint Buy 7/18/12 1,171,419 1,130,774 40,645 Hungarian Forint Sell 7/18/12 1,171,419 1,112,110 (59,309) Hungarian Forint Buy 8/16/12 380,578 381,957 (1,379) Japanese Yen Buy 7/18/12 6,161,549 6,236,682 (75,133) Japanese Yen Sell 7/18/12 6,161,549 6,201,641 40,092 Japanese Yen Buy 8/16/12 6,153,739 6,194,217 (40,478) Mexican Peso Buy 7/18/12 1,232,243 1,163,897 68,346 Mexican Peso Sell 7/18/12 1,232,243 1,182,153 (50,090) Mexican Peso Buy 8/16/12 35,531 35,633 (102) New Zealand Dollar Sell 7/18/12 1,165,025 1,124,285 (40,740) Norwegian Krone Buy 7/18/12 7,804,674 7,642,265 162,409 Norwegian Krone Sell 7/18/12 7,804,674 7,642,472 (162,202) Norwegian Krone Buy 8/16/12 2,100,569 2,061,251 39,318 Philippines Peso Buy 7/18/12 588,613 573,311 15,302 Polish Zloty Buy 7/18/12 1,041,732 1,039,453 2,279 Polish Zloty Sell 7/18/12 1,041,732 1,015,635 (26,097) Polish Zloty Sell 8/16/12 484,273 482,090 (2,183) Singapore Dollar Buy 7/18/12 17,051 18,867 (1,816) South African Rand Buy 7/18/12 1,156,528 1,143,795 12,733 South African Rand Sell 7/18/12 1,156,528 1,109,133 (47,395) South Korean Won Buy 7/18/12 568,668 562,140 6,528 Swedish Krona Buy 7/18/12 3,849,573 3,769,711 79,862 Swedish Krona Sell 7/18/12 3,849,573 3,734,394 (115,179) Swedish Krona Buy 8/16/12 1,903,038 1,864,824 38,214 Swiss Franc Buy 7/18/12 3,701,839 3,644,863 56,976 Swiss Franc Sell 7/18/12 3,701,839 3,631,889 (69,950) Swiss Franc Buy 8/16/12 3,704,473 3,635,047 69,426 Taiwan Dollar Sell 7/18/12 164,881 163,466 (1,415) Turkish Lira Buy 7/18/12 2,847,833 2,806,201 41,632 Turkish Lira Sell 7/18/12 2,847,833 2,791,351 (56,482) Turkish Lira Buy 8/16/12 52,075 52,281 (206) Deutsche Bank AG Australian Dollar Buy 7/18/12 7,465,431 7,162,788 302,643 Australian Dollar Sell 7/18/12 7,465,431 7,312,905 (152,526) Australian Dollar Buy 8/16/12 7,354,707 7,207,735 146,972 Brazilian Real Buy 7/18/12 566,853 559,902 6,951 Brazilian Real Sell 7/18/12 566,853 556,656 (10,197) Brazilian Real Buy 8/16/12 5,676 5,654 22 British Pound Buy 7/18/12 1,904,056 1,868,685 35,371 British Pound Sell 7/18/12 1,904,056 1,889,001 (15,055) British Pound Buy 8/16/12 850,011 842,270 7,741 Canadian Dollar Buy 7/18/12 3,760,283 3,715,063 45,220 Canadian Dollar Sell 7/18/12 3,760,283 3,703,576 (56,707) Canadian Dollar Sell 8/16/12 4,453,400 4,392,403 (60,997) Czech Koruna Buy 7/18/12 1,684,549 1,670,713 13,836 Czech Koruna Sell 7/18/12 1,684,549 1,652,356 (32,193) Czech Koruna Sell 8/16/12 1,106,024 1,109,224 3,200 Euro Buy 7/18/12 8,846,255 8,693,226 153,029 Euro Sell 7/18/12 8,846,255 8,771,700 (74,555) Euro Sell 8/16/12 8,848,594 8,695,483 (153,111) Mexican Peso Buy 7/18/12 618,393 614,929 3,464 Mexican Peso Sell 7/18/12 618,393 591,510 (26,883) Mexican Peso Sell 8/16/12 505,164 505,585 421 Polish Zloty Buy 7/18/12 596,320 594,308 2,012 Polish Zloty Sell 7/18/12 596,320 553,058 (43,262) Polish Zloty Sell 8/16/12 445,552 444,802 (750) Singapore Dollar Sell 7/18/12 182,671 181,941 (730) South Korean Won Buy 7/18/12 16,521 19,176 (2,655) South Korean Won Buy 8/16/12 444,282 446,343 (2,061) Swedish Krona Buy 7/18/12 1,900,947 1,870,154 30,793 Swedish Krona Sell 7/18/12 1,900,947 1,858,609 (42,338) Turkish Lira Buy 7/18/12 1,511,436 1,485,808 25,628 Turkish Lira Sell 7/18/12 1,511,436 1,491,169 (20,267) Turkish Lira Buy 8/16/12 931,934 932,778 (844) Goldman Sachs International Australian Dollar Buy 7/18/12 3,821,122 3,738,932 82,190 Australian Dollar Sell 7/18/12 3,821,122 3,630,357 (190,765) British Pound Buy 7/18/12 1,932,089 1,896,061 36,028 British Pound Sell 7/18/12 1,932,089 1,914,579 (17,510) British Pound Buy 8/16/12 1,931,942 1,914,443 17,499 Canadian Dollar Buy 7/18/12 1,890,844 1,870,801 20,043 Canadian Dollar Sell 7/18/12 1,890,844 1,876,882 (13,962) Canadian Dollar Sell 8/16/12 1,082,342 1,068,633 (13,709) Chilean Peso Buy 7/18/12 1,144,951 1,128,682 16,269 Chilean Peso Sell 7/18/12 1,144,951 1,145,204 253 Chilean Peso Buy 8/16/12 578,837 579,220 (383) Czech Koruna Buy 7/18/12 1,124,244 1,129,138 (4,894) Czech Koruna Sell 7/18/12 1,124,244 1,106,093 (18,151) Czech Koruna Sell 8/16/12 1,124,146 1,128,970 4,824 Euro Buy 7/18/12 4,252,581 4,183,079 69,502 Euro Sell 7/18/12 4,252,581 4,231,969 (20,612) Euro Sell 8/16/12 3,805,547 3,738,953 (66,594) Japanese Yen Buy 7/18/12 7,802,291 7,964,729 (162,438) Japanese Yen Sell 7/18/12 7,802,291 7,858,913 56,622 Japanese Yen Buy 8/16/12 5,954,823 5,996,411 (41,588) Singapore Dollar Sell 7/18/12 962,854 954,856 (7,998) South Korean Won Buy 7/18/12 581,061 576,082 4,979 Swedish Krona Buy 7/18/12 1,953,640 1,902,871 50,769 Swedish Krona Sell 7/18/12 1,953,640 1,876,854 (76,786) Turkish Lira Buy 7/18/12 1,512,262 1,483,228 29,034 Turkish Lira Sell 7/18/12 1,512,262 1,495,762 (16,500) Turkish Lira Buy 8/16/12 932,755 937,479 (4,724) HSBC Bank USA, National Association Australian Dollar Buy 7/18/12 3,872,122 3,775,822 96,300 Australian Dollar Sell 7/18/12 3,872,122 3,735,643 (136,479) Australian Dollar Buy 8/16/12 1,483,662 1,486,066 (2,404) British Pound Buy 7/18/12 2,015,053 2,013,504 1,549 British Pound Sell 7/18/12 2,015,053 1,983,112 (31,941) British Pound Buy 8/16/12 119,914 118,841 1,073 Canadian Dollar Buy 7/18/12 1,616,796 1,595,661 21,135 Canadian Dollar Sell 7/18/12 1,616,796 1,603,438 (13,358) Canadian Dollar Sell 8/16/12 1,496,242 1,477,577 (18,665) Czech Koruna Buy 7/18/12 2,734,504 2,709,210 25,294 Czech Koruna Sell 7/18/12 2,734,504 2,661,906 (72,598) Czech Koruna Sell 8/16/12 1,702,018 1,706,729 4,711 Euro Buy 7/18/12 12,407,033 12,203,637 203,396 Euro Sell 7/18/12 12,407,033 12,298,970 (108,063) Euro Sell 8/16/12 6,368,658 6,259,576 (109,082) Hong Kong Dollar Buy 7/18/12 1,105,004 1,104,947 57 Indian Rupee Sell 7/18/12 557,929 556,207 (1,722) Japanese Yen Buy 7/18/12 6,032,563 6,066,461 (33,898) Japanese Yen Sell 7/18/12 6,032,563 6,156,190 123,627 Japanese Yen Sell 8/16/12 4,732,317 4,763,747 31,430 New Zealand Dollar Sell 7/18/12 500,108 477,868 (22,240) Norwegian Krone Buy 7/18/12 2,002,203 1,958,334 43,869 Norwegian Krone Sell 7/18/12 2,002,203 1,940,518 (61,685) Norwegian Krone Sell 8/16/12 658,873 645,934 (12,939) Singapore Dollar Buy 7/18/12 4,511,370 4,469,064 42,306 South Korean Won Buy 7/18/12 48,898 54,673 (5,775) Swiss Franc Buy 7/18/12 3,064,630 3,023,761 40,869 Swiss Franc Sell 7/18/12 3,064,630 3,008,588 (56,042) Swiss Franc Buy 8/16/12 3,066,811 3,011,517 55,294 Turkish Lira Buy 7/18/12 930,068 922,272 7,796 Turkish Lira Sell 7/18/12 930,068 928,548 (1,520) Turkish Lira Buy 8/16/12 924,377 923,670 707 JPMorgan Chase Bank, N.A. Australian Dollar Buy 7/18/12 1,912,043 1,882,474 29,569 Australian Dollar Sell 7/18/12 1,912,043 1,864,323 (47,720) Australian Dollar Buy 8/16/12 1,482,949 1,485,249 (2,300) Brazilian Real Buy 7/18/12 490,674 483,850 6,824 Brazilian Real Sell 7/18/12 490,674 489,020 (1,654) Brazilian Real Buy 8/16/12 487,956 486,613 1,343 British Pound Buy 7/18/12 3,436,164 3,407,670 28,494 British Pound Sell 7/18/12 3,436,164 3,405,051 (31,113) British Pound Buy 8/16/12 3,422,280 3,391,304 30,976 Canadian Dollar Buy 7/18/12 7,032,562 6,943,643 88,919 Canadian Dollar Sell 7/18/12 7,032,562 6,925,430 (107,132) Canadian Dollar Sell 8/16/12 6,880,475 6,795,302 (85,173) Chilean Peso Buy 7/18/12 1,708,525 1,675,051 33,474 Chilean Peso Sell 7/18/12 1,708,525 1,678,289 (30,236) Chilean Peso Buy 8/16/12 644,411 644,454 (43) Czech Koruna Buy 7/18/12 966,708 969,468 (2,760) Czech Koruna Sell 7/18/12 966,708 959,363 (7,345) Czech Koruna Sell 8/16/12 966,623 969,323 2,700 Euro Buy 7/18/12 13,198,949 12,973,213 225,736 Euro Sell 7/18/12 13,198,949 13,045,760 (153,189) Euro Sell 8/16/12 9,268,648 9,104,915 (163,733) Hong Kong Dollar Buy 7/18/12 1,450,947 1,450,877 70 Hungarian Forint Buy 7/18/12 604,097 576,303 27,794 Hungarian Forint Sell 7/18/12 604,097 547,909 (56,188) Japanese Yen Buy 7/18/12 3,893,488 3,976,407 (82,919) Japanese Yen Sell 7/18/12 3,893,488 3,920,859 27,371 Japanese Yen Buy 8/16/12 3,895,040 3,922,688 (27,648) Mexican Peso Buy 7/18/12 996,011 944,118 51,893 Mexican Peso Sell 7/18/12 996,011 974,255 (21,756) Mexican Peso Buy 8/16/12 403,675 404,704 (1,029) New Zealand Dollar Sell 7/18/12 1,192,854 1,138,973 (53,881) Norwegian Krone Buy 7/18/12 1,912,718 1,886,565 26,153 Norwegian Krone Sell 7/18/12 1,912,718 1,859,878 (52,840) Norwegian Krone Sell 8/16/12 1,514,169 1,482,093 (32,076) Polish Zloty Buy 7/18/12 596,290 576,365 19,925 Polish Zloty Sell 7/18/12 596,290 553,061 (43,229) Singapore Dollar Sell 7/18/12 2,179,506 2,164,365 (15,141) South African Rand Sell 7/18/12 149,230 121,050 (28,180) South African Rand Buy 8/16/12 474,817 473,685 1,132 South Korean Won Buy 7/18/12 595,522 588,807 6,715 Swedish Krona Buy 7/18/12 4,276,661 4,191,375 85,286 Swedish Krona Sell 7/18/12 4,276,661 4,169,489 (107,172) Swedish Krona Buy 8/16/12 2,463,680 2,446,563 17,117 Swiss Franc Buy 7/18/12 8,853 8,741 112 Swiss Franc Sell 7/18/12 8,853 8,689 (164) Swiss Franc Buy 8/16/12 8,859 8,697 162 Taiwan Dollar Sell 7/18/12 570,104 570,144 40 Turkish Lira Buy 7/18/12 2,096,165 2,066,770 29,395 Turkish Lira Sell 7/18/12 2,096,165 2,079,463 (16,702) Turkish Lira Buy 8/16/12 1,513,085 1,517,908 (4,823) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/18/12 3,732,920 3,629,520 103,400 Australian Dollar Sell 7/18/12 3,732,920 3,556,926 (175,994) Brazilian Real Buy 7/18/12 1,008,346 994,567 13,779 Brazilian Real Sell 7/18/12 1,008,346 1,005,344 (3,002) Brazilian Real Buy 8/16/12 1,002,761 1,000,049 2,712 British Pound Buy 7/18/12 11,285,892 11,154,144 131,748 British Pound Sell 7/18/12 11,285,892 11,107,938 (177,954) British Pound Sell 8/16/12 2,387,328 2,364,697 (22,631) Canadian Dollar Buy 7/18/12 157,693 154,971 2,722 Canadian Dollar Sell 7/18/12 157,693 155,410 (2,283) Chilean Peso Buy 7/18/12 599,292 584,421 14,871 Chilean Peso Sell 7/18/12 599,292 599,281 (11) Chilean Peso Buy 8/16/12 35,398 35,414 (16) Czech Koruna Buy 7/18/12 1,433,312 1,418,627 14,685 Czech Koruna Sell 7/18/12 1,433,312 1,407,613 (25,699) Czech Koruna Sell 8/16/12 854,809 856,963 2,154 Euro Buy 7/18/12 7,568,835 7,512,892 55,943 Euro Sell 7/18/12 7,568,835 7,484,212 (84,623) Euro Sell 8/16/12 1,901,761 1,902,176 415 Japanese Yen Buy 7/18/12 5,283,726 5,393,587 (109,861) Japanese Yen Sell 7/18/12 5,283,726 5,337,513 53,787 Japanese Yen Buy 8/16/12 4,934,729 4,971,833 (37,104) Mexican Peso Buy 7/18/12 987,530 971,589 15,941 Mexican Peso Sell 7/18/12 987,530 933,148 (54,382) Mexican Peso Sell 8/16/12 401,421 402,297 876 New Zealand Dollar Sell 7/18/12 583,992 558,241 (25,751) Norwegian Krone Buy 7/18/12 1,912,718 1,886,659 26,059 Norwegian Krone Sell 7/18/12 1,912,718 1,865,736 (46,982) Polish Zloty Buy 7/18/12 596,290 576,394 19,896 Polish Zloty Sell 7/18/12 596,290 553,092 (43,198) Singapore Dollar Sell 7/18/12 598,617 590,320 (8,297) South African Rand Buy 7/18/12 12,779 44,850 (32,071) South Korean Won Buy 7/18/12 912,456 905,133 7,323 Swedish Krona Buy 7/18/12 1,956,645 1,905,915 50,730 Swedish Krona Sell 7/18/12 1,956,645 1,868,769 (87,876) Taiwan Dollar Sell 7/18/12 561,316 560,624 (692) Turkish Lira Buy 7/18/12 1,182,295 1,162,071 20,224 Turkish Lira Sell 7/18/12 1,182,295 1,183,227 932 Turkish Lira Buy 8/16/12 1,175,061 1,176,674 (1,613) State Street Bank and Trust Co. Australian Dollar Buy 7/18/12 9,203,931 8,912,652 291,279 Australian Dollar Sell 7/18/12 9,203,931 8,961,249 (242,682) Australian Dollar Buy 8/16/12 2,119,997 2,081,356 38,641 Brazilian Real Buy 7/18/12 566,704 557,160 9,544 Brazilian Real Sell 7/18/12 566,704 555,978 (10,726) Brazilian Real Buy 8/16/12 207,383 207,301 82 British Pound Buy 7/18/12 3,959,866 3,912,704 47,162 British Pound Sell 7/18/12 3,959,866 3,924,232 (35,634) British Pound Buy 8/16/12 2,472,673 2,435,002 37,671 Canadian Dollar Buy 7/18/12 7,117,202 6,999,284 117,918 Canadian Dollar Sell 7/18/12 7,117,202 7,030,239 (86,963) Canadian Dollar Buy 8/16/12 5,218,988 5,153,682 65,306 Chilean Peso Buy 7/18/12 1,128,868 1,122,541 6,327 Chilean Peso Sell 7/18/12 1,128,868 1,128,159 (709) Chilean Peso Buy 8/16/12 562,819 563,527 (708) Czech Koruna Buy 7/18/12 2,264,142 2,251,813 12,329 Czech Koruna Sell 7/18/12 2,264,142 2,220,812 (43,330) Czech Koruna Sell 8/16/12 1,685,567 1,690,107 4,540 Euro Buy 7/18/12 20,993,956 20,733,030 260,926 Euro Sell 7/18/12 20,993,956 20,746,386 (247,570) Euro Buy 8/16/12 6,536,401 6,420,051 116,350 Hungarian Forint Buy 7/18/12 1,164,260 1,079,485 84,775 Hungarian Forint Sell 7/18/12 1,164,260 1,110,492 (53,768) Hungarian Forint Buy 8/16/12 557,943 560,509 (2,566) Japanese Yen Buy 7/18/12 7,508,428 7,589,810 (81,382) Japanese Yen Sell 7/18/12 7,508,428 7,580,299 71,871 Japanese Yen Buy 8/16/12 3,818,994 3,845,279 (26,285) Mexican Peso Buy 7/18/12 588,399 575,838 12,561 Mexican Peso Sell 7/18/12 588,399 561,451 (26,948) Mexican Peso Sell 8/16/12 376,072 376,945 873 New Zealand Dollar Sell 7/18/12 1,158,468 1,124,152 (34,316) Norwegian Krone Buy 7/18/12 3,790,153 3,721,621 68,532 Norwegian Krone Sell 7/18/12 3,790,153 3,682,038 (108,115) Norwegian Krone Sell 8/16/12 1,884,055 1,847,634 (36,421) Polish Zloty Buy 7/18/12 82,180 80,120 2,060 Polish Zloty Sell 7/18/12 82,180 77,490 (4,690) Singapore Dollar Sell 7/18/12 10,815 6,839 (3,976) South African Rand Buy 7/18/12 639,100 650,278 (11,178) South Korean Won Buy 7/18/12 620,449 619,194 1,255 Swedish Krona Buy 7/18/12 3,824,664 3,786,848 37,816 Swedish Krona Sell 7/18/12 3,824,664 3,746,706 (77,958) Swedish Krona Buy 8/16/12 6,080,398 5,960,870 119,528 Swiss Franc Buy 7/18/12 9,907 9,784 123 Swiss Franc Sell 7/18/12 9,907 9,724 (183) Swiss Franc Buy 8/16/12 9,914 9,732 182 Taiwan Dollar Sell 7/18/12 343,487 339,449 (4,038) Thai Baht Buy 7/18/12 572,404 577,654 (5,250) Turkish Lira Buy 7/18/12 1,181,634 1,168,246 13,388 Turkish Lira Sell 7/18/12 1,181,634 1,187,542 5,908 Turkish Lira Buy 8/16/12 1,174,404 1,181,002 (6,598) UBS AG Australian Dollar Buy 7/18/12 11,630,881 11,211,123 419,758 Australian Dollar Sell 7/18/12 11,630,881 11,278,687 (352,194) Australian Dollar Buy 8/16/12 5,739,558 5,634,604 104,954 Brazilian Real Buy 7/18/12 246,305 243,272 3,033 Brazilian Real Sell 7/18/12 246,305 245,486 (819) Brazilian Real Buy 8/16/12 244,941 244,284 657 British Pound Buy 7/18/12 7,632,041 7,489,024 143,017 British Pound Sell 7/18/12 7,632,041 7,562,387 (69,654) British Pound Buy 8/16/12 7,631,462 7,562,192 69,270 Canadian Dollar Buy 7/18/12 3,879,683 3,842,108 37,575 Canadian Dollar Sell 7/18/12 3,879,683 3,828,374 (51,309) Canadian Dollar Sell 8/16/12 3,302,958 3,277,867 (25,091) Czech Koruna Buy 7/18/12 1,736,305 1,722,632 13,673 Czech Koruna Sell 7/18/12 1,736,305 1,705,273 (31,032) Czech Koruna Sell 8/16/12 1,157,777 1,161,080 3,303 Euro Buy 7/18/12 20,754,875 20,434,512 320,363 Euro Sell 7/18/12 20,754,875 20,484,045 (270,830) Euro Sell 8/16/12 1,166,098 1,145,675 (20,423) Hungarian Forint Buy 7/18/12 1,163,959 1,113,769 50,190 Hungarian Forint Sell 7/18/12 1,163,959 1,106,666 (57,293) Hungarian Forint Buy 8/16/12 415,559 417,603 (2,044) Indian Rupee Sell 7/18/12 557,927 558,542 615 Japanese Yen Buy 7/18/12 13,700,283 13,844,374 (144,091) Japanese Yen Sell 7/18/12 13,700,283 13,982,673 282,390 Japanese Yen Sell 8/16/12 9,020,666 9,084,446 63,780 Mexican Peso Buy 7/18/12 1,175,062 1,154,905 20,157 Mexican Peso Sell 7/18/12 1,175,062 1,110,816 (64,246) Mexican Peso Sell 8/16/12 522,511 523,248 737 New Zealand Dollar Sell 7/18/12 601,025 574,095 (26,930) Norwegian Krone Buy 7/18/12 17,118,932 16,726,875 392,057 Norwegian Krone Sell 7/18/12 17,118,932 16,743,163 (375,769) Norwegian Krone Buy 8/16/12 5,281,021 5,178,931 102,090 Philippines Peso Buy 7/18/12 588,613 574,040 14,573 Polish Zloty Buy 7/18/12 590,029 574,081 15,948 Polish Zloty Sell 7/18/12 590,029 556,744 (33,285) Singapore Dollar Sell 7/18/12 741,185 736,007 (5,178) South African Rand Buy 7/18/12 579,942 556,382 23,560 South African Rand Sell 7/18/12 579,942 566,123 (13,819) South Korean Won Buy 7/18/12 11,363 10,947 416 Swedish Krona Buy 7/18/12 3,832,235 3,717,222 115,013 Swedish Krona Sell 7/18/12 3,832,235 3,679,918 (152,317) Swiss Franc Buy 7/18/12 88,425 87,267 1,158 Swiss Franc Sell 7/18/12 88,425 86,786 (1,639) Swiss Franc Buy 8/16/12 88,488 86,846 1,642 Taiwan Dollar Sell 7/18/12 560,513 558,180 (2,333) Thai Baht Buy 7/18/12 572,401 578,036 (5,635) Turkish Lira Buy 7/18/12 962,519 945,067 17,452 Turkish Lira Sell 7/18/12 962,519 965,567 3,048 Turkish Lira Buy 8/16/12 956,630 960,149 (3,519) Westpac Banking Corp. Australian Dollar Buy 7/18/12 3,917,604 3,846,684 70,920 Australian Dollar Sell 7/18/12 3,917,604 3,721,998 (195,606) Australian Dollar Buy 8/16/12 2,993,927 2,965,043 28,884 British Pound Buy 7/18/12 7,112,098 7,054,175 57,923 British Pound Sell 7/18/12 7,112,098 6,976,913 (135,185) British Pound Sell 8/16/12 5,228,005 5,180,551 (47,454) Canadian Dollar Buy 7/18/12 1,896,736 1,873,073 23,663 Canadian Dollar Sell 7/18/12 1,896,736 1,896,464 (272) Canadian Dollar Sell 8/16/12 1,895,521 1,871,984 (23,537) Euro Buy 7/18/12 14,816,476 14,551,062 265,414 Euro Sell 7/18/12 14,816,476 14,658,119 (158,357) Euro Sell 8/16/12 12,923,065 12,697,022 (226,043) Japanese Yen Buy 7/18/12 10,758,826 10,872,865 (114,039) Japanese Yen Sell 7/18/12 10,758,826 10,938,773 179,947 Japanese Yen Sell 8/16/12 3,012,797 3,034,030 21,233 Mexican Peso Buy 7/18/12 1,176,319 1,160,424 15,895 Mexican Peso Sell 7/18/12 1,176,319 1,124,638 (51,681) Mexican Peso Sell 8/16/12 579,443 581,029 1,586 Norwegian Krone Buy 7/18/12 2,079,305 2,026,717 52,588 Norwegian Krone Sell 7/18/12 2,079,305 2,018,258 (61,047) Swedish Krona Buy 7/18/12 1,518,330 1,485,626 32,704 Swedish Krona Sell 7/18/12 1,518,330 1,488,182 (30,148) Swedish Krona Buy 8/16/12 1,516,715 1,486,759 29,956 Total FUTURES CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 32 $3,615,527 Sep-12 $13,241 Canadian Government Bond 10 yr (Long) 22 2,991,749 Sep-12 26,875 Euro STOXX 50 Index (Short) 563 16,066,335 Sep-12 (833,600) FTSE 100 Index (Short) 153 13,234,274 Sep-12 (281,974) Japanese Government Bond 10 yr (Short) 3 5,392,757 Sep-12 (15,404) Japanese Government Bond 10 yr Mini (Long) 24 4,314,506 Sep-12 12,790 MSCI EAFE Index Mini (Long) 60 4,271,400 Sep-12 210,780 NASDAQ 100 Index E-Mini (Short) 326 17,015,570 Sep-12 (426,865) OMXS 30 Index (Short) 268 3,985,645 Jul-12 (157,876) Russell 2000 Index Mini (Short) 142 11,294,680 Sep-12 (483,084) S&P 500 Index (Long) 5 1,695,500 Sep-12 7,731 S&P 500 Index E-Mini (Long) 4,727 320,585,140 Sep-12 11,228,991 S&P 500 Index E-Mini (Short) 680 46,117,600 Sep-12 (544,872) S&P Mid Cap 400 Index E-Mini (Long) 929 87,279,550 Sep-12 1,890,176 SGX MSCI Singapore Index (Short) 36 1,887,602 Jul-12 (58,146) SPI 200 Index (Short) 54 5,605,656 Sep-12 19,095 Tokyo Price Index (Short) 151 14,526,678 Sep-12 (1,364,678) U.S. Treasury Bond 30 yr (Long) 174 25,746,563 Sep-12 142,404 U.S. Treasury Bond Ultra 30 yr (Long) 21 3,503,719 Sep-12 52,624 U.S. Treasury Note 10 yr (Long) 69 9,202,875 Sep-12 40,135 U.S. Treasury Note 5 yr (Long) 161 19,958,969 Sep-12 34,116 U.S. Treasury Note 5 yr (Short) 413 51,199,094 Sep-12 (94,355) U.S. Treasury Note 2 yr (Long) 120 26,422,500 Sep-12 (11,744) U.S. Treasury Note 2 yr (Short) 162 35,670,375 Sep-12 13,989 Total WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received $6,365,427) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $204,400 Aug-15/4.375 $7,103 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 204,400 Aug-15/4.375 70,487 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 204,400 Aug-15/4.46 6,614 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 204,400 Aug-15/4.46 73,506 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 5,935,733 Aug-16/4.35 993,231 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 3,616,372 Aug-16/4.28 92,503 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 3,616,372 Aug-16/4.28 586,955 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 991,517 Jul-16/4.67 20,009 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 991,517 Jul-16/4.67 188,585 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,276,607 Jul-16/4.80 23,924 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,276,607 Jul-16/4.80 255,477 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,568,578 Jun-16/5.12 36,064 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 4,495,597 Jun-16/4.89 38,042 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,467,054 Jun-16/4.575 42,660 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,568,578 Jun-16/4.12 420,204 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 4,495,597 Jun-16/4.39 458,056 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,467,054 Jun-16/4.575 489,053 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 18,028,331 Apr-16/5.02 288,453 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 18,028,331 Apr-16/5.02 3,930,176 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 247,000 Jul-12/2.1714 8,630 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 247,000 Jul-12/2.1714 8,630 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 247,000 Jul-12/2.1714 8,630 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 247,000 Jul-12/2.1714 8,630 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 247,000 Jul-12/2.1714 8,630 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 735,127 May-16/5.11 5,780 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 943,752 May-16/4.86 8,522 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 939,055 May-16/4.60 8,808 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 735,127 May-16/4.11 67,395 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 943,752 May-16/4.36 95,696 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 939,055 May-16/4.60 107,052 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 2,851,997 May-16/4.7575 25,839 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 4,355,295 May-16/4.745 38,348 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 10,888,239 May-16/4.77 98,103 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 2,851,997 May-16/4.7575 336,250 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2021. 4,355,295 May-16/4.745 510,745 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 10,888,239 May-16/4.77 1,289,385 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/12 (proceeds receivable $3,206,953) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 5 1/2s, July 1, 2042 $1,000,000 7/12/12 $1,090,703 Federal National Mortgage Association 4s, July 1, 2042 2,000,000 7/12/12 2,128,594 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $3,671,000 $— 5/14/14 0.58% 3 month USD-LIBOR-BBA $(3,138) 270,000 — 5/14/17 1.0925% 3 month USD-LIBOR-BBA (2,153) 242,000 6,423 6/20/22 2.183% 3 month USD-LIBOR-BBA (2,803) Barclay’s Bank, PLC 13,930,000 (E) 241,316 9/19/22 2.00% 3 month USD-LIBOR-BBA 35,849 585,000 (E) (936) 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,246) 3,570,000 (E) (49,563) 9/19/22 3 month USD-LIBOR-BBA 2.00% 3,096 1,500,000 — 6/7/14 0.6055% 3 month USD-LIBOR-BBA (1,848) 242,000 6,377 6/20/22 2.183% 3 month USD-LIBOR-BBA (2,849) EUR 8,340,000 — 6/18/14 0.935% 6 month EUR-EURIBOR-REUTERS (15,862) EUR 4,269,000 — 6/18/17 1.365% 6 month EUR-EURIBOR-REUTERS (15,785) EUR 3,825,000 — 6/18/22 6 month EUR-EURIBOR-REUTERS 1.945% (18,105) EUR 255,000 — 6/18/42 6 month EUR-EURIBOR-REUTERS 2.24% (4,080) EUR 95,000 — 6/25/22 6 month EUR-EURIBOR-REUTERS 1.97682% (139) GBP 2,119,000 — 6/14/17 6 month GBP-LIBOR-BBA 1.3775% 18,064 GBP 430,000 — 6/14/22 6 month GBP-LIBOR-BBA 2.13% 1,867 GBP 5,110,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (739,383) GBP 2,287,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (498,192) GBP 7,730,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,004,463 Citibank, N.A. $217,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 5,633 7,817,000 (E) (40,148) 9/19/17 1.10% 3 month USD-LIBOR-BBA (64,458) 7,967,000 (E) 102,517 9/19/22 2.00% 3 month USD-LIBOR-BBA (14,996) 1,211,000 (E) (581) 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,223) 760,000 (E) 46,406 9/19/42 2.75% 3 month USD-LIBOR-BBA 11,575 15,455,000 — 5/11/17 3 month USD-LIBOR-BBA 1.069% 107,464 19,079,000 — 5/11/14 3 month USD-LIBOR-BBA 0.576% 15,046 1,557,000 — 5/11/22 3 month USD-LIBOR-BBA 1.9685% 32,327 2,551,000 — 5/11/42 3 month USD-LIBOR-BBA 2.7167% 123,132 Credit Suisse International 16,003,100 (E) (101,267) 9/19/22 3 month USD-LIBOR-BBA 2.00% 134,780 67,283,000 (E) 28,859 9/19/14 3 month USD-LIBOR-BBA 0.60% 64,519 83,620,000 (E) (71,885) 9/19/17 3 month USD-LIBOR-BBA 1.10% 188,174 726,000 (E) (28,936) 9/19/42 3 month USD-LIBOR-BBA 2.75% 4,338 40,631,900 (E) 387,522 9/19/22 2.00% 3 month USD-LIBOR-BBA (211,798) 3,037,000 (E) 133,503 9/19/42 2.75% 3 month USD-LIBOR-BBA (5,683) 47,619,000 (E) 19,133 9/19/14 0.60% 3 month USD-LIBOR-BBA (6,107) 9,967,000 (E) (34,002) 9/19/17 1.10% 3 month USD-LIBOR-BBA (65,000) 286,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 16,797 EUR 5,880,000 — 6/15/14 6 month EUR-EURIBOR-REUTERS 0.943% 12,410 EUR 2,380,000 — 6/15/17 6 month EUR-EURIBOR-REUTERS 1.377% 11,004 EUR 3,737,000 — 6/15/22 1.947% 6 month EUR-EURIBOR-REUTERS 15,772 GBP 1,823,000 — 6/13/17 1.44% 6 month GBP-LIBOR-BBA (24,312) GBP 2,218,000 — 6/13/22 2.1675% 6 month GBP-LIBOR-BBA (21,929) GBP 5,112,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 682,714 MXN 23,310,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 143,880 Deutsche Bank AG $110,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 2,781 5,111,000 (E) 59,120 9/19/22 2.00% 3 month USD-LIBOR-BBA (16,268) 99,180,000 (E) 108,745 9/19/14 0.60% 3 month USD-LIBOR-BBA 56,180 2,280,000 (E) (37,364) 9/19/22 3 month USD-LIBOR-BBA 2.00% (3,734) 4,660,000 (E) (4,101) 9/19/17 3 month USD-LIBOR-BBA 1.10% 10,392 KRW 2,074,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (19,365) MXN 23,310,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 147,847 PLN 3,569,000 — 4/16/17 5.01% 6 month PLN-WIBOR-WIBO (19,402) ZAR 7,712,000 — 4/17/17 3 month ZAR-JIBAR-SAFEX 6.76% 23,879 Goldman Sachs International $2,172,000 (E) (2,541) 9/19/14 0.60% 3 month USD-LIBOR-BBA (3,692) 23,932,000 (E) 44,514 9/19/14 3 month USD-LIBOR-BBA 0.60% 57,197 23,990,000 (E) 329,008 9/19/22 2.00% 3 month USD-LIBOR-BBA (24,845) 2,179,000 (E) (22,568) 9/19/22 3 month USD-LIBOR-BBA 2.00% 9,572 6,000 (E) (3) 9/19/17 1.10% 3 month USD-LIBOR-BBA (21) 1,832,000 (E) (107,402) 9/19/42 3 month USD-LIBOR-BBA 2.75% (23,442) 8,382,000 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 444 2,257,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (282) EUR 724,000 — 6/15/17 1.381% 6 month EUR-EURIBOR-REUTERS (3,523) EUR 181,000 — 6/15/22 1.952% 6 month EUR-EURIBOR-REUTERS 658 EUR 203,000 — 6/15/42 2.262% 6 month EUR-EURIBOR-REUTERS 1,969 GBP 4,393,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 165,054 GBP 2,287,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 215,540 GBP 4,151,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (124,236) GBP 1,374,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1725% 14,580 GBP 1,141,000 — 6/13/17 1.4425% 6 month GBP-LIBOR-BBA (15,451) GBP 62,000 — 6/20/22 6 month GBP-LIBOR-BBA 2.085% (120) GBP 3,986,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (389,855) GBP 3,986,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (351,525) GBP 9,000 — 6/28/22 2.02375% 6 month GBP-LIBOR-BBA 103 JPMorgan Chase Bank NA $4,784,000 (E) 64,333 9/19/22 2.00% 3 month USD-LIBOR-BBA (6,235) 84,875,000 (E) 73,624 9/19/17 1.10% 3 month USD-LIBOR-BBA (190,337) 1,700,000 (E) (22,215) 9/19/22 3 month USD-LIBOR-BBA 2.00% 2,860 825,000 (E) 74,559 9/19/42 2.75% 3 month USD-LIBOR-BBA 36,750 CAD 2,400,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (67,281) CAD 3,583,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 33,022 EUR 61,000 — 6/15/42 2.245% 6 month EUR-EURIBOR-REUTERS 882 EUR 1,482,000 — 3/23/14 1 month EUR-EONIA-OIS-COMPOUND 0.506% 8,774 EUR 2,431,000 — 3/23/17 1 month EUR-EONIA-OIS-COMPOUND 1.147% 66,849 GBP 826,000 — 6/13/17 6 month GBP-LIBOR-BBA 1.446% 11,395 GBP 361,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.175% 3,961 JPY 54,300,000 — 6/25/22 0.85% 6 month JPY-LIBOR-BBA (879) JPY 431,867,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% 94,808 JPY 293,300,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 177,921 JPY 394,300,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (36,996) JPY 365,600,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA (101,080) MXN 8,850,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (50,462) MXN 11,445,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (66,432) MXN 3,330,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 21,796 MXN 42,045,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (150,179) MXN 12,390,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 66,340 UBS AG CHF 15,261,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (98,677) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $10,057 $— 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools $15 55,428 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (286) 4,420,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (129,210) 1,126,442 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,930 2,159,558 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,096 1,078,672 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,044 210,295 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 690 682,887 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,241 494,878 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,624 Citibank, N.A. 1,197,459 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,489 baskets 406 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 1,226,601 units 9,015 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (540,934) Credit Suisse International $4,551,028 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 13,019 Goldman Sachs International 2,530,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 46,071 1,897,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 32,675 94,018 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 144 3,940,042 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 238 7,718 17 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 16 2,242,632 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,575) 1,710,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 24,728 1,710,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 27,218 1,710,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 27,688 1,710,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 40,339 GBP 1,067,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (40,524) GBP 1,067,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (45,169) GBP 1,067,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (45,621) GBP 1,067,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (66,392) JPMorgan Chase Bank NA shares 966,887 — 10/22/12 (3 month USD-LIBOR-BBA plus 0.04%) iShares MSCI Emerging Markets Index (1,834,673) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX NA IG Series 18 Index BBB+/P $10,302 $985,000 6/20/17 100 bp $4,673 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (10,504) 1,180,000 12/20/19 (100 bp) 246,575 DJ CDX NA HY Series 18 Index B+/P 1,054,200 29,818,800 6/20/17 500 bp 43,038 DJ CDX NA IG Series 18 Index BBB+/P 45,868 5,375,000 6/20/17 100 bp 15,153 Deutsche Bank AG DJ CDX NA HY Series 18 Index B+/P 1,126,361 42,479,910 6/20/17 500 bp (323,488) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 435,000 9/20/13 715 bp 43,579 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 605,000 9/20/13 477 bp 36,953 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 605,000 9/20/13 535 bp 42,538 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $340,000 9/20/13 495 bp 16,180 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 162,907 6,143,940 6/20/17 500 bp (45,435) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty ZAR South African Rand Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,522,718,558. (b) The aggregate identified cost on a tax basis is $1,542,875,239, resulting in gross unrealized appreciation and depreciation of $131,260,818 and $67,635,244, respectively, or net unrealized appreciation of $63,625,574. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $134,672, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,930,196. The fund received cash collateral of $1,915,325, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $184,787 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $455,563,035 and $386,233,569, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $259,826,776 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $331,300,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $211,700,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 11,600 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $811,300,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $223,100,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,244,900,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $99,600,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,861,346 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $8,221,314 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $9,939,184. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $31,168,788 $21,419,212 $14,169 Capital goods 35,367,471 13,911,293 — Communication services 31,162,849 11,622,934 — Conglomerates 17,015,194 2,496,658 — Consumer cyclicals 73,406,923 25,480,653 6 Consumer staples 60,774,150 22,907,365 4,640 Energy 57,936,436 16,856,160 — Financials 95,729,316 44,538,023 — Health care 75,532,500 16,713,368 — Technology 129,724,306 15,389,960 — Transportation 5,972,836 4,084,044 — Utilities and power 19,231,780 7,409,391 — Total common stocks Asset-backed securities — 3,606,208 — Commodity linked notes — 10,154,397 — Convertible bonds and notes — 484,234 — Convertible preferred stocks 136,994 475,748 7 Corporate bonds and notes — 188,223,860 138 Foreign government bonds and notes — 10,118,686 — Investment Companies 11,707,360 253,621 — Mortgage-backed securities — 35,316,928 — Municipal bonds and notes — 207,704 — Preferred stocks — 910,490 — Purchased options outstanding — 16,856,182 — Senior loans — 5,627,166 — U.S. Government and Agency Mortgage Obligations — 72,001,808 — U.S. Treasury Obligations — 1,347,327 — Warrants — 1,643 11,802 Short-term investments 306,760,408 106,427,677 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,224,007) $— Futures contracts 9,420,349 — — Written options — (10,656,175) — TBA sale commitments — (3,219,297) — Interest rate swap contracts — (823,397) — Total return swap contracts — (1,250,535) — Credit default contracts — (2,309,368) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $396,329 $2,705,697 Foreign exchange contracts 10,415,760 11,639,767 Equity contracts 14,596,819 6,526,702 Interest rate contracts 21,498,461 16,008,709 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Balanced Fund The fund's portfolio 6/30/12 (Unaudited) COMMON STOCKS (43.6%) (a) Shares Value Basic materials (2.5%) Agrium, Inc. (Canada) 715 $63,256 Albemarle Corp. 14,165 844,801 American Vanguard Corp. 3,707 98,569 Andersons, Inc. (The) 376 16,040 Archer Daniels-Midland Co. 1,971 58,184 Arkema (France) 2,007 131,503 Assa Abloy AB Class B (Sweden) 20,981 586,691 BASF SE (Germany) 18,228 1,266,639 Bemis Co., Inc. 18,721 586,716 BHP Billiton PLC (United Kingdom) 14,407 411,413 BHP Billiton, Ltd. (Australia) 24,112 785,968 Black Earth Farming, Ltd. SDR (Jersey) (NON) 3,511 4,554 Buckeye Technologies, Inc. 6,367 181,396 Cambrex Corp. (NON) 20,892 196,594 CF Industries Holdings, Inc. 9,132 1,769,234 Chicago Bridge & Iron Co., NV (Netherlands) 19,117 725,681 China Shanshui Cement Group, Ltd. (China) 123,000 84,648 Cliffs Natural Resources, Inc. 20,702 1,020,402 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,430 10,253 Cytec Industries, Inc. 8,717 511,165 Domtar Corp. (Canada) 7,338 562,898 First Resources, Ltd. (Singapore) 116,000 177,310 Fortescue Metals Group, Ltd. (Australia) 21,624 110,514 Fortune Brands Home & Security, Inc. (NON) 32,390 721,325 Georgia Gulf Corp. (NON) 3,775 96,904 Goldcorp, Inc. (Canada) 3,776 142,161 Golden Agri-Resources, Ltd. (Singapore) 180,000 96,225 GrainCorp, Ltd. (Australia) 4,151 40,713 Holcim, Ltd. (Switzerland) 8,542 473,243 Horsehead Holding Corp. (NON) 12,260 122,110 Incitec Pivot, Ltd. (Australia) 11,918 35,133 Innophos Holdings, Inc. 6,261 353,496 Innospec, Inc. (NON) 6,977 206,589 Intrepid Potash, Inc. (NON) 1,026 23,352 K&S AG (Germany) 2,306 105,215 KapStone Paper and Packaging Corp. (NON) 19,164 303,749 Koninklijke DSM NV (Netherlands) 7,886 389,074 KWS Saat AG (Germany) 76 19,776 L.B. Foster Co. Class A 2,485 71,096 Landec Corp. (NON) 21,868 187,190 Lanxess AG (Germany) 4,487 283,035 Linde AG (Germany) 2,873 447,493 LyondellBasell Industries NV Class A (Netherlands) 43,769 1,762,578 Minerals Technologies, Inc. 1,261 80,427 Monsanto Co. 57,915 4,794,204 Mosaic Co. (The) 763 41,782 Newcrest Mining, Ltd. (Australia) 2,312 53,815 Nitto Denko Corp. (Japan) 19,100 814,622 NN, Inc. (NON) 16,437 167,822 Nufarm, Ltd. (Australia) 5,942 30,925 PolyOne Corp. 19,895 272,164 Potash Corp. of Saskatchewan, Inc. (Canada) 2,120 92,623 PPG Industries, Inc. 20,306 2,154,873 PT Astra Agro Lestari Tbk (Indonesia) 10,000 21,414 Rio Tinto PLC (United Kingdom) 17,674 844,098 Rio Tinto, Ltd. (Australia) 16,903 993,539 Sealed Air Corp. 33,578 518,444 Showa Denko KK (Japan) 148,000 287,627 SLC Agricola SA (Brazil) 1,580 15,725 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,230 68,474 Steel Dynamics, Inc. 37,144 436,442 Syngenta AG (Switzerland) 2,446 835,023 Teck Resources, Ltd. Class B (Canada) 2,800 86,714 TPC Group, Inc. (NON) 1,696 62,667 Tronox, Ltd. Class A (NON) 1,799 217,175 Uralkali (Russia) (NON) 16,491 126,342 Valspar Corp. 15,353 805,879 Vilmorin & Cie (France) 173 18,315 Viterra, Inc. (Canada) 3,461 54,901 voestalpine AG (Austria) 12,953 343,429 W.R. Grace & Co. (NON) 9,893 499,102 Westlake Chemical Corp. 4,557 238,149 Wilmar International, Ltd. (Singapore) 11,000 31,623 Yara International ASA (Norway) 1,151 50,406 Capital goods (2.5%) ABB, Ltd. (Switzerland) 23,481 383,215 AGCO Corp. (NON) 19,162 876,278 Aisin Seiki Co., Ltd. (Japan) 13,300 442,588 American Axle & Manufacturing Holdings, Inc. (NON) 8,571 89,910 Applied Industrial Technologies, Inc. 11,497 423,664 AZZ, Inc. 2,004 122,765 Bombardier, Inc. Class B (Canada) 26,600 105,031 Canon, Inc. (Japan) 1,200 48,051 Cascade Corp. 5,771 271,526 Chart Industries, Inc. (NON) 5,697 391,726 Chase Corp. 6,620 87,384 Chiyoda Corp. (Japan) 16,000 196,015 CNH Global NV (Netherlands) (NON) 1,314 51,062 Cobham PLC (United Kingdom) 117,248 427,023 Cummins, Inc. 26,249 2,543,791 Daelim Industrial Co., Ltd. (South Korea) 1,050 84,004 Deere & Co. 1,040 84,105 Dover Corp. 28,485 1,527,081 DXP Enterprises, Inc. (NON) 6,956 288,604 Embraer SA ADR (Brazil) 5,200 137,956 Emerson Electric Co. 91,868 4,279,211 European Aeronautic Defense and Space Co. NV (France) 22,729 806,029 Exelis, Inc. 41,106 405,305 Finning International, Inc. (Canada) 5,900 137,228 Fluor Corp. 27,756 1,369,481 Franklin Electric Co., Inc. 4,682 239,391 Fuji Electric Co., Ltd. (Japan) 140,000 341,939 Generac Holdings, Inc. 5,811 139,813 Global Power Equipment Group, Inc. 5,779 126,213 Great Lakes Dredge & Dock Corp. 52,167 371,429 Greenbrier Companies, Inc. (NON) 7,698 135,331 Haitian International Holdings, Ltd. (China) 46,000 45,691 Hartalega Holdings Bhd (Malaysia) 62,800 79,713 Hitachi, Ltd. (Japan) 149,000 916,368 Hyflux, Ltd. (Singapore) 68,000 72,833 IHI Corp. (Japan) 79,000 168,604 ITT Corp. 20,405 359,128 Kadant, Inc. (NON) 7,626 178,830 Lindsay Corp. 630 40,887 Lockheed Martin Corp. 35,732 3,111,543 LSB Industries, Inc. (NON) 13,204 408,136 McDermott International, Inc. (NON) 45,860 510,880 Metso Corp. OYJ (Finland) 1,536 53,180 Mitsubishi Electric Corp. (Japan) 46,000 383,389 MTU Aero Engines Holding AG (Germany) 764 56,096 NACCO Industries, Inc. Class A 2,082 242,033 Newport Corp. (NON) 5,034 60,509 Raytheon Co. 50,318 2,847,496 Schindler Holding AG (Switzerland) 2,759 308,539 Schneider Electric SA (France) 3,661 203,986 Singapore Technologies Engineering, Ltd. (Singapore) 56,000 138,194 Smith & Wesson Holding Corp. (NON) 24,169 200,844 Standard Motor Products, Inc. 8,483 119,441 Standex International Corp. 3,436 146,271 Staples, Inc. 93,008 1,213,754 Tetra Tech, Inc. (NON) 3,044 79,388 Textron, Inc. 47,247 1,175,033 TriMas Corp. (NON) 19,721 396,392 Valmont Industries, Inc. 3,484 421,459 Vinci SA (France) 14,522 679,678 Communication services (2.2%) Allot Communications, Ltd. (Israel) (NON) 8,598 239,540 Aruba Networks, Inc. (NON) 8,449 127,157 AT&T, Inc. 99,882 3,561,792 BCE, Inc. (Canada) 4,589 189,221 BroadSoft, Inc. (NON) 3,051 88,357 BT Group PLC (United Kingdom) 275,818 914,316 China Mobile, Ltd. (China) 9,000 98,915 China Unicom Hong Kong, Ltd. (China) 46,000 57,791 Cincinnati Bell, Inc. (NON) 63,248 235,283 Comcast Corp. Class A 211,867 6,773,388 Deutsche Telekom AG (Germany) 26,654 292,401 EchoStar Corp. Class A (NON) 31,766 839,258 France Telecom SA (France) 27,952 367,838 HSN, Inc. 6,110 246,539 IAC/InterActiveCorp. 22,485 1,025,316 InterDigital, Inc. 1,713 50,551 Jupiter Telecommunications Co., Ltd. (Japan) 103 105,144 Kabel Deutschland Holding AG (Germany) (NON) 11,793 733,911 Loral Space & Communications, Inc. 3,439 231,617 NeuStar, Inc. Class A (NON) 7,013 234,234 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 16,100 748,041 NTT DoCoMo, Inc. (Japan) 148 246,298 Premiere Global Services, Inc. (NON) 8,190 68,714 Tele2 AB Class B (Sweden) 15,873 246,008 Telecity Group PLC (United Kingdom) (NON) 16,055 202,135 Telefonica SA (Spain) 26,611 351,080 USA Mobility, Inc. 9,701 124,755 Verizon Communications, Inc. 178,710 7,941,872 Vodafone Group PLC (United Kingdom) 415,974 1,168,735 Ziggo NV (Netherlands) (NON) 4,516 144,382 Conglomerates (1.1%) AMETEK, Inc. 27,239 1,359,498 Danaher Corp. 71,118 3,703,825 General Electric Co. 192,139 4,004,177 Marubeni Corp. (Japan) 22,000 146,426 Mitsui & Co., Ltd. (Japan) 29,000 430,265 Siemens AG (Germany) 11,221 943,211 Tyco International, Ltd. 67,899 3,588,462 Vivendi (France) 3,513 65,309 Consumer cyclicals (5.0%) Advance Auto Parts, Inc. 10,797 736,571 Aeon Co., Ltd. (Japan) 23,800 296,668 Alliance Data Systems Corp. (NON) 11,900 1,606,500 Ameristar Casinos, Inc. 11,765 209,064 Bayerische Motoren Werke (BMW) AG (Germany) 2,445 177,160 Bed Bath & Beyond, Inc. (NON) 30,112 1,860,922 Belo Corp. Class A 57,693 371,543 Big Lots, Inc. (NON) 9,226 376,329 Bluegreen Corp. (NON) 16,848 83,566 Brilliance China Automotive Holdings, Inc. (China) (NON) 66,000 58,106 Brunswick Corp. 4,455 98,990 Buckle, Inc. (The) 7,463 295,311 Bunzl PLC (United Kingdom) 21,948 359,548 Cabela's, Inc. (NON) 11,974 452,737 Cato Corp. (The) Class A 3,436 104,661 CBS Corp. Class B 76,566 2,509,833 Christian Dior SA (France) 3,018 415,640 Cia Hering (Brazil) 8,400 159,343 Cie Financiere Richemont SA (Switzerland) 2,347 128,805 Coach, Inc. 32,649 1,909,314 Compass Group PLC (United Kingdom) 56,682 594,551 Conn's, Inc. (NON) 15,065 222,962 Constant Contact, Inc. (NON) 5,856 104,705 Continental AG (Germany) 1,885 157,132 Cooper Tire & Rubber 9,784 171,611 Daimler AG (Registered Shares) (Germany) 7,762 349,088 Dana Holding Corp. 12,647 162,008 Deluxe Corp. 12,079 301,250 Destination Maternity Corp. 13,570 293,112 Dillards, Inc. Class A 15,254 971,375 Dolby Laboratories, Inc. Class A (NON) 13,075 539,998 Dongfeng Motor Group Co., Ltd. (China) 36,000 56,121 DSW, Inc. Class A 3,520 191,488 Dun & Bradstreet Corp. (The) 9,509 676,756 Elders, Ltd. (Australia) (NON) 35,584 8,094 Expedia, Inc. 16,690 802,288 Express, Inc. (NON) 16,234 294,972 Fiat Industrial SpA (Italy) 74,740 736,519 Fiat SpA (Italy) (NON) 24,192 122,413 Finish Line, Inc. (The) Class A 18,224 381,064 Foot Locker, Inc. 53,190 1,626,550 G-III Apparel Group, Ltd. (NON) 10,219 242,088 Gannett Co., Inc. 41,403 609,866 General Motors Co. (NON) 86,372 1,703,256 Genesco, Inc. (NON) 3,721 223,818 Global Cash Access Holdings, Inc. (NON) 26,476 190,892 Global Mediacom Tbk PT (Indonesia) 426,500 69,464 GNC Holdings, Inc. Class A 7,586 297,371 Haier Electronics Group Co., Ltd. (China) (NON) 98,000 118,393 Hakuhodo DY Holdings, Inc. (Japan) 6,960 460,828 Helen of Troy, Ltd. (Bermuda) (NON) 3,864 130,951 Hino Motors, Ltd. (Japan) 68,000 491,409 HMS Holdings Corp. (NON) 876 29,180 Home Depot, Inc. (The) 89,600 4,747,904 Indofood Agri Resources, Ltd. (Singapore) 6,000 6,861 Industria de Diseno Textil (Inditex) SA (Spain) 5,261 544,143 Isuzu Motors, Ltd. (Japan) 116,000 620,172 KAR Auction Services, Inc. (NON) 8,296 142,608 Kingfisher PLC (United Kingdom) 49,669 224,579 La-Z-Boy, Inc. (NON) 12,103 148,746 Leapfrog Enterprises, Inc. (NON) 38,486 394,866 Lear Corp. 16,245 612,924 Localiza Rent a Car SA (Brazil) 9,400 142,041 Lowe's Cos., Inc. 64,212 1,826,189 LVMH Moet Hennessy Louis Vuitton SA (France) 2,375 361,993 Macy's, Inc. 50,615 1,738,625 Major Cineplex Group PCL (Thailand) 101,900 55,827 Marriott International, Inc. Class A 34,965 1,370,628 McGraw-Hill Cos., Inc. (The) 37,144 1,671,480 Men's Wearhouse, Inc. (The) 6,998 196,924 MGM China Holdings, Ltd. (Hong Kong) 183,200 281,765 News Corp. Class A 147,666 3,291,475 Next PLC (United Kingdom) 12,032 603,328 Nissan Motor Co., Ltd. (Japan) 82,700 783,227 Nu Skin Enterprises, Inc. Class A 2,104 98,678 O'Reilly Automotive, Inc. (NON) 16,542 1,385,723 OPAP SA (Greece) 23,219 146,115 Pearson PLC (United Kingdom) 9,313 184,967 Perry Ellis International, Inc. (NON) 7,638 158,489 PetSmart, Inc. 17,136 1,168,332 Pier 1 Imports, Inc. 3,998 65,687 Porsche Automobil Holding SE (Preference) (Germany) 4,820 240,015 PPR SA (France) 818 116,810 Publicis Group SA (France) 8,964 409,938 Randstad Holding NV (Netherlands) 3,104 91,667 Rent-A-Center, Inc. 4,296 144,947 Scania AB Class B (Sweden) 16,928 290,669 Scholastic Corp. 4,905 138,125 Select Comfort Corp. (NON) 6,776 141,754 Shuffle Master, Inc. (NON) 4,818 66,488 Sinclair Broadcast Group, Inc. Class A 31,408 284,556 SJM Holdings, Ltd. (Hong Kong) 196,000 365,706 Sonic Automotive, Inc. Class A 41,893 572,677 Spectrum Brands Holdings, Inc. (NON) 4,543 147,966 Standard Parking Corp. (NON) 7,160 154,083 Stella International Holdings, Ltd. (Hong Kong) 56,500 140,200 Suzuki Motor Corp. (Japan) 22,900 469,400 Swire Pacific, Ltd. Class A (Hong Kong) 47,500 554,061 Tempur-Pedic International, Inc. (NON) 5,447 127,405 Thor Industries, Inc. 2,059 56,437 TNS, Inc. (NON) 20,952 375,879 Towers Watson & Co. Class A 11,094 664,531 Town Sports International Holdings, Inc. (NON) 14,765 196,227 Trump Entertainment Resorts, Inc. (NON) 180 540 TUI Travel PLC (United Kingdom) 82,487 220,117 URS Corp. 15,353 535,513 Valeo SA (France) 2,841 117,716 ValueClick, Inc. (NON) 4,092 67,068 Vertis Holdings, Inc. (F) (NON) 593 6 Viacom, Inc. Class B 59,590 2,801,922 VistaPrint NV (NON) (S) 20,405 659,082 Volkswagen AG (Preference) (Germany) 2,768 438,859 Volvo AB Class B (Sweden) 8,527 97,682 VOXX International Corp. (NON) 22,629 210,902 Wal-Mart de Mexico SAB de CV ADR (Mexico) 5,700 151,848 Wal-Mart Stores, Inc. 15,454 1,077,453 WPP PLC (Ireland) 35,875 436,036 Wyndham Worldwide Corp. 22,485 1,185,859 Wynn Resorts, Ltd. 10,797 1,119,865 Consumer staples (4.4%) AFC Enterprises (NON) 28,538 660,369 Ajinomoto Co., Inc. (Japan) 9,000 125,118 Anheuser-Busch InBev NV (Belgium) 16,827 1,308,177 Associated British Foods PLC (United Kingdom) 25,128 505,591 Avis Budget Group, Inc. (NON) 31,842 483,998 Barrett Business Services, Inc. 929 19,639 Beacon Roofing Supply, Inc. (NON) 10,780 271,872 BRF - Brasil Foods SA ADR (Brazil) 1,989 30,213 Brinker International, Inc. 20,795 662,737 British American Tobacco (BAT) PLC (United Kingdom) 19,025 968,341 Bunge, Ltd. 805 50,506 Campbell Soup Co. (S) 36,550 1,220,039 Career Education Corp. (NON) 7,971 53,326 Casino Guichard-Perrachon SA (France) 5,220 458,345 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 58,000 3,738 Cheesecake Factory, Inc. (The) (NON) 5,122 163,699 Chiquita Brands International, Inc. (NON) 700 3,500 Church & Dwight Co., Inc. 8,123 450,583 Coca-Cola Co. (The) 26,348 2,060,150 Cola-Cola Amatil, Ltd. (Australia) 8,948 122,898 ConAgra Foods, Inc. 71,019 1,841,523 Corinthian Colleges, Inc. (NON) 32,155 92,928 Corrections Corporation of America 22,287 656,352 Costco Wholesale Corp. 50,912 4,836,640 CVS Caremark Corp. 135,302 6,322,662 Danone (France) 7,270 451,339 Diageo PLC (United Kingdom) 11,764 302,632 Distribuidora Internacional de Alimentacion SA (Spain) (NON) 43,300 203,509 Dollar Thrifty Automotive Group (NON) 1,654 133,908 Dr. Pepper Snapple Group, Inc. 42,096 1,841,700 Glanbia PLC (Ireland) 2,493 18,439 Heineken Holding NV (Netherlands) 8,698 389,305 Herbalife, Ltd. 15,254 737,226 Imperial Tobacco Group PLC (United Kingdom) 1,344 51,713 Ingredion, Inc. 830 41,102 IOI Corp. Bhd (Malaysia) 21,500 35,262 Japan Tobacco, Inc. (Japan) 45,200 1,339,437 Kao Corp. (Japan) 15,700 433,006 Kerry Group PLC Class A (Ireland) 18,399 805,471 Koninklijke Ahold NV (Netherlands) 26,056 322,870 Kroger Co. (The) 90,730 2,104,029 Kuala Lumpur Kepong Bhd (Malaysia) 5,100 37,011 Lawson, Inc. (Japan) 7,000 489,738 Lianhua Supermarket Holdings Co., Ltd. (China) 59,000 56,843 Lorillard, Inc. 19,612 2,587,803 Maple Leaf Foods, Inc. (Canada) 1,612 18,541 McDonald's Corp. 9,410 833,067 Minor International PCL (Thailand) 175,500 79,019 Molson Coors Brewing Co. Class B 30,508 1,269,438 Nestle SA (Switzerland) 22,495 1,341,859 Olam International, Ltd. (Singapore) 44,045 64,095 Papa John's International, Inc. (NON) 2,624 124,824 PepsiCo, Inc. 13,102 925,787 Philip Morris International, Inc. 102,905 8,979,490 Prestige Brands Holdings, Inc. (NON) 8,967 141,768 Procter & Gamble Co. (The) 47,881 2,932,711 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 77,000 22,089 Rakuten, Inc. (Japan) 22,700 235,077 Robert Half International, Inc. 28,527 815,016 SABMiller PLC (United Kingdom) 6,041 242,651 Sally Beauty Holdings, Inc. (NON) 6,576 169,266 Smithfield Foods, Inc. (NON) 907 19,618 Spartan Stores, Inc. 6,906 125,206 Tate & Lyle PLC (United Kingdom) 2,830 28,758 Tesco PLC (United Kingdom) 25,242 122,698 Toyota Tsusho Corp. (Japan) 24,500 467,309 Tyson Foods, Inc. Class A 1,587 29,883 Unilever PLC (United Kingdom) 8,256 277,477 USANA Health Sciences, Inc. (NON) 1,681 69,123 WM Morrison Supermarkets PLC (United Kingdom) 51,826 216,296 Woolworths, Ltd. (Australia) 17,046 468,841 Yamazaki Baking Co., Inc. (Japan) 21,000 274,979 Energy (4.0%) Basic Energy Services, Inc. (NON) 15,537 160,342 BG Group PLC (United Kingdom) 38,356 785,064 BP PLC (United Kingdom) 64,225 430,318 Canadian Natural Resources, Ltd. (Canada) 14,400 386,272 Chevron Corp. 67,791 7,151,951 Clayton Williams Energy, Inc. (NON) 2,480 119,982 Cloud Peak Energy, Inc. (NON) 7,202 121,786 Compton Petroleum Corp. (Canada) (NON) (S) 12,497 13,372 ConocoPhillips 20,606 1,151,463 Contango Oil & Gas Co. (NON) 3,043 180,146 CVR Energy, Inc. (Escrow) (NON) 10,772 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,268) (Norway) (RES) (NON) 8,417 134,672 Delek US Holdings, Inc. 8,158 143,499 Diamond Offshore Drilling, Inc. 11,094 655,988 Energy Partners, Ltd. (NON) 11,675 197,308 ENI SpA (Italy) 43,348 925,105 Exxon Mobil Corp. 114,209 9,772,864 Helix Energy Solutions Group, Inc. (NON) 22,287 365,730 Helmerich & Payne, Inc. 13,966 607,242 HollyFrontier Corp. 27,338 968,585 Inpex Corp. (Japan) 77 431,687 Key Energy Services, Inc. (NON) 21,925 166,630 Marathon Oil Corp. 66,364 1,696,927 Marathon Petroleum Corp. 37,887 1,701,884 Mitcham Industries, Inc. (NON) 8,050 136,609 Murphy Oil Corp. 22,089 1,110,856 National Oilwell Varco, Inc. 36,550 2,355,282 Nexen, Inc. (Canada) 4,036 68,344 Occidental Petroleum Corp. 37,350 3,203,510 Oceaneering International, Inc. 29,913 1,431,636 Peabody Energy Corp. 33,281 816,050 Petrofac, Ltd. (United Kingdom) 28,570 624,586 Petroleo Brasileiro SA ADR (Brazil) 3,100 58,187 Phillips 66 (NON) 10,303 342,472 Repsol YPF SA (Rights) (Spain) (NON) 12,335 8,648 Repsol YPF SA (Spain) 12,335 198,325 REX American Resources Corp. (NON) 4,814 93,969 Rosetta Resources, Inc. (NON) 3,281 120,216 Royal Dutch Shell PLC Class A (United Kingdom) 29,682 999,876 Royal Dutch Shell PLC Class A (United Kingdom) 22,301 753,596 Royal Dutch Shell PLC Class B (United Kingdom) 21,207 740,129 Schlumberger, Ltd. 12,976 842,272 Stallion Oilfield Holdings, Ltd. (NON) 923 29,536 Statoil ASA (Norway) 26,951 644,453 Stone Energy Corp. (NON) 17,126 433,973 Superior Energy Services (NON) 25,159 508,967 Swift Energy Co. (NON) 10,114 188,222 Technip SA (France) 3,720 388,201 Tesoro Corp. (NON) 24,466 610,671 Total SA (France) 16,140 728,384 Tullow Oil PLC (United Kingdom) 14,108 325,673 Unit Corp. (NON) 3,846 141,879 Vaalco Energy, Inc. (NON) 40,969 353,562 Valero Energy Corp. 93,107 2,248,534 W&T Offshore, Inc. 10,290 157,437 Western Refining, Inc. 9,061 201,788 Williams Cos., Inc. (The) 38,116 1,098,503 Financials (7.0%) 3i Group PLC (United Kingdom) 56,402 174,609 ACE, Ltd. 4,839 358,715 Agree Realty Corp. (R) 6,979 154,445 AIA Group, Ltd. (Hong Kong) 215,600 743,377 Allianz SE (Germany) 6,606 664,265 Allied World Assurance Co. Holdings AG 13,834 1,099,388 American Capital Agency Corp. (R) 2,735 91,923 American Equity Investment Life Holding Co. 21,263 234,106 American Financial Group, Inc. 18,780 736,739 American Safety Insurance Holdings, Ltd. (NON) 10,683 200,306 Amtrust Financial Services, Inc. 3,669 109,006 Aon PLC (United Kingdom) 53,784 2,516,016 Apollo Commercial Real Estate Finance, Inc. (R) 11,880 190,912 Apollo Residential Mortgage, Inc. 10,154 195,769 Arch Capital Group, Ltd. (NON) 27,829 1,104,533 Arlington Asset Investment Corp. Class A 4,492 97,521 ARMOUR Residential REIT, Inc. (R) 20,686 147,077 Ashford Hospitality Trust, Inc. (R) 24,113 203,273 Ashmore Group PLC (United Kingdom) 33,869 185,865 Assurant, Inc. 21,197 738,503 Assured Guaranty, Ltd. (Bermuda) 56,595 797,990 Australia & New Zealand Banking Group, Ltd. (Australia) 50,143 1,138,301 AvalonBay Communities, Inc. (R) 11,589 1,639,612 AXA SA (France) 41,564 556,301 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 15,214 109,653 Banco Santander Central Hispano SA (Spain) 42,466 283,621 Bank of America Corp. 39,159 320,321 Bank of the Ozarks, Inc. 4,913 147,783 Barclays PLC (United Kingdom) 316,145 809,266 Berkshire Hathaway, Inc. Class B (NON) 24,070 2,005,753 BM&F Bovespa SA (Brazil) 19,400 99,004 BNP Paribas SA (France) 13,183 508,914 British Land Company PLC (United Kingdom) (R) 24,971 200,035 Cardinal Financial Corp. 12,902 158,437 Cardtronics, Inc. (NON) 7,415 224,007 CBL & Associates Properties, Inc. (R) 16,706 326,435 CBOE Holdings, Inc. 33,974 940,400 Chimera Investment Corp. (R) 168,979 398,790 China Construction Bank Corp. (China) 485,000 334,395 China Pacific Insurance (Group) Co., Ltd. (China) 18,800 61,289 CIT Group, Inc. (NON) 15,650 557,766 Citigroup, Inc. 27,257 747,114 Citizens & Northern Corp. 8,315 158,401 Citizens Republic Bancorp, Inc. (NON) 7,317 125,340 City National Corp. 4,161 202,141 CNO Financial Group, Inc. 28,769 224,398 Commonwealth Bank of Australia (Australia) 15,113 827,079 DBS Group Holdings, Ltd. (Singapore) 27,000 298,026 Deutsche Bank AG (Germany) 13,681 497,213 Dexus Property Group (Australia) 491,958 470,560 Dynex Capital, Inc. (R) 15,278 158,586 East West Bancorp, Inc. 22,828 535,545 Eaton Vance Corp. 43,780 1,179,871 Equity Residential Trust (R) 34,173 2,131,028 Everest Re Group, Ltd. 9,806 1,014,823 Fidelity National Financial, Inc. Class A 49,129 946,225 Financial Institutions, Inc. 8,562 144,527 First Community Bancshares Inc. 8,050 116,162 First Industrial Realty Trust (NON) (R) 11,636 146,846 Flushing Financial Corp. 14,955 203,837 FXCM, Inc. Class A 8,245 96,961 Genworth Financial, Inc. Class A (NON) 27,095 153,358 Glimcher Realty Trust (R) 15,052 153,831 Goldman Sachs Group, Inc. (The) 15,254 1,462,248 Hachijuni Bank, Ltd. (The) (Japan) 57,000 296,552 Hang Lung Group, Ltd. (Hong Kong) 54,000 332,805 Hanmi Financial Corp. (NON) 16,673 174,733 Hartford Financial Services Group, Inc. (The) 80,726 1,423,199 Heartland Financial USA, Inc. 5,752 138,048 Henderson Land Development Co., Ltd. (Hong Kong) 14,000 77,781 HFF, Inc. Class A (NON) 26,239 365,772 Home Bancshares, Inc. 6,382 195,162 Housing Development Finance Corp., Ltd. (HDFC) (India) 9,097 107,051 HSBC Holdings PLC (London Exchange) (United Kingdom) 150,704 1,328,824 Hysan Development Co., Ltd. (Hong Kong) 24,000 91,286 Industrial and Commercial Bank of China, Ltd. (China) 176,000 98,415 ING Groep NV GDR (Netherlands) (NON) 61,341 413,857 Insurance Australia Group, Ltd. (Australia) 125,082 448,236 Interactive Brokers Group, Inc. Class A 18,713 275,455 Invesco Mortgage Capital, Inc. (R) 6,418 117,706 Investment AB Kinnevik Class B (Sweden) 21,485 431,525 Jefferies Group, Inc. 67,156 872,356 Jones Lang LaSalle, Inc. 6,839 481,260 JPMorgan Chase & Co. 209,785 7,495,618 Kasikornbank PCL NVDR (Thailand) 16,000 82,041 Lexington Realty Trust (R) 57,952 490,853 LTC Properties, Inc. (R) 9,244 335,372 Macquarie Group, Ltd. (Australia) 3,496 94,128 Maiden Holdings, Ltd. (Bermuda) 14,221 123,438 MainSource Financial Group, Inc. 12,762 150,974 MFA Financial, Inc. (R) 20,600 162,534 Mirvac Group (Australia) (R) 79,920 104,664 Mission West Properties (R) 12,235 105,466 Mitsubishi UFJ Financial Group, Inc. (Japan) 191,400 916,001 Mitsui Fudosan Co., Ltd. (Japan) 21,000 407,374 Morgan Stanley 145,504 2,122,903 Nasdaq OMX Group, Inc. (The) 45,563 1,032,913 National Australia Bank, Ltd. (Australia) 13,169 319,814 National Bank of Canada (Canada) 2,956 211,284 National Financial Partners Corp. (NON) 6,942 93,023 National Health Investors, Inc. (R) 8,161 415,558 Nelnet, Inc. Class A 7,788 179,124 Northern Trust Corp. 45,167 2,078,585 Ocwen Financial Corp. (NON) 22,386 420,409 One Liberty Properties, Inc. (R) 8,458 159,264 ORIX Corp. (Japan) 9,520 886,105 Peoples Bancorp, Inc. 7,741 170,147 Persimmon PLC (United Kingdom) 8,388 80,265 PNC Financial Services Group, Inc. 33,182 2,027,752 Popular, Inc. (Puerto Rico) (NON) 6,590 109,460 Portfolio Recovery Associates, Inc. (NON) 1,694 154,594 Protective Life Corp. 6,625 194,841 Prudential PLC (United Kingdom) 87,328 1,011,816 PS Business Parks, Inc. (R) 3,331 225,575 Public Storage (R) 15,650 2,260,017 Rayonier, Inc. (R) 17,681 793,877 Reinsurance Group of America, Inc. Class A 15,848 843,272 RenaissanceRe Holdings, Ltd. 11,317 860,205 Republic Bancorp, Inc. Class A 3,083 68,597 Resona Holdings, Inc. (Japan) 56,400 232,784 Royal Bank of Scotland Group PLC (United Kingdom) (NON) 25,319 85,832 Sberbank of Russia ADR (Russia) (NON) 38,236 415,910 SCOR SE (France) 4,648 112,772 Sekisui Chemical Co., Ltd. (Japan) 34,000 316,615 Simon Property Group, Inc. (R) 28,824 4,486,744 Southside Bancshares, Inc. 10,536 236,849 Sovran Self Storage, Inc. (R) 5,726 286,815 St. Joe Co. (The) (NON) (S) 29,713 469,763 Standard Chartered PLC (United Kingdom) 26,839 585,113 Starwood Property Trust, Inc. (R) 4,983 106,188 Stockland (Units) (Australia) (R) 102,371 324,133 Sun Hung Kai Properties, Ltd. (Hong Kong) 5,000 59,332 Suncorp Group, Ltd. (Australia) 43,228 360,774 Svenska Handelsbanken AB Class A (Sweden) 13,236 436,315 Swedbank AB Class A (Sweden) 26,553 419,902 Swiss Life Holding AG (Switzerland) 4,337 409,260 SWS Group, Inc. 21,739 115,869 Symetra Financial Corp. 14,303 180,504 TD Ameritrade Holding Corp. 72,505 1,232,585 UniCredit SpA (Italy) (NON) 30,250 114,625 United Overseas Bank, Ltd. (Singapore) 6,000 89,163 Universal Health Realty Income Trust (R) 2,159 89,663 Urstadt Biddle Properties, Inc. Class A (R) 6,889 136,196 Virginia Commerce Bancorp, Inc. (NON) 20,960 176,693 W.R. Berkley Corp. 25,159 979,188 Walker & Dunlop, Inc. (NON) 6,761 86,879 Washington Banking Co. 9,742 135,414 Wells Fargo & Co. 189,164 6,325,644 Westpac Banking Corp. (Australia) 16,200 352,423 Wheelock and Co., Ltd. (Hong Kong) 62,000 235,584 Government (—%) Banco Latinoamericano de Exportaciones SA Class E (Panama) 15,447 331,029 Health care (5.1%) Abbott Laboratories 8,321 536,455 ABIOMED, Inc. (NON) 9,796 223,545 Aetna, Inc. 43,853 1,700,181 Affymax, Inc. (NON) 9,415 121,265 Alfresa Holdings Corp. (Japan) 4,500 238,515 Amarin Corp. PLC ADR (Ireland) (NON) 4,049 58,549 Amedisys, Inc. (NON) 2,092 26,045 AmerisourceBergen Corp. 33,479 1,317,399 Amgen, Inc. 11,688 853,692 AmSurg Corp. (NON) 5,812 174,244 Assisted Living Concepts, Inc. Class A 9,385 133,455 Astellas Pharma, Inc. (Japan) 13,900 607,151 AstraZeneca PLC (United Kingdom) 13,594 607,638 athenahealth, Inc. (NON) 1,449 114,717 Bayer AG (Germany) 11,864 855,497 Biosensors International Group, Ltd. (Singapore) (NON) 65,000 58,796 Biotest AG-Vorzugsaktien (Preference) (Germany) 1,129 53,683 C.R. Bard, Inc. 11,292 1,213,212 Celgene Corp. (NON) 12,382 794,429 Centene Corp. (NON) 3,158 95,245 Charles River Laboratories International, Inc. (NON) 3,877 127,011 Coloplast A/S Class B (Denmark) 2,061 370,426 Computer Programs & Systems, Inc. 2,076 118,789 Conmed Corp. 11,707 323,933 Covidien PLC (Ireland) 2,437 130,380 Cubist Pharmaceuticals, Inc. (NON) 5,663 214,684 Elan Corp. PLC ADR (Ireland) (NON) 18,134 264,575 Eli Lilly & Co. 103,596 4,445,304 Endo Health Solutions, Inc. (NON) 27,041 837,730 Forest Laboratories, Inc. (NON) 85,215 2,981,673 Fresenius SE & Co. KGgA (Germany) 3,981 412,810 Gilead Sciences, Inc. (NON) 44,077 2,260,269 GlaxoSmithKline PLC (United Kingdom) 54,799 1,242,614 Greatbatch, Inc. (NON) 13,995 317,826 Grifols SA ADR (Spain) (NON) 48,529 465,878 HCA Holdings, Inc. 19,018 578,718 Health Management Associates, Inc. Class A (NON) 48,535 381,000 HealthSouth Corp. (NON) 16,881 392,652 Hi-Tech Pharmacal Co., Inc. (NON) 6,197 200,783 Hill-Rom Holdings, Inc. 4,248 131,051 Humana, Inc. 20,008 1,549,420 Jazz Pharmaceuticals PLC (Ireland) (NON) 17,965 808,605 Johnson & Johnson 45,841 3,097,018 Kindred Healthcare, Inc. (NON) 17,010 167,208 Lincare Holdings, Inc. 4,911 167,072 Magellan Health Services, Inc. (NON) 173 7,842 McKesson Corp. 28,329 2,655,844 MedAssets, Inc. (NON) 26,369 354,663 Medicines Co. (The) (NON) 24,244 556,157 Medicis Pharmaceutical Corp. Class A 8,317 284,026 Merck & Co., Inc. 34,073 1,422,548 Metropolitan Health Networks, Inc. (NON) 21,623 206,932 Mitsubishi Tanabe Pharma (Japan) 13,700 196,854 Molina Healthcare, Inc. (NON) 7,473 175,317 Novartis AG (Switzerland) 9,953 555,178 Novo Nordisk A/S Class B (Denmark) 3,764 544,542 Obagi Medical Products, Inc. (NON) 30,168 460,665 Omega Healthcare Investors, Inc. (R) 14,121 317,723 Omnicare, Inc. 25,314 790,556 OraSure Technologies, Inc. (NON) 33,763 379,496 Orion OYJ Class B (Finland) 11,501 218,178 Otsuka Holdings Company, Ltd. (Japan) 19,900 609,743 Par Pharmaceutical Cos., Inc. (NON) 17,594 635,847 PDL BioPharma, Inc. 30,832 204,416 Pernix Therapeutics Holdings (NON) 6,979 50,877 Pfizer, Inc. 361,256 8,308,888 Quality Systems, Inc. 5,292 145,583 Questcor Pharmaceuticals, Inc. (NON) 3,711 197,574 ResMed, Inc. (NON) 22,782 710,798 Roche Holding AG-Genusschein (Switzerland) 5,916 1,021,264 RTI Biologics, Inc. (NON) 29,359 110,390 Salix Pharmaceuticals, Ltd. (NON) 1,776 96,685 Sanofi (France) 18,032 1,367,386 Spectrum Pharmaceuticals, Inc. (NON) (S) 29,932 465,742 STAAR Surgical Co. (NON) 26,970 209,557 Suzuken Co., Ltd. (Japan) 5,200 175,385 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 5,344 210,767 Triple-S Management Corp. Class B (Puerto Rico) (NON) 4,296 78,531 United Therapeutics Corp. (NON) 19,317 953,873 UnitedHealth Group, Inc. 99,620 5,827,770 ViroPharma, Inc. (NON) 13,980 331,326 Warner Chilcott PLC Class A (Ireland) (NON) 67,106 1,202,540 WellCare Health Plans, Inc. (NON) 6,719 356,107 Technology (7.9%) Acacia Research Corp. (NON) 2,183 81,295 Actuate Corp. (NON) 66,342 459,750 Acxiom Corp. (NON) 20,883 315,542 Advanced Micro Devices, Inc. (NON) 6,300 36,099 Agilent Technologies, Inc. 47,247 1,853,972 Amadeus IT Holding SA Class A (Spain) 11,728 248,365 Anixter International, Inc. 2,435 129,177 AOL, Inc. (NON) 45,464 1,276,629 Apple, Inc. (NON) 56,960 33,264,640 Applied Materials, Inc. 116,284 1,332,615 ASML Holding NV (Netherlands) 7,282 371,071 Aspen Technology, Inc. (NON) 7,144 165,384 Asustek Computer, Inc. (Taiwan) 4,960 45,881 Baidu, Inc. ADR (China) (NON) 2,700 310,446 BMC Software, Inc. (NON) 34,569 1,475,405 Broadcom Corp. Class A (NON) 45,365 1,533,337 Brocade Communications Systems, Inc. (NON) 133,188 656,617 CA, Inc. 61,138 1,656,228 Cadence Design Systems, Inc. (NON) 83,301 915,478 Cirrus Logic, Inc. (NON) 6,716 200,674 Cisco Systems, Inc. 232,428 3,990,789 Coherent, Inc. (NON) 2,507 108,553 Coinstar, Inc. (NON) 1,695 116,379 Computershare, Ltd. (Australia) 15,554 118,902 Concur Technologies, Inc. (NON) 2,681 182,576 Dell, Inc. (NON) 123,638 1,547,948 EnerSys (NON) 9,119 319,803 Entegris, Inc. (NON) 25,327 216,293 Fair Isaac Corp. 12,278 519,114 FEI Co. (NON) 7,005 335,119 Fujitsu, Ltd. (Japan) 153,000 733,130 Gemalto NV (Netherlands) 1,565 112,549 Google, Inc. Class A (NON) 14,352 8,325,165 GSI Group, Inc. (NON) 21,436 245,657 Hollysys Automation Technologies, Ltd. (China) (NON) 16,200 138,024 Hon Hai Precision Industry Co., Ltd. (Taiwan) 66,100 199,315 IBM Corp. 23,688 4,632,899 Infineon Technologies AG (Germany) 66,193 448,818 InnerWorkings, Inc. (NON) 10,511 142,214 Integrated Silicon Solutions, Inc. (NON) 11,525 116,287 Intel Corp. 74,724 1,991,395 Ixia (NON) 7,993 96,076 JDA Software Group, Inc. (NON) 10,062 298,741 KLA-Tencor Corp. 19,612 965,891 Konami Corp. (Japan) 16,000 363,398 L-3 Communications Holdings, Inc. 17,433 1,290,216 Lam Research Corp. (NON) 18,424 695,322 LivePerson, Inc. (NON) 7,035 134,087 Manhattan Associates, Inc. (NON) 3,254 148,740 Mentor Graphics Corp. (NON) 19,837 297,555 Microsoft Corp. 349,308 10,685,332 Monotype Imaging Holdings, Inc. (NON) 7,480 125,440 MTS Systems Corp. 3,727 143,676 Netscout Systems, Inc. (NON) 11,865 256,165 Nova Measuring Instruments, Ltd. (Israel) (NON) 18,541 161,678 NTT Data Corp. (Japan) 59 181,165 NVIDIA Corp. (NON) 66,165 914,400 Omnivision Technologies, Inc. (NON) 6,396 85,451 Oracle Corp. 40,362 1,198,751 Parametric Technology Corp. (NON) 6,433 134,836 Pericom Semiconductor Corp. (NON) 16,412 147,708 Photronics, Inc. (NON) 20,555 125,386 Plantronics, Inc. 4,403 147,060 Polycom, Inc. (NON) 30,012 315,726 Procera Networks, Inc. (NON) 6,060 147,319 QLIK Technologies, Inc. (NON) 4,763 105,358 QLogic Corp. (NON) 90,349 1,236,878 Qualcomm, Inc. 17,873 995,169 RealD, Inc. (NON) 11,472 171,621 RealPage, Inc. (NON) 5,689 131,757 RF Micro Devices, Inc. (NON) 57,206 243,126 Rudolph Technologies, Inc. (NON) 16,155 140,872 Samsung Electronics Co., Ltd. (South Korea) 314 332,910 SAP AG (Germany) 4,841 285,878 Silicon Graphics International Corp. (NON) 5,667 36,382 SK Hynix, Inc. (South Korea) (NON) 7,310 154,515 Skyworks Solutions, Inc. (NON) 4,557 124,725 Softbank Corp. (Japan) 9,700 360,638 Spreadtrum Communications, Inc. ADR (China) 9,500 167,675 Symantec Corp. (NON) 107,865 1,575,908 Synchronoss Technologies, Inc. (NON) 3,031 55,983 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 22,000 60,217 Tangoe, Inc. (NON) 4,484 95,554 Tech Data Corp. (NON) 9,608 462,817 Telefonaktiebolaget LM Ericsson Class B (Sweden) 23,021 210,065 Tencent Holdings, Ltd. (China) 6,400 188,995 Teradyne, Inc. (NON) 45,859 644,778 Texas Instruments, Inc. 1,200 34,428 TIBCO Software, Inc. (NON) 10,753 321,730 TTM Technologies, Inc. (NON) 10,931 102,861 Tyler Technologies, Inc. (NON) 2,887 116,490 Ultimate Software Group, Inc. (NON) 2,056 183,231 Unisys Corp. (NON) 2,725 53,274 VASCO Data Security International, Inc. (NON) 36,637 299,691 Vishay Intertechnology, Inc. (NON) 41,106 387,630 Websense, Inc. (NON) 6,928 129,761 Western Digital Corp. (NON) 26,447 806,105 Yaskawa Electric Corp. (Japan) 11,000 83,479 Transportation (0.5%) Alaska Air Group, Inc. (NON) 4,855 174,295 Central Japan Railway Co. (Japan) 112 885,138 ComfortDelgro Corp., Ltd. (Singapore) 247,000 302,664 Delta Air Lines, Inc. (NON) 142,731 1,562,904 Deutsche Post AG (Germany) 10,227 181,132 International Consolidated Airlines Group SA (United Kingdom) (NON) 74,707 187,745 Neptune Orient Lines, Ltd. (Singapore) (NON) 297,000 262,161 Swift Transportation Co. (NON) 30,692 290,039 United Parcel Service, Inc. Class B 14,759 1,162,419 US Airways Group, Inc. (NON) 10,791 143,844 Wabtec Corp. 9,410 734,074 Utilities and power (1.4%) AES Corp. (The) (NON) 112,104 1,438,294 Ameren Corp. 43,087 1,445,138 CenterPoint Energy, Inc. 74,089 1,531,420 Centrica PLC (United Kingdom) 82,265 410,106 Chubu Electric Power, Inc. (Japan) 7,500 121,769 CMS Energy Corp. 47,346 1,112,631 DTE Energy Co. 29,022 1,721,875 Electric Power Development Co. (Japan) 9,100 238,655 Enel SpA (Italy) 94,150 303,829 Energias de Portugal (EDP) SA (Portugal) 40,684 96,112 Entergy Corp. 28,725 1,950,140 GDF Suez (France) 18,134 432,658 International Power PLC (United Kingdom) 15,292 100,041 National Grid PLC (United Kingdom) 61,649 652,532 NRG Energy, Inc. (NON) 49,228 854,598 Origin Energy, Ltd. (Australia) 18,630 234,336 PG&E Corp. 60,619 2,744,222 Red Electrica Corporacion SA (Spain) 9,743 424,889 TECO Energy, Inc. 43,582 787,091 Toho Gas Co., Ltd. (Japan) 41,000 254,640 Tokyo Gas Co., Ltd. (Japan) 84,000 428,993 Westar Energy, Inc. 23,928 716,632 Total common stocks (cost $503,425,184) CORPORATE BONDS AND NOTES (18.3%) (a) Principal amount Value Basic materials (1.4%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $190,000 $193,923 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 135,000 171,790 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 99,425 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 665,000 786,949 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 395,000 383,150 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 120,000 130,500 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 332,475 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 195,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 455,000 539,744 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.468s, 2013 (Netherlands) 105,000 93,450 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 285,000 305,306 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 140,000 154,030 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 392,372 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 572,211 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 880,000 897,066 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 620,000 632,357 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 205,000 207,172 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 351,000 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 180,000 182,250 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 210,000 222,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 85,000 86,275 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 336,235 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 135,000 135,148 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 65,000 56,063 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 224,400 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 90,000 83,025 Hexion U.S. Finance Corp./Hexion Nove Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 85,000 87,125 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 163,488 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 297,463 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 140,000 140,700 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 210,000 226,971 International Paper Co. sr. unsec. notes 7.95s, 2018 $1,070,000 1,348,338 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 280,000 301,000 Louisiana-Pacific Corp. 144A sr. unsec. notes 7 1/2s, 2020 115,000 120,463 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 423,218 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 535,000 587,163 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 285,000 304,950 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 925,000 970,094 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 88,855 Momentive Performance Materials, Inc. notes 9s, 2021 $115,000 87,113 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 65,000 65,163 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 139,050 Norbord, Inc. sr. unsub. notes 7 1/4s, 2012 (Canada) 25,000 25,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 237,050 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 268,000 264,650 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 295,000 — PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 94,287 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) $265,000 362,328 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 227,000 233,853 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 228,000 234,200 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 300,000 398,190 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 99,275 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 200,000 202,000 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 55,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 265,000 297,794 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 315,000 366,975 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 286,000 295,295 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 210,000 215,775 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 260,000 290,225 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 250,000 264,375 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 175,000 69,125 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 20,000 15,200 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 30,000 29,597 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 201,070 Capital goods (0.9%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 420,000 450,975 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 355,000 376,300 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 135,000 139,050 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 403,470 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $45,000 46,800 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 82,875 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 179,375 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 155,000 165,075 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 280,000 304,500 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 100,000 103,000 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 282,461 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 138,438 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 135,000 134,494 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 270,000 288,900 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec notes 10 1/8s, 2020 130,000 132,925 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 81,875 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $510,000 509,108 Exide Technologies sr. notes 8 5/8s, 2018 170,000 134,088 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 390,000 394,562 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 385,000 414,838 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 906,000 1,156,677 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 65,000 68,494 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 400,000 368,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 235,000 249,394 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 152,212 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 198,054 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 190,000 199,025 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 105,000 104,738 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 135,000 142,088 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 108,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 103,500 Ryerson Holding Corp. sr. disc. notes zero %, 2015 265,000 137,800 Ryerson, Inc. company guaranty sr. notes 12s, 2015 505,000 507,525 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 405,000 452,672 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 119,350 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 226,800 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 125,000 140,156 Terex Corp. sr. unsec. sub. notes 8s, 2017 265,000 274,938 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 485,000 495,913 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 206,800 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 330,000 362,175 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 877,247 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 160,000 175,745 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 104,786 Communication services (2.0%) Adelphia Communications Corp. escrow bonds zero %, 2012 270,000 2,025 AMC Networks, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2021 60,000 66,150 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 203,085 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 205,736 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 440,000 511,270 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 261,416 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 387,000 482,044 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 715,000 933,129 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 171,600 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 620,000 691,300 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 86,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 205,000 222,938 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 197,488 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 165,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 176,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 185,000 200,725 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 614,299 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 500,000 538,750 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 235,000 226,775 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 98,800 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 327,600 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 800,000 1,027,533 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 230,000 269,170 Cox Communications, Inc. 144A notes 5 7/8s, 2016 206,000 239,288 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 272,175 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 716,000 737,480 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 107,250 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 81,429 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 150,000 159,750 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 435,000 603,794 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 165,000 172,425 Digicel Group, Ltd. 144A sr. unsec. unsub. notes 8 7/8s, 2015 (Jamaica) 165,000 166,650 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 234,025 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 182,325 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 289,830 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 86,000 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 325,000 344,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 185,000 198,875 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 313,438 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 353,438 Intelsat Investments SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 160,000 167,600 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 222,075 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec notes 7 1/4s, 2020 (Bermuda) 170,000 178,500 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 529,843 547,063 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,318,400 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 200,000 206,500 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 236,755 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 199,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 194,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 46,181 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 215,000 235,963 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 127,188 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 437,325 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 40,000 40,050 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 458,700 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 49,844 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 255,000 218,663 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 280,150 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 257,025 Qwest Corp. notes 6 3/4s, 2021 825,000 930,342 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 126,195 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,235 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 305,000 324,825 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,125,000 905,625 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 240,000 246,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 305,000 292,038 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 550,025 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 200,000 210,000 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 770,000 857,310 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 243,755 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 155,887 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 18,000 25,832 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 480,000 658,380 Verizon New Jersey, Inc. debs. 8s, 2022 160,000 212,687 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 240,000 315,389 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) 260,000 263,900 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 75,000 83,625 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 310,625 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 298,775 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 91,375 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 419,650 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 174,900 Consumer cyclicals (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 37,888 ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 380,000 372,180 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 530,000 527,394 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 240,000 189,600 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 268,538 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 183,288 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 453,600 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 304,000 319,200 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 13,261 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 180,000 184,500 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 105,000 107,495 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 70,000 70,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 97,988 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 71,400 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 205,000 196,800 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 30,450 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 82,888 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 5,000 4,788 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 395,000 333,775 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 255,600 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 102,363 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 116,875 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 101,650 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 217,300 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,070,000 1,167,638 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 124,200 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 205,000 263,434 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 476,115 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 170,000 172,125 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 49,950 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 230,000 205,850 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 99,513 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 355,350 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 385,313 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 94,138 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 135,625 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 396,279 436,898 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 243,600 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 125,000 106,875 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 510,000 555,900 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 175,000 171,063 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 195,000 202,556 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 290,000 273,325 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 240,000 275,331 DISH DBS Corp. company guaranty 6 5/8s, 2014 10,000 10,725 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 505,000 582,013 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 240,000 259,200 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 263,375 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 560,524 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 356,000 405,840 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 375,000 383,906 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 276,713 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 433,386 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 485,000 515,013 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 470,000 521,814 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 312,000 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 199,975 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 170,000 183,600 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 443,837 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 515,000 572,938 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 210,125 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 64,555 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $240,000 270,000 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 88,500 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 71,500 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 110,000 112,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,053,000 1,097,753 Liberty Interactive, LLC debs. 8 1/4s, 2030 245,000 251,738 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 235,000 257,325 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 108,150 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 415,000 428,488 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 255,000 294,725 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 266,842 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 126,016 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 530,000 532,899 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 255,000 20,400 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 280,000 288,400 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,750 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 95,475 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 130,000 133,900 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 137,363 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 33,825 MGM Resorts International sr. notes 6 3/4s, 2012 436,000 437,090 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 140,000 149,800 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 191,252 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 663,300 693,149 Navistar International Corp. sr. notes 8 1/4s, 2021 562,000 539,520 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 203,975 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 419,952 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 623,655 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 210,000 232,575 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 255,000 267,750 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 100,000 97,750 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 834,150 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 145,000 160,588 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 405,000 420,188 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 158,413 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 228,438 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 40,000 43,500 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 299,750 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 190,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 155,000 171,663 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 360,050 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 56,375 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 78,200 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 56,788 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 324,500 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 201,825 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 337,500 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 320,000 310,400 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 90,000 86,400 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 335,000 316,575 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 155,000 157,713 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 495,000 524,700 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 210,000 225,225 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 105,000 113,926 Sears Holdings Corp. company guaranty 6 5/8s, 2018 120,000 107,100 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 155,000 175,150 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 110,000 124,300 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 195,000 201,338 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 105,000 110,775 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 185,000 193,325 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 390,000 434,013 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 84,370 Time Warner, Inc. debs. 9.15s, 2023 25,000 34,745 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 675,000 704,258 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 63,863 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 555,000 606,338 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 (PIK) 70,000 75,600 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 19,125 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 80,000 58,500 Travelport, LLC 144A sr. notes 6.461s, 2016 46,000 35,190 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 119,000 83,300 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 140,000 185,848 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 $370,000 395,900 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 241,800 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,190,394 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 59,789 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 168,902 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 72,128 Whirlpool Corp. sr. unsec. unsub notes 4.7s, 2022 225,000 227,479 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 155,000 171,663 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 455,000 507,325 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 322,500 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 185,000 188,238 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 498,000 529,125 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 310,000 428,968 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 40,000 55,571 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 387,277 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 89,000 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 76,650 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 145,000 149,169 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 69,713 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 33,708 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 263,715 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 199,281 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 70,000 73,500 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 161,818 178,202 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 153,900 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 229,929 196,014 Claire's Stores, Inc. 144A sr. notes 9s, 2019 210,000 212,363 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 396,375 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 118,250 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 570,000 617,025 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 502,727 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 321,550 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 75,000 83,625 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 308,125 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 103,750 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 140,000 135,452 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 310,000 325,703 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 390,000 468,819 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 234,305 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 312,075 Dole Food Co. sr. notes 13 7/8s, 2014 88,000 99,550 Dole Food Co. 144A sr. notes 8s, 2016 190,000 198,313 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 263,400 General Mills, Inc. sr. unsec. notes 5.65s, 2019 170,000 205,218 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 492,000 516,192 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 101,888 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 340,245 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $325,000 369,688 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 82,663 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 35,000 32,550 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 75,000 79,378 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 32,759 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 539,882 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 141,068 Kroger Co. sr. notes 6.15s, 2020 40,000 47,872 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 145,000 147,175 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 140,000 143,850 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 302,000 421,940 McDonald's Corp. sr. unsec. notes 5.7s, 2039 393,000 511,947 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 137,188 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 462,254 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 94,950 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 344,925 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 545,000 583,150 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 225,000 229,500 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 737,000 753,583 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,600 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 205,000 205,513 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 298,851 Service Corporation International sr. notes 7s, 2019 115,000 123,625 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 645,000 703,050 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 510,000 582,038 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 206,000 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 495,000 566,156 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 72,800 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 109,988 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 365,000 405,150 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 525,000 565,037 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 85,000 90,100 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 161,975 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 66,463 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 265,027 Energy (2.1%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 67,200 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 141,075 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 700,000 881,255 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 180,000 204,404 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 350,000 365,474 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 33,800 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 250,000 211,250 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 120,000 55,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 130,625 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 140,000 143,150 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 940,595 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 450,000 470,250 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 222,250 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 243,225 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 60,537 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 $50,000 48,625 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 101,850 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 78,400 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 234,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 285,313 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 108,900 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 551,250 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 321,625 Continental Resources, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 235,000 238,525 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 338,000 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 78,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 371,205 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 145,000 150,438 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 90,000 94,050 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 395,000 409,319 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 580,000 504,600 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 151,525 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 132,313 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 185,000 174,825 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 265,000 266,988 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 382,706 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 507,000 562,141 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,116,340 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 404,813 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 19,400 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 245,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 231,000 231,000 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 60,000 30,300 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 90,767 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 238,875 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 53,350 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 370,000 381,100 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 395,825 Laredo Petroleum, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 83,200 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 100,000 94,250 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 193,198 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 205,000 209,356 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 209,000 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 80,000 80,629 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 145,000 148,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 219,450 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 553,440 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 200,000 199,000 Oasis Petroleum, Inc. company guaranty sr. unsec notes 6 7/8s, 2023 140,000 140,000 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 285,000 309,225 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 175,000 189,875 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 345,000 369,150 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 405,000 445,500 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,313 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 385,000 383,075 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 407,950 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 500,435 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,675,694 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 555,000 637,777 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 390,000 397,800 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 375,000 365,156 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 119,350 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 93,813 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 343,350 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 850,500 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 520,000 517,400 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 59,250 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 135,000 136,688 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 607,371 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 128,125 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 111,925 SM Energy Co. 144A sr. notes 6 1/2s, 2023 40,000 40,650 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 278,081 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,438 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 75,656 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 440,000 640,528 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 123,979 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 150,123 Whiting Petroleum Corp. company guaranty 7s, 2014 385,000 408,100 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 17,379 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 49,254 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 84,575 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 325,000 329,063 Financials (3.9%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.046s, 2014 (United Kingdom) 285,000 272,713 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 972,333 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 145,000 127,781 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 698,395 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 545,510 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 205,000 201,413 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 221,195 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 174,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 161,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 157,325 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 85,000 86,063 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 177,000 169,801 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 171,663 American Express Co. sr. unsec. notes 8 1/8s, 2019 870,000 1,158,495 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 625,000 678,125 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 992,705 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 663,813 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 600,000 676,506 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 505,000 424,200 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 315,000 344,489 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 240,000 263,552 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 260,283 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 390,000 396,384 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 30,000 31,629 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 495,000 498,888 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,719 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 230,000 175,950 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 470,000 554,483 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 980,000 990,234 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 286,927 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 357,090 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 85,500 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 446,000 372,410 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 390,000 422,643 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 570,000 570,713 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 174,000 177,480 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,100 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 280,000 317,800 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 173,400 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 232,313 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 135,000 139,050 CIT Group, Inc. 144A bonds 7s, 2017 468,371 469,249 CIT Group, Inc. 144A bonds 7s, 2016 210,000 210,525 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 328,638 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 215,775 Citigroup Capital XXI company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 665,000 666,663 Citigroup, Inc. sub. notes 5s, 2014 599,000 614,015 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 277,000 288,833 Citigroup, Inc. unsec. sub. notes 5 1/2s, 2017 175,000 182,865 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 145,000 156,238 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 255,000 252,450 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2016, perpetual maturity 235,000 195,050 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 411,000 465,832 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 183,150 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 120,000 137,550 GATX Financial Corp. notes 5.8s, 2016 120,000 128,653 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 975,000 1,003,031 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.667s, 2016 600,000 575,145 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 996,737 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,129,080 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 160,899 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub notes 5 1/8s, 2022 205,000 209,191 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 470,000 478,463 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 340,000 364,836 HSBC Finance Capital Trust IX FRN 5.911s, 2035 700,000 657,125 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 951,706 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 190,000 193,563 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 35,000 35,481 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 585,000 621,563 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 25,000 25,563 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 439,000 439,000 iStar Financial, Inc. 144A sr. unsec. notes 9s, 2017 (R) 185,000 181,300 JPMorgan Chase & Co. sr. notes 6s, 2018 1,282,000 1,471,558 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 330,000 369,475 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 343,000 343,000 Lehman Brothers E-Capital Trust I Escrow notes zero %, 2065 (F) 1,845,000 185 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 210,000 212,100 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 490,000 480,557 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 10,000 10,878 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,644,836 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 333,000 MetLife, Inc. sr. unsec. 6 3/4s, 2016 130,000 152,438 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,255,000 1,336,195 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 119,888 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 140,000 141,050 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 132,300 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 63,450 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 131,862 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 242,350 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 161,588 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 105,000 109,200 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 240,000 243,600 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 540,068 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 555,000 577,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 155,000 161,588 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 130,200 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 605,000 614,580 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 225,000 265,500 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 185,000 185,308 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 305,000 293,563 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 475,000 483,488 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 116,092 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 124,660 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 553,938 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 225,000 234,360 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 350,000 355,250 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 (R) 50,000 50,221 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 147,000 165,217 SLM Corp. sr. notes Ser. MTN, 8s, 2020 220,000 240,900 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 151,200 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 780,000 778,050 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.468s, 2037 475,000 345,675 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,900,000 1,987,461 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 405,000 427,117 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 516,835 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,887,750 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 291,305 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 122,259 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 77,612 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 526,061 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 295,000 289,304 Willis Group North America, Inc. company guaranty 6.2s, 2017 70,000 78,751 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 422,000 413,560 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 288,000 339,591 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 374,172 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 756,576 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 572,095 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 221,450 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 150,000 160,219 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 305,325 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 338,828 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 $275,000 292,875 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 527,197 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 137,056 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 547,725 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 390,000 423,638 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 225,000 234,844 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 168,563 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 208,500 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 275,000 294,938 HCA, Inc. sr. notes 6 1/2s, 2020 870,000 943,950 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 250,000 271,250 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 48,000 49,080 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 409,000 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 300,000 297,000 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 260,000 284,375 Johnson & Johnson sr. unsec. notes 4.85s, 2041 700,000 862,447 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 472,500 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 245,000 221,725 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 229,950 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 150,000 160,125 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 119,559 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 75,188 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 82,392 83,422 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 212,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 54,000 61,830 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 321,775 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 173,988 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 295,000 309,992 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 734,638 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 63,935 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 170,000 180,200 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 40,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 108,544 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 41,700 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 6,650 WellPoint, Inc. notes 7s, 2019 220,000 273,772 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 15,000 16,275 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 346,500 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 200,000 136,000 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 25,000 20,750 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 155,000 128,263 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 278,250 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 425,000 412,250 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 150,000 144,000 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 897,343 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 222,000 236,985 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 470,000 552,970 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 125,000 127,500 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 163,125 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,738 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 290,363 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 933,166 954,162 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 690,000 690,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 204,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 133,000 142,975 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 95,700 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 305,000 326,350 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 252,235 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 181,005 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 399,327 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 294,281 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 113,505 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 625,000 662,500 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 173,000 132,778 Lawson Software, Inc. 144A sr. notes 11 1/2s, 2018 110,000 124,300 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 130,000 138,775 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 109,002 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 646,270 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 10s, 2013 (Netherlands) 15,000 16,125 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 360,000 410,400 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 263,424 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 339,034 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 195,000 215,719 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 10,000 10,275 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 223,650 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 298,375 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 336,000 408,440 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 146,524 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 350,200 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 290,000 300,150 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 274,382 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 183,952 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 685,000 701,786 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 386,006 438,117 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 430,244 432,395 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 360,000 390,600 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 123,997 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 128,574 134,199 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 305,000 184,525 Utilities and power (1.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 412,000 424,706 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 520,000 591,500 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 330,000 367,125 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 166,118 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 82,547 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 59,976 Beaver Valley Funding Corp. sr. bonds 9s, 2017 87,000 89,993 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 454,258 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 203,500 214,438 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 230,000 251,275 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 639,625 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 50,000 55,066 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 133,000 172,490 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 293,094 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 350,000 378,000 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.761s, 2066 823,000 737,822 Dominion Resources, Inc. unsub. notes 5.7s, 2012 535,000 540,473 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 593,572 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 415,000 278,050 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 80,000 45,000 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 35,000 21,350 Edison Mission Energy sr. unsec. notes 7.2s, 2019 400,000 223,000 Edison Mission Energy sr. unsec. notes 7s, 2017 5,000 2,800 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 794,049 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 241,735 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 120,000 142,119 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 375,000 441,368 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 106,750 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 265,000 274,275 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 159,000 172,913 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 334,738 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 197,502 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 166,115 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 487,898 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 390,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 64,269 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 249,838 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 298,765 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 353,889 Kansas Gas and Electric Co. bonds 5.647s, 2021 65,958 72,146 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 492,257 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 190,189 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 400,000 526,463 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 265,000 339,003 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 100,700 NRG Energy, Inc. company guaranty 7 3/8s, 2017 110,000 114,400 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 742,350 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 155,000 173,031 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 255,000 321,348 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 456,000 518,238 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 659,831 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 208,625 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 201,866 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 629,000 632,145 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 316,635 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,355 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 62,900 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 506,166 93,008 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 88,725 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 180,000 185,355 Union Electric Co. sr. notes 6.4s, 2017 320,000 383,948 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 87,946 Total corporate bonds and notes (cost $217,422,092) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.2%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, July 1, 2042 $26,000,000 $28,427,344 U.S. Government Agency Mortgage Obligations (9.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 1,000,000 1,048,828 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, July 1, 2042 42,000,000 45,809,530 4s, TBA, July 1, 2042 48,000,000 51,086,251 4s, TBA, July 1, 2027 17,000,000 18,081,095 3 1/2s, TBA, July 1, 2042 1,000,000 1,050,938 Total U.S. government and agency mortgage obligations (cost $145,276,836) MORTGAGE-BACKED SECURITIES (3.2%) (a) Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $1,101,511 $134,247 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.805s, 2049 899,000 920,637 Ser. 07-2, Class A2, 5.634s, 2049 476,177 492,609 Ser. 07-1, Class XW, IO, 0.466s, 2049 9,947,196 94,906 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.039s, 2042 5,849,831 71,696 Ser. 04-5, Class XC, IO, 0.878s, 2041 6,041,500 89,402 Ser. 02-PB2, Class XC, IO, 0.692s, 2035 1,606,221 1,184 Ser. 07-5, Class XW, IO, 0.58s, 2051 19,051,635 276,896 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.799s, 2046 6,226,870 256,858 Ser. 09-RR7, Class 2A7, IO, 1.564s, 2047 16,116,585 670,450 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 15,988,942 407,718 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 19,332,703 492,984 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PR3I, Class X1, IO, 1.156s, 2041 2,164,088 31,786 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.212s, 2038 (F) 9,994,009 169,897 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,753,447 72,140 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 1,675,418 35,686 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 3,614,078 68,667 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,910,088 26,932 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 380,000 389,838 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.161s, 2049 63,771,098 887,694 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.571s, 2049 8,299,378 118,598 Ser. 07-CD4, Class XC, IO, 0.199s, 2049 46,908,377 365,885 Ser. 07-CD5, Class XS, IO, 0.096s, 2044 2,760,942 10,892 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 85,034 86,408 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.198s, 2046 37,738,162 558,380 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.595s, 2035 654,550 387,821 FRB Ser. 05-36, Class 2A1A, 0.555s, 2035 1,873,100 974,012 FRB Ser. 07-OH1, Class A1D, 0.455s, 2047 5,394,089 2,858,867 FRB Ser. 06-OA12, Class A2, 0.454s, 2046 3,017,436 1,237,149 FRB Ser. 06-OA10, Class 4A1, 0.435s, 2046 1,757,150 975,218 FRB Ser. 07-OA3, Class 1A1, 0.385s, 2047 602,479 385,586 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.966s, 2039 474,892 477,311 Ser. 06-C5, Class AX, IO, 0.214s, 2039 15,770,303 219,207 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.258s, 2049 (F) 44,967,704 269,779 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 164,000 163,963 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 398,798 425,118 Ser. 03-C3, Class AX, IO, 1.952s, 2038 8,454,189 70,128 Ser. 02-CP3, Class AX, IO, 1.168s, 2035 1,914,303 3,892 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 361,692 589,011 IFB Ser. 2979, Class AS, 23.387s, 2034 53,623 73,096 IFB Ser. 3072, Class SM, 22.91s, 2035 179,873 281,196 IFB Ser. 3072, Class SB, 22.764s, 2035 184,325 286,984 IFB Ser. 3249, Class PS, 21.477s, 2036 258,715 389,452 IFB Ser. 2990, Class LB, 16.328s, 2034 362,685 505,303 IFB Ser. 3835, Class SC, IO, 6.408s, 2038 2,102,420 373,978 IFB Ser. 3708, Class SQ, IO, 6.308s, 2040 1,526,344 218,115 IFB Ser. 3934, Class SA, IO, 6.158s, 2041 3,597,620 620,661 Ser. 3747, Class HI, IO, 4 1/2s, 2037 105,900 11,246 Ser. 3751, Class MI, IO, 4s, 2034 3,038,160 114,296 Ser. 3391, PO, zero %, 2037 37,674 33,794 Ser. 3206, Class EO, PO, zero %, 2036 24,325 22,648 FRB Ser. 3326, Class YF, zero %, 2037 7,848 7,770 FRB Ser. 3117, Class AF, zero %, 2036 22,288 17,502 FRB Ser. 3326, Class WF, zero %, 2035 31,555 29,031 FRB Ser. 3036, Class AS, zero %, 2035 31,201 26,040 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.429s, 2036 179,079 322,094 IFB Ser. 05-45, Class DA, 23.521s, 2035 703,616 1,152,831 IFB Ser. 07-53, Class SP, 23.301s, 2037 265,929 422,552 IFB Ser. 05-75, Class GS, 19.514s, 2035 194,527 283,119 IFB Ser. 05-106, Class JC, 19.364s, 2035 109,638 176,895 IFB Ser. 05-83, Class QP, 16.756s, 2034 68,686 94,100 IFB Ser. 404, Class S13, IO, 6.155s, 2040 2,109,964 295,473 Ser. 07-14, Class KO, PO, zero %, 2037 127,703 117,370 Ser. 06-125, Class OX, PO, zero %, 2037 17,725 16,986 Ser. 06-84, Class OT, PO, zero %, 2036 18,445 17,399 Ser. 06-46, Class OC, PO, zero %, 2036 36,321 33,577 FRB Ser. 06-104, Class EK, zero %, 2036 1,187 1,178 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.081s, 2020 (F) 854,977 18,470 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.513s, 2033 549,167 37 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.149s, 2049 59,898,121 356,633 Ser. 05-C3, Class XC, IO, 0.113s, 2045 176,850,265 898,868 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 440,000 425,623 Ser. 05-C1, Class X1, IO, 0.299s, 2043 10,508,392 135,453 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 562 504 Government National Mortgage Association IFB Ser. 10-85, Class SD, IO, 6.406s, 2038 116,942 18,809 IFB Ser. 10-120, Class SB, IO, 5.956s, 2035 227,386 22,563 IFB Ser. 10-20, Class SC, IO, 5.906s, 2040 74,207 12,215 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 102,893 17,752 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 3,022,283 429,013 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 (F) 2,117,115 282,309 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 4,634,999 405,655 Ser. 06-36, Class OD, PO, zero %, 2036 15,069 14,035 Ser. 99-31, Class MP, PO, zero %, 2029 24,173 22,666 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,889,084 71,407 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.917s, 2042 21,930,807 316,023 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 115,095 116,246 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 (F) 157,375 158,951 FRB Ser. 03-C1, Class J, 5.309s, 2040 424,000 425,908 Ser. 06-GG6, Class XC, IO, 0.151s, 2038 26,932,351 49,421 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.573s, 2035 685,065 395,625 FRB Ser. 06-7, Class 2A1A, 0.443s, 2046 2,170,376 1,264,244 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.425s, 2037 651,857 348,743 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.179s, 2051 291,000 309,120 FRB Ser. 04-CB9, Class B, 5.852s, 2041 684,000 669,026 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 14,013,873 254,506 Ser. 07-LDPX, Class X, IO, 0.494s, 2049 19,477,551 207,144 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.144s, 2037 8,066,869 77,055 Ser. 06-LDP6, Class X1, IO, 0.092s, 2043 22,361,989 75,114 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 149,428 150,890 Ser. 99-C1, Class G, 6.41s, 2031 159,961 159,161 Ser. 98-C4, Class G, 5.6s, 2035 123,535 126,809 Ser. 98-C4, Class H, 5.6s, 2035 223,000 241,261 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class AJ, 5.323s, 2040 371,000 376,899 Ser. 06-C7, Class A2, 5.3s, 2038 489,361 489,361 Ser. 07-C2, Class XW, IO, 0.712s, 2040 3,745,409 75,552 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.842s, 2038 8,174,285 190,927 Ser. 05-C2, Class XCL, IO, 0.503s, 2040 17,843,664 136,308 Ser. 06-C7, Class XCL, IO, 0.332s, 2038 15,376,052 215,680 Ser. 05-C7, Class XCL, IO, 0.151s, 2040 24,312,837 148,551 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, zero %, 2047 1,698,771 48,840 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.529s, 2028 (F) 23,885 549 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.041s, 2050 254,000 262,120 Ser. 05-MCP1, Class XC, IO, 0.248s, 2043 11,330,249 126,967 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.05s, 2039 7,431,991 105,334 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.301s, 2045 1,946,573 145,993 Ser. 05-C3, Class X, IO, 6.088s, 2044 543,351 40,751 Ser. 07-C5, Class X, IO, 5.186s, 2049 545,199 40,890 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.918s, 2041 637,591 641,174 FRB Ser. 07-HQ12, Class A2, 5.781s, 2049 774,813 788,372 Ser. 07-IQ14, Class A2, 5.61s, 2049 442,046 457,377 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.245s, 2041 430,000 432,320 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 384,000 384,273 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 561,714 578,565 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.989s, 2012 42 — Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 127,000 131,534 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 3,724,674 137,440 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 1,305,310 28,064 FRB Ser. 06-AR8, Class A1A, 0.445s, 2036 1,428,032 745,254 Ser. 06-AR8, Class X, IO, 0.4s, 2036 5,668,641 75,960 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.62s, 2039 (F) 546,000 559,484 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 196,760 203,777 Ser. 06-C29, IO, 0.55s, 2048 65,491,148 1,034,760 Ser. 07-C34, IO, 0.544s, 2046 10,414,194 160,379 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.382s, 2035 365,000 363,227 Ser. 05-C18, Class XC, IO, 0.513s, 2042 17,333,951 158,779 Ser. 06-C26, Class XC, IO, 0.091s, 2045 11,930,145 33,285 Ser. 06-C23, Class XC, IO, 0.081s, 2045 27,772,828 128,033 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 (F) 46,000 39,103 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.475s, 2037 2,151,099 1,166,971 Total mortgage-backed securities (cost $35,805,338) PURCHASED OPTIONS OUTSTANDING (1.6%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 $7,685,794 $1,120,435 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,685,794 8 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 6,404,828 1,024,260 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 6,404,828 928,636 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 6,404,828 6 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 6,404,828 6 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,561,931 407,552 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,561,931 3 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,404,828 1,037,326 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,404,828 6 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 10,280,000 1,918,793 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 10,280,000 210,154 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 1,293 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 3,452,000 101,213 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,578,000 58,228 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 1,578,000 54,836 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 5,457,000 98,499 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 12,711,100 1,231,578 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 12,711,100 381 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 1,578,000 51,364 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 9,908,000 1,508,889 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 9,908,000 262,760 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 10,280,000 1,854,306 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 10,280,000 219,170 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 1,293 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 3,452,000 101,213 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 1,578,000 48,855 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 10,006,000 1,220,732 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 10,006,000 85,251 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 2,752,082 333,002 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 2,752,082 24,769 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 1,293 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 6,171,000 58,748 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 2,031,769 203,238 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 2,031,769 87,305 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,340,000 306,946 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,340,000 44,489 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 11,625,000 1,352,918 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 11,625,000 110,786 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 6,171,000 715,898 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 607,000 11,436 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 607,000 11,041 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 336,000 15,829 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 336,000 2,849 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 88,124 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 23,540 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 607,000 10,434 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 607,000 9,803 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 15,288 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 2,238 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 607,000 9,154 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 14,650 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 1,593 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 336,000 14,156 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 336,000 1,065 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 936,000 74,749 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 936,000 10,174 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 336,000 13,558 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 336,000 480 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 712,000 25,618 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 1,293 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 336,000 13,168 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 336,000 20 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 3,452,000 104,699 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,340,000 304,608 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,340,000 41,483 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 6,630,000 49,990 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 6,171,000 712,812 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 6,171,000 54,181 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,013,837 976,286 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,013,837 6 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 6,403,144 1,010,096 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 6,403,144 6 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 1,293 Total purchased options outstanding (cost $15,649,207) INVESTMENT COMPANIES (1.4%) (a) Shares Value iShares Russell 2000 Growth Index Fund 4,220 $386,003 Market Vectors Gold Miners ETF 6,522 291,990 SPDR S&P rust 129,213 17,607,856 Total investment Companies (cost $16,323,065) FOREIGN GOVERNMENT BONDS AND NOTES (0.9%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $115,000 $78,200 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 880,000 776,201 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,110,000 3,942,365 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 198,982 Indonesia (Republic of) 144A notes 5 1/4s, 2042 875,000 915,469 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 560,000 610,400 Poland (Government of) sr. unsec. bonds 5s, 2022 710,000 774,965 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 790,000 855,175 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 146,125 Ukraine (Government of) 144A bonds 7 3/4s, 2020 325,000 294,450 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,400,000 2,358,000 Total foreign government bonds and notes (cost $11,959,247) COMMODITY LINKED NOTES (0.7%) (a) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,067,000 $4,260,589 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,067,000 4,264,996 Total commodity Linked Notes (cost $8,134,000) SENIOR LOANS (0.5%) (a) (c) Principal amount Value AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 $215,000 $202,062 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 299,767 297,518 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 70,538 70,097 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 652,546 576,687 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 350,765 346,819 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 57,610 53,241 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 200,000 198,094 Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 124,567 117,942 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.639s, 2014 118,112 107,187 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 68,621 68,450 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 162,989 160,188 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 203,227 200,750 EP Energy, LLC bank term loan FRN 6 1/2s, 2018 15,000 15,109 First Data Corp. bank term loan FRN 4.24s, 2018 647,458 593,537 First Data Corp. bank term loan FRN Ser. B3, 2.99s, 2014 68,903 65,985 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 173,875 158,468 Goodman Global, Inc. bank term loan FRN 9s, 2017 219,545 222,015 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 155,654 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 330,813 324,610 Intelsat SA bank term loan FRN 3.24s, 2014 (Luxembourg) 540,000 525,690 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 279,300 279,649 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 41,690 41,690 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 192,399 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 174,125 174,691 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 297,750 295,570 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 74,813 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 933,336 556,591 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 120,292 113,224 West Corp. bank term loan FRN Ser. B2, 2.653s, 2013 24,755 24,662 West Corp. bank term loan FRN Ser. B5, 4.489s, 2016 59,891 59,397 Total senior loans (cost $6,564,320) ASSET-BACKED SECURITIES (0.3%) (a) Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE7, Class 2A2, 0.405s, 2036 $1,920,948 $1,037,312 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-FF1, Class A2B, 0.335s, 2038 3,046,601 1,454,752 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.992s, 2032 75,783 31,829 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0 3/8s, 2037 1,109,912 651,518 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 388,592 38,859 Total asset-backed securities (cost $3,289,724) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 499 $444,562 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,485 372,414 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 131 86,692 Total preferred stocks (cost $769,806) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 7,508 $143,018 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 186,561 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) (F) 912 9 Lucent Technologies Capital Trust I 7.75% cv. pfd. 218 144,970 United Technologies Corp. 3.75% cv. pfd. (NON) 2,600 136,994 Total convertible preferred stocks (cost $762,555) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $125,000 $114,844 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 39,000 54,210 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 274,000 238,038 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 60,000 62,700 Total convertible bonds and notes (cost $441,142) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $110,644 4.071s, 1/1/14 315,000 325,534 Total municipal bonds and notes (cost $420,000) U.S. TREASURY OBLIGATIONS (—%) (a) (i) Principal amount Value U.S. Treasury Inflation Protected Securities 1.125%, January 15, 2021 $194,526 $225,142 U.S. Treasury Notes 0.500%, November 15, 2013 169,000 169,581 Total U.S. treasury Obligations (cost $394,723) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $981 Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.14 4,020 — Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 50,760 12,182 Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (31.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 2,211,100 $2,211,100 Putnam Money Market Liquidity Fund 0.12% (e) 287,465,697 287,465,697 SSgA Prime Money Market Fund 0.09% (P) 5,222,781 5,222,781 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.177% to 0.182%, September 10, 2012 $1,100,000 1,099,577 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, August 10, 2012 9,000,000 8,998,200 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, July 13, 2012 22,250,000 22,248,665 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.174% to 0.178%, July 11, 2012 5,000,000 4,999,750 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 (SEG) (SEGSF) 42,542,000 42,523,920 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, August 23, 2012 (SEG) (SEGSF) 14,703,000 14,700,951 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.105%, July 26, 2012 1,303,000 1,302,913 U.S Treasury Bills with an effective yield of zero % July 26, 2012 (i) 1,149,000 1,149,000 Total short-term investments (cost $391,924,258) TOTAL INVESTMENTS Total investments (cost $1,358,571,760) (b) FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,072,028,250) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 7/18/12 $8,215,408 $7,809,915 $(405,493) Canadian Dollar Sell 7/18/12 19,834 19,422 (412) Euro Sell 7/18/12 101,505 100,158 (1,347) Swedish Krona Buy 7/18/12 559,029 536,845 22,184 Barclays Bank PLC Australian Dollar Buy 7/18/12 5,961,797 5,845,775 116,022 Australian Dollar Sell 7/18/12 5,961,797 5,715,253 (246,544) Australian Dollar Buy 8/16/12 1,575,703 1,548,265 27,438 Brazilian Real Buy 7/18/12 635,588 621,326 14,262 Brazilian Real Sell 7/18/12 635,588 622,877 (12,711) Brazilian Real Sell 8/16/12 157,931 157,597 (334) British Pound Buy 7/18/12 3,148,473 3,106,935 41,538 British Pound Sell 7/18/12 3,148,473 3,121,574 (26,899) British Pound Buy 8/16/12 2,290,394 2,269,473 20,921 Canadian Dollar Buy 7/18/12 3,141,785 3,093,917 47,868 Canadian Dollar Sell 7/18/12 3,141,785 3,094,101 (47,684) Canadian Dollar Sell 8/16/12 877,158 866,484 (10,674) Chilean Peso Buy 7/18/12 1,413,481 1,396,192 17,289 Chilean Peso Sell 7/18/12 1,413,481 1,388,570 (24,911) Chilean Peso Buy 8/16/12 587,617 587,597 20 Czech Koruna Buy 7/18/12 2,306,165 2,290,924 15,241 Czech Koruna Sell 7/18/12 2,306,165 2,250,442 (55,723) Czech Koruna Sell 8/16/12 1,488,172 1,491,906 3,734 Euro Buy 7/18/12 11,462,478 11,296,547 165,931 Euro Sell 7/18/12 11,462,478 11,318,402 (144,076) Euro Buy 8/16/12 5,144,072 5,054,501 89,571 Hungarian Forint Buy 7/18/12 503,943 480,814 23,129 Hungarian Forint Sell 7/18/12 503,943 457,015 (46,928) Indian Rupee Sell 7/18/12 226,444 221,507 (4,937) Japanese Yen Buy 7/18/12 4,020,130 4,108,474 (88,344) Japanese Yen Sell 7/18/12 4,020,130 4,068,902 48,772 Japanese Yen Buy 8/16/12 2,510,916 2,528,452 (17,536) Malaysian Ringgit Sell 7/18/12 465,404 461,937 (3,467) Mexican Peso Buy 7/18/12 814,721 808,233 6,488 Mexican Peso Sell 7/18/12 814,721 770,734 (43,987) Mexican Peso Sell 8/16/12 488,726 489,731 1,005 New Zealand Dollar Sell 7/18/12 653,323 623,714 (29,609) Norwegian Krone Buy 7/18/12 1,595,606 1,573,857 21,749 Norwegian Krone Sell 7/18/12 1,595,606 1,551,207 (44,399) Norwegian Krone Sell 8/16/12 1,248,579 1,249,055 476 Singapore Dollar Sell 7/18/12 359,423 353,979 (5,444) South African Rand Buy 7/18/12 1,013,645 994,308 19,337 South African Rand Sell 7/18/12 1,013,645 957,289 (56,356) South Korean Won Buy 7/18/12 481,082 476,727 4,355 Swedish Krona Buy 7/18/12 1,684,961 1,662,906 22,055 Swedish Krona Sell 7/18/12 1,684,961 1,651,196 (33,765) Swedish Krona Buy 8/16/12 1,683,169 1,649,701 33,468 Taiwan Dollar Buy 7/18/12 39,030 43,911 (4,881) Turkish Lira Buy 7/18/12 1,240,421 1,228,594 11,827 Turkish Lira Sell 7/18/12 1,240,421 1,238,135 (2,286) Turkish Lira Buy 8/16/12 348,756 350,176 (1,420) Citibank, N.A. Australian Dollar Buy 7/18/12 2,129,739 2,089,694 40,045 Australian Dollar Sell 7/18/12 2,129,739 2,038,102 (91,637) Australian Dollar Buy 8/16/12 494,656 485,683 8,973 Brazilian Real Buy 7/18/12 3,423,203 3,414,321 8,882 Brazilian Real Sell 7/18/12 3,423,203 3,382,261 (40,942) Brazilian Real Sell 8/16/12 2,745,032 2,745,989 957 British Pound Buy 7/18/12 36,020 35,338 682 British Pound Sell 7/18/12 36,020 35,682 (338) British Pound Buy 8/16/12 36,017 35,680 337 Canadian Dollar Buy 7/18/12 1,605,210 1,572,422 32,788 Canadian Dollar Sell 7/18/12 1,605,210 1,587,602 (17,608) Czech Koruna Buy 7/18/12 1,160,838 1,149,191 11,647 Czech Koruna Sell 7/18/12 1,160,838 1,143,238 (17,600) Czech Koruna Sell 8/16/12 678,248 680,772 2,524 Danish Krone Buy 7/18/12 853,322 844,205 9,117 Euro Buy 7/18/12 3,408,646 3,354,715 53,931 Euro Sell 7/18/12 3,408,646 3,394,990 (13,656) Euro Sell 8/16/12 1,782,506 1,750,735 (31,771) Japanese Yen Buy 7/18/12 203,454 207,671 (4,217) Japanese Yen Sell 7/18/12 203,454 204,884 1,430 Japanese Yen Buy 8/16/12 203,535 204,982 (1,447) Mexican Peso Buy 7/18/12 494,846 485,714 9,132 Mexican Peso Sell 7/18/12 494,846 472,167 (22,679) Mexican Peso Sell 8/16/12 333,285 334,188 903 Polish Zloty Buy 7/18/12 479 452 27 Polish Zloty Sell 7/18/12 479 480 1 Polish Zloty Buy 8/16/12 478 479 (1) Singapore Dollar Sell 7/18/12 608,800 604,042 (4,758) South African Rand Buy 7/18/12 979,117 967,845 11,272 South African Rand Sell 7/18/12 979,117 923,818 (55,299) South Korean Won Buy 7/18/12 428,465 422,730 5,735 Swiss Franc Buy 7/18/12 1,242,167 1,219,452 22,715 Swiss Franc Sell 7/18/12 1,242,167 1,226,431 (15,736) Swiss Franc Sell 8/16/12 1,243,051 1,220,512 (22,539) Taiwan Dollar Sell 7/18/12 470,533 469,779 (754) Turkish Lira Buy 7/18/12 764,230 743,036 21,194 Turkish Lira Sell 7/18/12 764,230 748,407 (15,823) Turkish Lira Buy 8/16/12 283,813 285,439 (1,626) Credit Suisse AG Australian Dollar Buy 7/18/12 16,675,391 16,346,199 329,192 Australian Dollar Sell 7/18/12 16,675,391 15,844,386 (831,005) Australian Dollar Sell 8/16/12 12,195,058 11,971,698 (223,360) Brazilian Real Buy 7/18/12 865,665 844,603 21,062 Brazilian Real Sell 7/18/12 865,665 855,952 (9,713) Brazilian Real Buy 8/16/12 395,320 394,115 1,205 British Pound Buy 7/18/12 10,333,238 10,156,448 176,790 British Pound Sell 7/18/12 10,333,238 10,240,995 (92,243) British Pound Buy 8/16/12 6,984,402 6,918,507 65,895 Canadian Dollar Buy 7/18/12 2,108,728 2,081,696 27,032 Canadian Dollar Sell 7/18/12 2,108,728 2,083,842 (24,886) Canadian Dollar Sell 8/16/12 3,189,425 3,163,259 (26,166) Chilean Peso Buy 7/18/12 2,342,288 2,315,141 27,147 Chilean Peso Sell 7/18/12 2,342,288 2,302,339 (39,949) Chilean Peso Buy 8/16/12 164,663 166,928 (2,265) Czech Koruna Buy 7/18/12 1,382,244 1,370,078 12,166 Czech Koruna Sell 7/18/12 1,382,244 1,358,779 (23,465) Czech Koruna Sell 8/16/12 899,635 901,610 1,975 Euro Buy 7/18/12 14,650,522 14,431,392 219,130 Euro Sell 7/18/12 14,650,522 14,478,084 (172,438) Euro Buy 8/16/12 5,330,172 5,238,919 91,253 Hungarian Forint Buy 7/18/12 975,564 941,713 33,851 Hungarian Forint Sell 7/18/12 975,564 929,160 (46,404) Hungarian Forint Buy 8/16/12 437,364 438,949 (1,585) Japanese Yen Buy 7/18/12 5,546,400 5,582,577 (36,177) Japanese Yen Sell 7/18/12 5,546,400 5,661,063 114,663 Japanese Yen Sell 8/16/12 5,548,610 5,585,109 36,499 Mexican Peso Buy 7/18/12 1,049,374 990,955 58,419 Mexican Peso Sell 7/18/12 1,049,374 1,007,141 (42,233) Mexican Peso Buy 8/16/12 39,025 39,136 (111) New Zealand Dollar Sell 7/18/12 937,043 904,610 (32,433) Norwegian Krone Buy 7/18/12 4,105,216 4,036,545 68,671 Norwegian Krone Sell 7/18/12 4,105,216 4,008,640 (96,576) Norwegian Krone Sell 8/16/12 2,515,856 2,468,765 (47,091) Philippines Peso Buy 7/18/12 481,451 468,936 12,515 Polish Zloty Buy 7/18/12 871,171 869,257 1,914 Polish Zloty Sell 7/18/12 871,171 849,341 (21,830) Polish Zloty Sell 8/16/12 412,980 410,987 (1,993) Singapore Dollar Buy 7/18/12 27,393 28,790 (1,397) South African Rand Buy 7/18/12 960,663 950,092 10,571 South African Rand Sell 7/18/12 960,663 921,228 (39,435) South Korean Won Buy 7/18/12 469,778 464,409 5,369 Swedish Krona Buy 7/18/12 3,204,274 3,137,759 66,515 Swedish Krona Sell 7/18/12 3,204,274 3,108,519 (95,755) Swedish Krona Buy 8/16/12 1,590,077 1,558,147 31,930 Swiss Franc Buy 7/18/12 2,344,477 2,308,388 36,089 Swiss Franc Sell 7/18/12 2,344,477 2,300,176 (44,301) Swiss Franc Buy 8/16/12 2,346,146 2,302,175 43,971 Taiwan Dollar Sell 7/18/12 69,892 68,596 (1,296) Turkish Lira Buy 7/18/12 2,634,889 2,593,599 41,290 Turkish Lira Sell 7/18/12 2,634,889 2,588,890 (45,999) Turkish Lira Buy 8/16/12 324,718 326,003 (1,285) Deutsche Bank AG Australian Dollar Buy 7/18/12 10,886,729 10,393,572 493,157 Australian Dollar Sell 7/18/12 10,886,729 10,668,410 (218,319) Australian Dollar Buy 8/16/12 10,857,254 10,640,289 216,965 Brazilian Real Buy 7/18/12 468,143 462,309 5,834 Brazilian Real Sell 7/18/12 468,143 459,642 (8,501) British Pound Buy 7/18/12 922,742 914,328 8,414 British Pound Sell 7/18/12 922,742 915,592 (7,150) British Pound Sell 8/16/12 922,672 914,269 (8,403) Canadian Dollar Buy 7/18/12 3,141,785 3,104,099 37,686 Canadian Dollar Sell 7/18/12 3,141,785 3,094,429 (47,356) Canadian Dollar Sell 8/16/12 3,700,961 3,650,262 (50,699) Czech Koruna Buy 7/18/12 1,375,372 1,363,740 11,632 Czech Koruna Sell 7/18/12 1,375,372 1,349,249 (26,123) Czech Koruna Sell 8/16/12 892,763 895,346 2,583 Euro Buy 7/18/12 9,148,365 8,990,110 158,255 Euro Sell 7/18/12 9,148,365 9,061,320 (87,045) Euro Sell 8/16/12 9,150,785 8,992,445 (158,340) Mexican Peso Buy 7/18/12 527,513 524,018 3,495 Mexican Peso Sell 7/18/12 527,513 505,130 (22,383) Mexican Peso Sell 8/16/12 411,498 411,841 343 Polish Zloty Buy 7/18/12 497,423 495,735 1,688 Polish Zloty Sell 7/18/12 497,423 461,335 (36,088) Polish Zloty Sell 8/16/12 372,079 371,453 (626) Singapore Dollar Sell 7/18/12 129,622 129,232 (390) South Korean Won Buy 7/18/12 479,844 466,110 13,734 South Korean Won Sell 7/18/12 479,844 463,447 (16,397) South Korean Won Buy 8/16/12 371,013 372,734 (1,721) Swedish Krona Buy 7/18/12 1,582,538 1,556,903 25,635 Swedish Krona Sell 7/18/12 1,582,538 1,547,963 (34,575) Swedish Krona Buy 8/16/12 617,666 604,634 13,032 Turkish Lira Buy 7/18/12 1,232,818 1,212,171 20,647 Turkish Lira Sell 7/18/12 1,232,818 1,215,893 (16,925) Turkish Lira Buy 8/16/12 749,588 750,267 (679) Goldman Sachs International Australian Dollar Buy 7/18/12 6,390,955 6,283,454 107,501 Australian Dollar Sell 7/18/12 6,390,955 6,133,094 (257,861) Australian Dollar Buy 8/16/12 2,016,745 1,979,490 37,255 British Pound Buy 7/18/12 550,795 545,803 4,992 British Pound Sell 7/18/12 550,795 540,524 (10,271) British Pound Sell 8/16/12 550,753 545,765 (4,988) Canadian Dollar Buy 7/18/12 1,574,084 1,557,497 16,587 Canadian Dollar Sell 7/18/12 1,574,084 1,562,460 (11,624) Canadian Dollar Sell 8/16/12 880,494 869,342 (11,152) Chilean Peso Buy 7/18/12 937,200 924,059 13,141 Chilean Peso Sell 7/18/12 937,200 937,405 205 Chilean Peso Buy 8/16/12 467,646 467,956 (310) Czech Koruna Buy 7/18/12 905,341 909,283 (3,942) Czech Koruna Sell 7/18/12 905,341 890,950 (14,391) Czech Koruna Sell 8/16/12 905,263 909,147 3,884 Euro Buy 7/18/12 3,644,564 3,586,088 58,476 Euro Sell 7/18/12 3,644,564 3,624,084 (20,480) Euro Sell 8/16/12 2,681,607 2,634,681 (46,926) Japanese Yen Buy 7/18/12 1,696,444 1,731,762 (35,318) Japanese Yen Sell 7/18/12 1,696,444 1,710,456 14,012 Japanese Yen Buy 8/16/12 154,740 155,821 (1,081) Singapore Dollar Sell 7/18/12 739,606 733,515 (6,091) South Korean Won Buy 7/18/12 220,363 223,593 (3,230) Swedish Krona Buy 7/18/12 1,637,860 1,595,335 42,525 Swedish Krona Sell 7/18/12 1,637,860 1,573,486 (64,374) Turkish Lira Buy 7/18/12 1,235,573 1,212,003 23,570 Turkish Lira Sell 7/18/12 1,235,573 1,221,686 (13,887) Turkish Lira Buy 8/16/12 752,326 756,136 (3,810) HSBC Bank USA, National Association Australian Dollar Buy 7/18/12 1,583,793 1,544,415 39,378 Australian Dollar Sell 7/18/12 1,583,793 1,551,117 (32,676) Australian Dollar Buy 8/16/12 1,238,964 1,240,970 (2,006) British Pound Buy 7/18/12 1,581,073 1,581,669 (596) British Pound Sell 7/18/12 1,581,073 1,555,326 (25,747) British Pound Sell 8/16/12 12,943 12,827 (116) Canadian Dollar Buy 7/18/12 1,287,565 1,271,096 16,469 Canadian Dollar Sell 7/18/12 1,287,565 1,277,249 (10,316) Canadian Dollar Sell 8/16/12 1,249,943 1,234,350 (15,593) Czech Koruna Buy 7/18/12 2,243,410 2,223,228 20,182 Czech Koruna Sell 7/18/12 2,243,410 2,183,727 (59,683) Czech Koruna Sell 8/16/12 1,414,664 1,418,580 3,916 Euro Buy 7/18/12 10,383,133 10,212,435 170,698 Euro Sell 7/18/12 10,383,133 10,292,353 (90,780) Euro Sell 8/16/12 5,425,121 5,332,199 (92,922) Indian Rupee Sell 7/18/12 456,354 454,945 (1,409) Japanese Yen Buy 7/18/12 1,123,971 1,126,599 (2,628) Japanese Yen Sell 7/18/12 1,123,971 1,131,302 7,331 Japanese Yen Buy 8/16/12 1,124,419 1,131,887 (7,468) New Zealand Dollar Sell 7/18/12 1,145,594 1,094,650 (50,944) Norwegian Krone Buy 7/18/12 1,595,606 1,565,973 29,633 Norwegian Krone Sell 7/18/12 1,595,606 1,545,612 (49,994) Norwegian Krone Sell 8/16/12 1,379,780 1,352,684 (27,096) Singapore Dollar Buy 7/18/12 474,520 470,849 3,671 South Korean Won Buy 7/18/12 295,259 292,708 2,551 Turkish Lira Buy 7/18/12 1,028,744 1,015,518 13,226 Turkish Lira Sell 7/18/12 1,028,744 1,027,063 (1,681) Turkish Lira Buy 8/16/12 1,022,449 1,021,668 781 JPMorgan Chase Bank, N.A. Australian Dollar Buy 7/18/12 1,591,836 1,567,219 24,617 Australian Dollar Sell 7/18/12 1,591,836 1,559,541 (32,295) Australian Dollar Buy 8/16/12 2,719,334 2,694,553 24,781 Brazilian Real Buy 7/18/12 387,844 382,451 5,393 Brazilian Real Sell 7/18/12 387,844 386,537 (1,307) Brazilian Real Buy 8/16/12 385,696 384,634 1,062 British Pound Buy 7/18/12 8,999,866 8,860,655 139,211 British Pound Sell 7/18/12 8,999,866 8,918,332 (81,534) British Pound Buy 8/16/12 8,984,777 8,903,452 81,325 Canadian Dollar Buy 7/18/12 3,466,696 3,421,382 45,314 Canadian Dollar Sell 7/18/12 3,466,696 3,426,506 (40,190) Canadian Dollar Sell 8/16/12 3,207,087 3,167,387 (39,700) Chilean Peso Buy 7/18/12 1,399,761 1,372,472 27,289 Chilean Peso Sell 7/18/12 1,399,761 1,375,140 (24,621) Chilean Peso Buy 8/16/12 573,952 573,990 (38) Czech Koruna Buy 7/18/12 1,099,883 1,103,023 (3,140) Czech Koruna Sell 7/18/12 1,099,883 1,087,051 (12,832) Czech Koruna Sell 8/16/12 1,099,787 1,102,859 3,072 Euro Buy 7/18/12 16,267,768 15,992,929 274,839 Euro Sell 7/18/12 16,267,768 16,069,860 (197,908) Euro Sell 8/16/12 11,299,286 11,099,682 (199,604) Hong Kong Dollar Sell 7/18/12 739,299 739,263 (36) Hungarian Forint Buy 7/18/12 503,943 480,774 23,169 Hungarian Forint Sell 7/18/12 503,943 457,071 (46,872) Japanese Yen Buy 7/18/12 6,439,404 6,575,938 (136,534) Japanese Yen Sell 7/18/12 6,439,404 6,484,673 45,269 Japanese Yen Buy 8/16/12 6,441,969 6,487,698 (45,729) Mexican Peso Buy 7/18/12 729,208 695,613 33,595 Mexican Peso Sell 7/18/12 729,208 711,517 (17,691) Mexican Peso Buy 8/16/12 250,630 251,269 (639) New Zealand Dollar Sell 7/18/12 1,029,083 984,187 (44,896) Norwegian Krone Buy 7/18/12 1,595,606 1,573,721 21,885 Norwegian Krone Sell 7/18/12 1,595,606 1,551,526 (44,080) Norwegian Krone Sell 8/16/12 1,272,077 1,245,140 (26,937) Polish Zloty Buy 7/18/12 497,453 480,835 16,618 Polish Zloty Sell 7/18/12 497,453 461,389 (36,064) Singapore Dollar Buy 7/18/12 691,689 680,623 11,066 South African Rand Sell 7/18/12 95,320 73,049 (22,271) South African Rand Buy 8/16/12 404,660 403,462 1,198 South Korean Won Buy 7/18/12 480,235 475,095 5,140 Swedish Krona Buy 7/18/12 3,172,878 3,116,869 56,009 Swedish Krona Sell 7/18/12 3,172,878 3,081,991 (90,887) Swedish Krona Buy 8/16/12 1,653,884 1,648,019 5,865 Swiss Franc Buy 7/18/12 12,753 12,591 162 Swiss Franc Sell 7/18/12 12,753 12,517 (236) Swiss Franc Buy 8/16/12 12,762 12,528 234 Taiwan Dollar Sell 7/18/12 472,889 472,922 33 Turkish Lira Buy 7/18/12 1,711,598 1,687,918 23,680 Turkish Lira Sell 7/18/12 1,711,598 1,697,563 (14,035) Turkish Lira Buy 8/16/12 1,225,439 1,229,345 (3,906) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/18/12 1,600,932 1,545,818 55,114 Australian Dollar Sell 7/18/12 1,600,932 1,568,770 (32,162) Australian Dollar Buy 8/16/12 794,834 779,488 15,346 Brazilian Real Buy 7/18/12 820,453 809,242 11,211 Brazilian Real Sell 7/18/12 820,453 818,011 (2,442) Brazilian Real Buy 8/16/12 815,909 813,703 2,206 British Pound Buy 7/18/12 7,270,430 7,207,474 62,956 British Pound Sell 7/18/12 7,270,430 7,135,276 (135,154) British Pound Sell 8/16/12 5,700,616 5,646,579 (54,037) Canadian Dollar Buy 7/18/12 38,589 37,825 764 Canadian Dollar Sell 7/18/12 38,589 38,128 (461) Chilean Peso Buy 7/18/12 480,899 468,966 11,933 Chilean Peso Sell 7/18/12 480,899 480,887 (12) Chilean Peso Buy 8/16/12 13,200 13,207 (7) Czech Koruna Buy 7/18/12 1,160,803 1,148,453 12,350 Czech Koruna Sell 7/18/12 1,160,803 1,140,124 (20,679) Czech Koruna Sell 8/16/12 678,213 679,921 1,708 Euro Buy 7/18/12 12,022,148 11,875,602 146,546 Euro Sell 7/18/12 12,022,148 11,953,216 (68,932) Euro Buy 8/16/12 5,716,930 5,718,177 (1,247) Japanese Yen Buy 7/18/12 2,256,811 2,294,650 (37,839) Japanese Yen Sell 7/18/12 2,256,811 2,295,100 38,289 Japanese Yen Buy 8/16/12 478,086 482,379 (4,293) Mexican Peso Buy 7/18/12 807,228 793,977 13,251 Mexican Peso Sell 7/18/12 807,228 762,945 (44,283) Mexican Peso Sell 8/16/12 321,095 321,795 700 New Zealand Dollar Sell 7/18/12 472,919 452,066 (20,853) Norwegian Krone Buy 7/18/12 1,595,606 1,573,765 21,841 Norwegian Krone Sell 7/18/12 1,595,606 1,556,414 (39,192) Norwegian Krone Sell 8/16/12 3,088 3,026 (62) Polish Zloty Buy 7/18/12 497,453 480,860 16,593 Polish Zloty Sell 7/18/12 497,453 461,414 (36,039) Singapore Dollar Sell 7/18/12 479,966 473,226 (6,740) South African Rand Buy 7/18/12 9,105 35,798 (26,693) South Korean Won Buy 7/18/12 693,896 688,931 4,965 Swedish Krona Buy 7/18/12 1,632,254 1,589,943 42,311 Swedish Krona Sell 7/18/12 1,632,254 1,558,947 (73,307) Swiss Franc Buy 7/18/12 3,665,794 3,618,677 47,117 Swiss Franc Sell 7/18/12 3,665,794 3,596,898 (68,896) Swiss Franc Buy 8/16/12 3,668,403 3,599,988 68,415 Taiwan Dollar Sell 7/18/12 467,946 467,369 (577) Turkish Lira Buy 7/18/12 957,505 941,396 16,109 Turkish Lira Sell 7/18/12 957,505 958,260 755 Turkish Lira Buy 8/16/12 951,647 952,953 (1,306) State Street Bank and Trust Co. Australian Dollar Buy 7/18/12 4,462,354 4,365,117 97,237 Australian Dollar Sell 7/18/12 4,462,354 4,328,519 (133,835) Australian Dollar Buy 8/16/12 2,822,281 2,770,838 51,443 Brazilian Real Buy 7/18/12 472,113 464,162 7,951 Brazilian Real Sell 7/18/12 472,113 465,016 (7,097) Brazilian Real Buy 8/16/12 214,539 214,455 84 British Pound Buy 7/18/12 1,553,721 1,547,398 6,323 British Pound Sell 7/18/12 1,553,721 1,539,739 (13,982) British Pound Buy 8/16/12 311,785 296,048 15,737 Canadian Dollar Buy 7/18/12 1,575,262 1,565,057 10,205 Canadian Dollar Sell 7/18/12 1,575,262 1,557,966 (17,296) Canadian Dollar Sell 8/16/12 3,533 3,488 (45) Chilean Peso Buy 7/18/12 928,357 923,400 4,957 Chilean Peso Sell 7/18/12 928,357 927,770 (587) Chilean Peso Buy 8/16/12 458,839 459,416 (577) Czech Koruna Buy 7/18/12 1,849,741 1,839,344 10,397 Czech Koruna Sell 7/18/12 1,849,741 1,814,591 (35,150) Czech Koruna Sell 8/16/12 1,367,091 1,370,773 3,682 Euro Buy 7/18/12 10,220,497 10,077,777 142,720 Euro Sell 7/18/12 10,220,497 10,144,561 (75,936) Euro Sell 8/16/12 5,613,626 5,512,398 (101,228) Hungarian Forint Buy 7/18/12 931,792 863,944 67,848 Hungarian Forint Sell 7/18/12 931,792 886,767 (45,025) Hungarian Forint Buy 8/16/12 426,153 428,114 (1,961) Japanese Yen Buy 7/18/12 6,216,042 6,283,006 (66,964) Japanese Yen Sell 7/18/12 6,216,042 6,275,694 59,652 Japanese Yen Buy 8/16/12 3,137,417 3,159,011 (21,594) Mexican Peso Buy 7/18/12 490,213 480,904 9,309 Mexican Peso Sell 7/18/12 490,213 467,762 (22,451) Mexican Peso Sell 8/16/12 330,627 331,396 769 New Zealand Dollar Sell 7/18/12 949,837 921,952 (27,885) Norwegian Krone Buy 7/18/12 3,172,815 3,115,423 57,392 Norwegian Krone Sell 7/18/12 3,172,815 3,082,350 (90,465) Norwegian Krone Sell 8/16/12 1,584,830 1,554,193 (30,637) Polish Zloty Buy 7/18/12 107,556 104,860 2,696 Polish Zloty Sell 7/18/12 107,556 101,418 (6,138) Singapore Dollar Buy 7/18/12 10,815 13,948 (3,133) South African Rand Buy 7/18/12 502,001 512,057 (10,056) South Korean Won Buy 7/18/12 699,790 696,958 2,832 Swedish Krona Buy 7/18/12 3,192,195 3,160,324 31,871 Swedish Krona Sell 7/18/12 3,192,195 3,115,163 (77,032) Swedish Krona Buy 8/16/12 4,446,113 4,359,006 87,107 Swiss Franc Buy 7/18/12 13,596 13,426 170 Swiss Franc Sell 7/18/12 13,596 13,344 (252) Swiss Franc Buy 8/16/12 13,605 13,356 249 Taiwan Dollar Sell 7/18/12 327,614 324,217 (3,397) Thai Baht Buy 7/18/12 468,193 472,486 (4,293) Thai Baht Buy 8/16/12 188,543 187,845 698 Turkish Lira Buy 7/18/12 637,235 634,709 2,526 Turkish Lira Sell 7/18/12 637,235 640,421 3,186 Turkish Lira Buy 8/16/12 633,336 636,894 (3,558) UBS AG Australian Dollar Buy 7/18/12 8,150,610 7,876,311 274,299 Australian Dollar Sell 7/18/12 8,150,610 7,988,731 (161,879) Australian Dollar Buy 8/16/12 6,550,395 6,430,613 119,782 Brazilian Real Buy 7/18/12 167,545 165,482 2,063 Brazilian Real Sell 7/18/12 167,545 166,832 (713) Brazilian Real Buy 8/16/12 161,336 160,904 432 British Pound Buy 7/18/12 1,558,576 1,530,566 28,010 British Pound Sell 7/18/12 1,558,576 1,539,346 (19,230) British Pound Buy 8/16/12 1,050,769 1,041,231 9,538 Canadian Dollar Buy 7/18/12 3,275,814 3,243,908 31,906 Canadian Dollar Sell 7/18/12 3,275,814 3,232,413 (43,401) Canadian Dollar Sell 8/16/12 2,608,120 2,589,071 (19,049) Czech Koruna Buy 7/18/12 1,406,228 1,394,695 11,533 Czech Koruna Sell 7/18/12 1,406,228 1,381,337 (24,891) Czech Koruna Sell 8/16/12 923,617 926,252 2,635 Euro Buy 7/18/12 18,623,141 18,345,061 278,080 Euro Sell 7/18/12 18,623,141 18,367,178 (255,963) Euro Buy 8/16/12 4,099,002 4,027,214 71,788 Hungarian Forint Buy 7/18/12 946,125 906,066 40,059 Hungarian Forint Sell 7/18/12 946,125 901,143 (44,982) Hungarian Forint Buy 8/16/12 440,430 442,596 (2,166) Indian Rupee Sell 7/18/12 456,354 456,856 502 Japanese Yen Buy 7/18/12 8,743,169 8,830,393 (87,224) Japanese Yen Sell 7/18/12 8,743,169 8,923,383 180,214 Japanese Yen Sell 8/16/12 5,675,695 5,715,824 40,129 Mexican Peso Buy 7/18/12 986,751 968,742 18,009 Mexican Peso Sell 7/18/12 986,751 932,968 (53,783) Mexican Peso Sell 8/16/12 422,329 422,924 595 New Zealand Dollar Sell 7/18/12 482,275 460,666 (21,609) Norwegian Krone Buy 7/18/12 11,135,995 10,864,799 271,196 Norwegian Krone Sell 7/18/12 11,135,995 10,908,866 (227,129) Norwegian Krone Buy 8/16/12 9,325,295 9,145,025 180,270 Philippines Peso Buy 7/18/12 481,451 469,532 11,919 Polish Zloty Buy 7/18/12 496,464 483,052 13,412 Polish Zloty Sell 7/18/12 496,464 468,458 (28,006) Singapore Dollar Sell 7/18/12 600,195 596,026 (4,169) South African Rand Buy 7/18/12 483,597 463,944 19,653 South African Rand Sell 7/18/12 483,597 472,073 (11,524) South Korean Won Buy 7/18/12 2,242 2,098 144 Swedish Krona Buy 7/18/12 2,517,408 2,436,410 80,998 Swedish Krona Sell 7/18/12 2,517,407 2,417,350 (100,057) Swiss Franc Buy 7/18/12 36,255 35,583 672 Swiss Franc Sell 7/18/12 36,255 35,780 (475) Swiss Franc Sell 8/16/12 36,281 35,608 (673) Taiwan Dollar Sell 7/18/12 466,975 465,031 (1,944) Thai Baht Buy 7/18/12 468,193 472,801 (4,608) Turkish Lira Buy 7/18/12 769,409 755,729 13,680 Turkish Lira Sell 7/18/12 769,409 771,845 2,436 Turkish Lira Buy 8/16/12 764,702 767,514 (2,812) Westpac Banking Corp. Australian Dollar Buy 7/18/12 1,591,734 1,567,103 24,631 Australian Dollar Sell 7/18/12 1,591,734 1,553,773 (37,961) Australian Dollar Buy 8/16/12 2,498,966 2,474,869 24,097 British Pound Buy 7/18/12 1,569,382 1,560,600 8,782 British Pound Sell 7/18/12 1,569,382 1,539,579 (29,803) British Pound Buy 8/16/12 2,819 2,793 26 Canadian Dollar Buy 7/18/12 1,577,422 1,557,743 19,679 Canadian Dollar Sell 7/18/12 1,577,422 1,577,196 (226) Canadian Dollar Sell 8/16/12 1,576,412 1,556,837 (19,575) Euro Buy 7/18/12 19,398,377 19,053,794 344,583 Euro Sell 7/18/12 19,398,377 19,171,422 (226,955) Euro Sell 8/16/12 17,820,774 17,509,063 (311,711) Japanese Yen Buy 7/18/12 1,123,972 1,126,522 (2,550) Japanese Yen Sell 7/18/12 1,123,972 1,131,874 7,902 Japanese Yen Buy 8/16/12 1,124,420 1,132,345 (7,925) Mexican Peso Buy 7/18/12 979,662 965,589 14,073 Mexican Peso Sell 7/18/12 979,662 936,620 (43,042) Mexican Peso Sell 8/16/12 471,498 472,788 1,290 Norwegian Krone Buy 7/18/12 1,810,044 1,764,266 45,778 Norwegian Krone Sell 7/18/12 1,810,044 1,758,224 (51,820) Swedish Krona Buy 7/18/12 1,268,420 1,241,099 27,321 Swedish Krona Sell 7/18/12 1,268,420 1,243,234 (25,186) Swedish Krona Buy 8/16/12 1,267,081 1,242,045 25,036 Total FUTURES CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 37 $4,180,454 Sep-12 $15,321 Canadian Government Bond 10 yr (Long) 23 3,127,738 Sep-12 28,098 Euro STOXX 50 Index (Short) 544 15,524,132 Sep-12 (805,468) FTSE 100 Index (Short) 151 13,061,277 Sep-12 (278,288) Japanese Government Bond 10 yr Mini (Short) 1 179,771 Sep-12 (543) MSCI EAFE Index Mini (Long) 67 4,769,730 Sep-12 235,371 NASDAQ 100 Index E-Mini (Short) 263 13,727,285 Sep-12 (344,404) OMXS 30 Index (Short) 315 4,684,620 Jul-12 (185,563) Russell 2000 Index Mini (Short) 147 11,692,380 Sep-12 (500,094) S&P 500 Index (Long) 10 3,391,000 Sep-12 91,900 S&P 500 Index E-Mini (Long) 2,539 172,194,980 Sep-12 6,031,396 S&P 500 Index E-Mini (Short) 570 38,657,400 Sep-12 (619,675) S&P Mid Cap 400 Index E-Mini (Long) 472 44,344,400 Sep-12 960,410 SGX MSCI Singapore Index (Short) 38 1,992,469 Jul-12 (61,376) SPI 200 Index (Short) 50 5,190,422 Sep-12 17,681 Tokyo Price Index (Short) 152 14,622,881 Sep-12 (1,355,431) U.S. Treasury Bond 30 yr (Long) 247 36,548,281 Sep-12 202,148 U.S. Treasury Bond Ultra 30 yr (Long) 46 7,674,813 Sep-12 115,272 U.S. Treasury Bond Ultra 30 yr (Short) 1 166,844 Sep-12 342 U.S. Treasury Note 2 yr (Long) 261 57,468,938 Sep-12 (25,512) U.S. Treasury Note 2 yr (Short) 151 33,248,313 Sep-12 13,041 U.S. Treasury Note 5 yr (Long) 352 43,637,000 Sep-12 69,558 U.S. Treasury Note 5 yr (Short) 63 7,810,031 Sep-12 (14,393) U.S. Treasury Note 10 yr (Long) 150 20,006,250 Sep-12 87,278 Total WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received $8,126,098) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $5,639,620 Aug-16/4.35 $943,678 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,141,710 Aug-16/4.28 157,099 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,141,710 Aug-16/4.28 996,830 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,362,729 Jul-16/4.80 25,538 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,362,729 Jul-16/4.80 272,712 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,398,663 May-16/4.745 750,371 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 6,616,660 Jun-16/4.89 55,990 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,398,663 May-16/4.745 56,340 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 6,616,660 Jun-16/4.39 674,171 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 6,724,074 Jun-16/5.12 53,080 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 6,724,074 Jun-16/4.12 618,460 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 10,168 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 10,168 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,190,064 May-16/4.7575 37,962 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 15,996,658 May-16/4.77 144,130 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,190,064 May-16/4.7575 494,009 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 15,996,658 May-16/4.77 1,894,324 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 23,092,447 Apr-16/5.02 369,479 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 23,092,447 Apr-16/5.02 5,034,153 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 10,168 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 158,406 May-16/4.60 1,486 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 158,406 May-16/4.60 18,058 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 10,168 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 159,199 May-16/4.86 1,438 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 159,199 May-16/4.36 16,143 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 6,574,650 Jun-16/4.575 62,788 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 6,574,650 Jun-16/4.575 719,793 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 10,165 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/12 (proceeds receivable $3,178,360) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 4s, July 1, 2042 $3,000,000 7/12/12 $3,192,891 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $5,110,000 $— 5/14/22 2.0215% 3 month USD-LIBOR-BBA $(130,237) 285,000 7,565 6/20/22 2.183% 3 month USD-LIBOR-BBA (3,301) Barclay’s Bank, PLC 17,317,000 (E) 288,140 9/19/22 2.00% 3 month USD-LIBOR-BBA 32,716 2,214,000 (E) (3,542) 9/19/14 0.60% 3 month USD-LIBOR-BBA (4,716) 4,705,000 (E) (63,553) 9/19/22 3 month USD-LIBOR-BBA 2.00% 5,844 4,900,000 — 6/7/14 0.6055% 3 month USD-LIBOR-BBA (6,036) 285,000 7,510 6/20/22 2.183% 3 month USD-LIBOR-BBA (3,356) EUR 9,134,000 — 6/18/14 0.935% 6 month EUR-EURIBOR-REUTERS (17,372) EUR 4,676,000 — 6/18/17 1.365% 6 month EUR-EURIBOR-REUTERS (17,290) EUR 4,186,000 — 6/18/22 6 month EUR-EURIBOR-REUTERS 1.945% (19,814) EUR 279,000 — 6/18/42 6 month EUR-EURIBOR-REUTERS 2.24% (4,465) EUR 207,000 — 6/25/22 6 month EUR-EURIBOR-REUTERS 1.97682% (303) GBP 2,320,000 — 6/14/17 6 month GBP-LIBOR-BBA 1.3775% 19,777 GBP 472,000 — 6/14/22 6 month GBP-LIBOR-BBA 2.13% 2,050 GBP 5,420,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (788,775) GBP 2,430,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (529,343) GBP 8,200,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,065,536 Citibank, N.A. $252,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 6,542 316,000 (E) 1,864 9/19/17 3 month USD-LIBOR-BBA 1.10% 2,847 9,301,000 (E) 118,765 9/19/22 2.00% 3 month USD-LIBOR-BBA (18,425) 1,146,000 (E) (550) 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,157) 190,000 (E) 11,601 9/19/42 2.75% 3 month USD-LIBOR-BBA 2,894 31,991,000 — 5/11/17 3 month USD-LIBOR-BBA 1.069% 222,445 39,087,000 — 5/11/14 3 month USD-LIBOR-BBA 0.576% 30,825 3,093,000 — 5/11/22 3 month USD-LIBOR-BBA 1.9685% 64,219 5,714,000 — 5/11/42 3 month USD-LIBOR-BBA 2.7167% 268,340 Credit Suisse International 16,266,000 (E) (87,728) 9/19/22 3 month USD-LIBOR-BBA 2.00% 152,193 51,932,000 (E) 30,076 9/19/14 3 month USD-LIBOR-BBA 0.60% 57,601 11,925,000 (E) 27,247 9/19/17 3 month USD-LIBOR-BBA 1.10% 64,333 920,000 (E) (32,341) 9/19/42 3 month USD-LIBOR-BBA 2.75% 9,823 46,033,800 (E) 445,918 9/19/22 2.00% 3 month USD-LIBOR-BBA (233,080) 2,807,000 (E) 116,385 9/19/42 2.75% 3 month USD-LIBOR-BBA (12,262) 22,172,000 (E) (4,416) 9/19/14 0.60% 3 month USD-LIBOR-BBA (16,168) 29,282,000 (E) (18,413) 9/19/17 1.10% 3 month USD-LIBOR-BBA (109,479) 324,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 19,029 EUR 6,438,000 — 6/15/14 6 month EUR-EURIBOR-REUTERS 0.943% 13,588 EUR 2,603,000 — 6/15/17 6 month EUR-EURIBOR-REUTERS 1.377% 12,035 EUR 4,189,000 — 6/15/22 1.947% 6 month EUR-EURIBOR-REUTERS 17,679 GBP 1,996,000 — 6/13/17 1.44% 6 month GBP-LIBOR-BBA (26,620) GBP 2,465,000 — 6/13/22 2.1675% 6 month GBP-LIBOR-BBA (24,372) GBP 5,422,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 724,115 MXN 30,380,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 187,519 Deutsche Bank AG $128,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 3,236 10,165,000 (E) 142,693 9/19/22 2.00% 3 month USD-LIBOR-BBA (7,241) 96,529,000 (E) 105,839 9/19/14 0.60% 3 month USD-LIBOR-BBA 54,678 1,144,000 (E) (17,515) 9/19/22 3 month USD-LIBOR-BBA 2.00% (641) 4,697,000 (E) (4,133) 9/19/17 3 month USD-LIBOR-BBA 1.10% 10,474 KRW 2,271,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (21,204) MXN 30,380,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 192,689 PLN 3,906,000 — 4/16/17 5.01% 6 month PLN-WIBOR-WIBO (21,234) ZAR 8,432,000 — 4/17/17 3 month ZAR-JIBAR-SAFEX 6.76% 26,108 Goldman Sachs International $2,754,000 (E) (3,222) 9/19/14 0.60% 3 month USD-LIBOR-BBA (4,682) 1,092,000 (E) 2,031 9/19/14 3 month USD-LIBOR-BBA 0.60% 2,610 7,390,000 (E) 67,834 9/19/22 2.00% 3 month USD-LIBOR-BBA (41,170) 3,082,400 (E) (37,637) 9/19/22 3 month USD-LIBOR-BBA 2.00% 7,827 7,047,000 (E) 14,998 9/19/17 1.10% 3 month USD-LIBOR-BBA (6,918) 882,000 (E) (51,708) 9/19/42 3 month USD-LIBOR-BBA 2.75% (11,286) 9,086,200 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 481 2,447,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (306) EUR 793,000 — 6/15/17 1.381% 6 month EUR-EURIBOR-REUTERS (3,859) EUR 198,000 — 6/15/22 1.952% 6 month EUR-EURIBOR-REUTERS 720 EUR 222,000 — 6/15/42 2.262% 6 month EUR-EURIBOR-REUTERS 2,154 GBP 4,660,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 175,085 GBP 2,430,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 229,017 GBP 4,403,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (131,778) GBP 1,504,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1725% 15,959 GBP 1,250,000 — 6/13/17 1.4425% 6 month GBP-LIBOR-BBA (16,927) GBP 113,000 — 6/20/22 6 month GBP-LIBOR-BBA 2.085% (218) GBP 4,229,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (413,622) GBP 4,228,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (372,867) GBP 17,000 — 6/28/22 2.02375% 6 month GBP-LIBOR-BBA 195 JPMorgan Chase Bank NA $16,458,800 (E) 202,133 9/19/22 2.00% 3 month USD-LIBOR-BBA (40,635) 159,000 (E) 137 9/19/17 1.10% 3 month USD-LIBOR-BBA (358) 1,737,000 (E) (29,963) 9/19/22 3 month USD-LIBOR-BBA 2.00% (4,343) 991,000 (E) 90,835 9/19/42 2.75% 3 month USD-LIBOR-BBA 45,418 1,000 (E) (65) 9/19/42 3 month USD-LIBOR-BBA 2.75% (19) CAD 2,470,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (69,244) CAD 3,922,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 36,146 EUR 67,000 — 6/15/42 2.245% 6 month EUR-EURIBOR-REUTERS 969 EUR 1,614,000 — 3/23/14 1 month EUR-EONIA-OIS-COMPOUND 0.506% 9,555 EUR 2,648,000 — 3/23/17 1 month EUR-EONIA-OIS-COMPOUND 1.147% 72,816 GBP 896,000 — 6/13/17 6 month GBP-LIBOR-BBA 1.446% 12,361 GBP 392,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.175% 4,302 JPY 58,400,000 — 6/25/22 0.85% 6 month JPY-LIBOR-BBA (946) JPY 467,716,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% 102,678 JPY 372,000,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 225,662 JPY 500,100,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (46,923) JPY 396,400,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA (109,595) MXN 10,354,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (59,038) MXN 13,389,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (77,716) MXN 4,340,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 28,406 MXN 49,187,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (175,689) MXN 7,830,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 41,924 UBS AG CHF 16,257,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (98,970) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $21,984 $— 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools $34 120,212 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (620) 4,700,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (137,395) 1,180,082 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,117 1,942,643 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,283 1,167,947 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,379 228,010 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 748 740,032 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,429 536,595 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,761 Citibank, N.A. 897,910 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,366 877,989 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,292 baskets 326 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 984,906 units 7,226 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (433,588) Credit Suisse International $5,158,264 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 14,756 Goldman Sachs International 2,690,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 48,985 2,017,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 34,741 102,204 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 157 4,261,340 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 257 8,420 (18) 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 16 2,438,152 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,585) 1,864,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 26,955 1,864,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 29,669 1,864,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 30,182 1,864,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 43,972 GBP 1,163,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (44,170) GBP 1,163,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (49,233) GBP 1,163,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (49,725) GBP 1,163,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (72,366) JPMorgan Chase Bank NA shares 804,010 — 10/22/12 (3 month USD-LIBOR-BBA plus 0.04%) iShares MSCI Emerging Markets Index (1,528,972) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX EM Series 11 Index — $(8,100) $300,000 6/20/14 (500 bp) $(24,686) DJ CDX NA IG Series 18 Index BBB+/P 73,942 7,070,000 6/20/17 100 bp 33,541 DJ CDX NA IG Series 18 Index BBB+/P (16,084) 4,070,000 6/20/17 100 bp (39,342) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (13,976) 1,570,000 12/20/19 (100 bp) 328,069 DJ CDX NA HY Series 18 Index B+/P 853,825 24,151,050 6/20/17 500 bp 34,858 DJ CDX NA IG Series 18 Index BBB+/P 38,145 4,470,000 6/20/17 100 bp 12,602 Deutsche Bank AG DJ CDX EM Series 11 Index — (37,840) 1,720,000 6/20/14 (500 bp) (138,764) DJ CDX NA HY Series 18 Index B+/P 912,634 34,419,330 6/20/17 500 bp (262,106) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 580,000 9/20/13 715 bp 58,105 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 800,000 9/20/13 477 bp 48,863 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 800,000 9/20/13 535 bp 56,249 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $605,000 9/20/13 495 bp 28,792 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 178,448 6,730,020 6/20/17 500 bp (49,775) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,263,042,709. (b) The aggregate identified cost on a tax basis is $1,368,480,160, resulting in gross unrealized appreciation and depreciation of $105,324,147 and $43,440,144, respectively, or net unrealized appreciation of $61,884,003. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $134,672, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,225,403. The fund received cash collateral of $2,211,100, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $171,059 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $371,056,236 and $335,357,175, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $370,855,405 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $403,100,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $279,500,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 8,400 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $676,800,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $191,200,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,419,500,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,469,253 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $8,275,079 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $9,580,450. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $21,369,648 $9,773,983 $— Capital goods 25,716,309 5,835,135 — Communication services 21,977,594 5,676,995 — Conglomerates 12,655,962 1,585,211 — Consumer cyclicals 50,892,012 12,346,505 6 Consumer staples 44,007,227 12,187,174 3,738 Energy 42,084,910 8,148,253 — Financials 68,070,112 19,941,846 — Government 331,029 — — Health care 55,033,052 9,135,660 — Technology 95,730,863 4,499,291 — Transportation 4,067,575 1,818,840 — Utilities and power 14,302,041 3,698,560 — Total common stocks Asset-backed securities — 3,214,270 — Commodity linked notes — 8,525,585 — Convertible bonds and notes — 469,792 — Convertible preferred stocks 136,994 474,549 9 Corporate bonds and notes — 230,713,598 185 Foreign government bonds and notes — 10,950,332 — Investment Companies 18,285,849 — — Mortgage-backed securities — 40,844,250 — Municipal bonds and notes — 436,178 — Preferred stocks — 903,668 — Purchased options outstanding — 20,412,158 — Senior loans — 6,272,789 — U.S. Government and Agency Mortgage Obligations — 145,503,986 — U.S. Treasury Obligations — 394,723 — Warrants — 981 12,182 Short-term investments 292,688,478 99,234,076 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,375,241) $— Futures contracts 3,677,069 — — Written options — (13,448,869) — TBA sale commitments — (3,192,891) — Interest rate swap contracts — (747,365) — Total return swap contracts — (1,086,631) — Credit default contracts — (1,894,588) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $534,054 $2,428,642 Foreign exchange contracts 8,580,669 9,955,910 Equity contracts 8,334,827 6,112,859 Interest rate contracts 25,595,183 18,997,626 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Conservative Fund The fund's portfolio 6/30/12 (Unaudited) COMMON STOCKS (33.8%) (a) Shares Value Basic materials (2.1%) Agrium, Inc. (Canada) 201 $17,782 Albemarle Corp. 4,600 274,344 American Vanguard Corp. 1,017 27,042 Andersons, Inc. (The) 126 5,375 Archer Daniels-Midland Co. 682 20,133 Arkema (France) 171 11,204 Assa Abloy AB Class B (Sweden) 13,237 370,146 BASF SE (Germany) 6,359 441,878 Bemis Co., Inc. 6,100 191,174 BHP Billiton PLC (United Kingdom) 9,090 259,578 BHP Billiton, Ltd. (Australia) 14,984 488,427 Black Earth Farming, Ltd. SDR (Jersey) (NON) 2,463 3,195 Buckeye Technologies, Inc. 1,747 49,772 Cambrex Corp. (NON) 5,567 52,385 CF Industries Holdings, Inc. 3,036 588,195 Chicago Bridge & Iron Co., NV (Netherlands) 6,200 235,352 Cliffs Natural Resources, Inc. 6,800 335,172 Cresud S.A.C.I.F. y A. ADR (Argentina) 503 3,607 Cytec Industries, Inc. 2,800 164,192 Domtar Corp. (Canada) 2,294 175,973 Fortune Brands Home & Security, Inc. (NON) 10,600 236,062 Georgia Gulf Corp. (NON) 1,034 26,543 Golden Agri-Resources, Ltd. (Singapore) 25,000 13,365 GrainCorp, Ltd. (Australia) 1,402 13,751 Holcim, Ltd. (Switzerland) 5,321 294,793 Horsehead Holding Corp. (NON) 3,320 33,067 Incitec Pivot, Ltd. (Australia) 4,025 11,865 Innophos Holdings, Inc. 1,690 95,417 Innospec, Inc. (NON) 1,884 55,785 Intrepid Potash, Inc. (NON) 320 7,283 K&S AG (Germany) 1,130 51,558 KapStone Paper and Packaging Corp. (NON) 4,955 78,537 Koninklijke DSM NV (Netherlands) 4,904 241,950 KWS Saat AG (Germany) 26 6,765 L.B. Foster Co. Class A 656 18,768 Landec Corp. (NON) 5,928 50,744 Linde AG (Germany) 1,812 282,233 LyondellBasell Industries NV Class A (Netherlands) 14,658 590,278 Minerals Technologies, Inc. 333 21,239 Monsanto Co. 18,921 1,566,280 Mosaic Co. (The) 235 12,869 Nitto Denko Corp. (Japan) 11,900 507,539 NN, Inc. (NON) 4,497 45,914 Nufarm, Ltd. (Australia) 2,007 10,445 PolyOne Corp. 5,176 70,808 Potash Corp. of Saskatchewan, Inc. (Canada) 687 30,015 PPG Industries, Inc. 6,600 700,392 PT Astra Agro Lestari Tbk (Indonesia) 3,000 6,424 Rio Tinto PLC (United Kingdom) 8,788 419,709 Rio Tinto, Ltd. (Australia) 4,657 273,733 Sealed Air Corp. 11,000 169,840 Showa Denko KK (Japan) 89,000 172,965 SLC Agricola SA (Brazil) 508 5,056 Sociedad Quimica y Minera de Chile SA ADR (Chile) 463 25,775 Steel Dynamics, Inc. 12,100 142,175 Syngenta AG (Switzerland) 861 293,931 TPC Group, Inc. (NON) 479 17,699 Tronox, Ltd. Class A (NON) 301 36,337 Valspar Corp. 5,000 262,450 Vilmorin & Cie (France) 59 6,246 Viterra, Inc. (Canada) 1,128 17,893 voestalpine AG (Austria) 8,091 214,520 W.R. Grace & Co. (NON) 2,703 136,366 Westlake Chemical Corp. 1,500 78,390 Wilmar International, Ltd. (Singapore) 4,000 11,499 Yara International ASA (Norway) 389 17,036 Capital goods (2.0%) ABB, Ltd. (Switzerland) 15,034 245,358 AGCO Corp. (NON) 6,313 288,693 Aisin Seiki Co., Ltd. (Japan) 7,900 262,891 American Axle & Manufacturing Holdings, Inc. (NON) 2,277 23,886 Applied Industrial Technologies, Inc. 2,999 110,513 AZZ, Inc. 545 33,387 Cascade Corp. 1,517 71,375 Chart Industries, Inc. (NON) 1,516 104,240 Chase Corp. 1,807 23,852 CNH Global NV (Netherlands) (NON) 422 16,399 Cobham PLC (United Kingdom) 73,043 266,026 Cummins, Inc. 8,600 833,426 Deere & Co. 329 26,606 Dover Corp. 9,276 497,286 DXP Enterprises, Inc. (NON) 1,721 71,404 Emerson Electric Co. 30,017 1,398,192 European Aeronautic Defense and Space Co. NV (France) 10,928 387,535 Exelis, Inc. 13,400 132,124 Fluor Corp. 9,045 446,280 Franklin Electric Co., Inc. 1,223 62,532 Fuji Electric Co., Ltd. (Japan) 85,000 207,606 Generac Holdings, Inc. 1,510 36,331 Global Power Equipment Group, Inc. 1,146 25,029 Great Lakes Dredge & Dock Corp. 14,200 101,104 Greenbrier Companies, Inc. (NON) 2,103 36,971 Hitachi, Ltd. (Japan) 97,000 596,562 IHI Corp. (Japan) 46,000 98,174 ITT Corp. 6,700 117,920 Kadant, Inc. (NON) 2,068 48,495 Lindsay Corp. 217 14,083 Lockheed Martin Corp. 11,603 1,010,389 LSB Industries, Inc. (NON) 3,575 110,503 McDermott International, Inc. (NON) 15,000 167,100 NACCO Industries, Inc. Class A 549 63,821 Newport Corp. (NON) 1,292 15,530 Raytheon Co. 16,431 929,830 Schindler Holding AG (Switzerland) 1,618 180,941 Singapore Technologies Engineering, Ltd. (Singapore) 28,000 69,097 Smith & Wesson Holding Corp. (NON) 6,618 54,996 Standard Motor Products, Inc. 2,356 33,172 Standex International Corp. 929 39,548 Staples, Inc. 30,400 396,720 Tetra Tech, Inc. (NON) 847 22,090 Textron, Inc. 15,400 382,998 TriMas Corp. (NON) 5,294 106,409 Valmont Industries, Inc. 947 114,559 Vinci SA (France) 6,385 298,839 Communication services (1.7%) Allot Communications, Ltd. (Israel) (NON) 2,327 64,830 Aruba Networks, Inc. (NON) 2,276 34,254 AT&T, Inc. 32,591 1,162,195 BroadSoft, Inc. (NON) 779 22,560 BT Group PLC (United Kingdom) 178,760 592,576 Cincinnati Bell, Inc. (NON) 17,196 63,969 Comcast Corp. Class A 69,200 2,212,324 Deutsche Telekom AG (Germany) 14,119 154,889 EchoStar Corp. Class A (NON) 8,213 216,987 France Telecom SA (France) 17,976 236,558 HSN, Inc. 1,662 67,062 IAC/InterActiveCorp. 7,300 332,880 InterDigital, Inc. 444 13,102 Kabel Deutschland Holding AG (Germany) (NON) 2,904 180,724 Loral Space & Communications, Inc. 896 60,346 NeuStar, Inc. Class A (NON) 1,866 62,324 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 7,800 362,405 NTT DoCoMo, Inc. (Japan) 89 148,112 Premiere Global Services, Inc. (NON) 2,230 18,710 Tele2 AB Class B (Sweden) 8,348 129,382 Telefonica SA (Spain) 16,055 211,814 USA Mobility, Inc. 2,575 33,115 Verizon Communications, Inc. 58,332 2,592,274 Vodafone Group PLC (United Kingdom) 87,221 245,059 Conglomerates (0.8%) AMETEK, Inc. 8,900 444,199 Danaher Corp. 23,200 1,208,256 General Electric Co. 62,715 1,306,981 Marubeni Corp. (Japan) 11,000 73,213 Siemens AG (Germany) 2,309 194,089 Tyco International, Ltd. 20,500 1,083,425 Consumer cyclicals (3.9%) Advance Auto Parts, Inc. 3,500 238,770 Aeon Co., Ltd. (Japan) 13,800 172,017 Alliance Data Systems Corp. (NON) 3,860 521,100 Ameristar Casinos, Inc. 3,178 56,473 Bed Bath & Beyond, Inc. (NON) 9,800 605,640 Belo Corp. Class A 15,638 100,709 Big Lots, Inc. (NON) 2,421 98,753 Bluegreen Corp. (NON) 4,644 23,034 Brunswick Corp. 1,223 27,175 Buckle, Inc. (The) 2,029 80,288 Bunzl PLC (United Kingdom) 11,881 194,632 Cabela's, Inc. (NON) 3,251 122,920 Cato Corp. (The) Class A 883 26,896 CBS Corp. Class B 25,000 819,500 Christian Dior SA (France) 1,882 259,190 Coach, Inc. 10,682 624,683 Compass Group PLC (United Kingdom) 11,751 123,259 Conn's, Inc. (NON) 3,957 58,564 Constant Contact, Inc. (NON) 1,598 28,572 Cooper Tire & Rubber 2,682 47,042 Daimler AG (Registered Shares) (Germany) 4,363 196,221 Dana Holding Corp. 3,461 44,335 Deluxe Corp. 2,864 71,428 Destination Maternity Corp. 3,732 80,611 Dillards, Inc. Class A 4,824 307,192 Dolby Laboratories, Inc. Class A (NON) 4,300 177,590 DSW, Inc. Class A 959 52,170 Dun & Bradstreet Corp. (The) 3,100 220,627 Elders, Ltd. (Australia) (NON) 12,016 2,733 Expedia, Inc. 5,400 259,578 Express, Inc. (NON) 4,468 81,184 Fiat Industrial SpA (Italy) 18,473 182,041 Finish Line, Inc. (The) Class A 4,857 101,560 Foot Locker, Inc. 17,400 532,092 G-III Apparel Group, Ltd. (NON) 2,777 65,787 Gannett Co., Inc. 13,500 198,855 General Motors Co. (NON) 28,200 556,104 Genesco, Inc. (NON) 976 58,706 Global Cash Access Holdings, Inc. (NON) 7,004 50,499 GNC Holdings, Inc. Class A 2,067 81,026 Hakuhodo DY Holdings, Inc. (Japan) 4,340 287,356 Helen of Troy, Ltd. (Bermuda) (NON) 1,038 35,178 Hino Motors, Ltd. (Japan) 43,000 310,744 HMS Holdings Corp. (NON) 232 7,728 Home Depot, Inc. (The) 29,208 1,547,732 Indofood Agri Resources, Ltd. (Singapore) 4,000 4,574 Industria de Diseno Textil (Inditex) SA (Spain) 3,163 327,148 Isuzu Motors, Ltd. (Japan) 72,000 384,934 KAR Auction Services, Inc. (NON) 2,709 46,568 La-Z-Boy, Inc. (NON) 3,363 41,331 Leapfrog Enterprises, Inc. (NON) 9,437 96,824 Lear Corp. 5,300 199,969 Lowe's Cos., Inc. 20,979 596,643 Macy's, Inc. 16,500 566,775 Marriott International, Inc. Class A 11,400 446,880 McGraw-Hill Cos., Inc. (The) 12,100 544,500 Men's Wearhouse, Inc. (The) 1,861 52,369 MGM China Holdings, Ltd. (Hong Kong) 110,800 170,412 News Corp. Class A 45,541 1,015,109 Next PLC (United Kingdom) 7,566 379,387 Nu Skin Enterprises, Inc. Class A 578 27,108 O'Reilly Automotive, Inc. (NON) 5,400 452,358 OPAP SA (Greece) 10,296 64,792 Perry Ellis International, Inc. (NON) 1,872 38,844 PetSmart, Inc. 5,600 381,808 Pier 1 Imports, Inc. 1,095 17,991 Publicis Group SA (France) 5,584 255,365 Randstad Holding NV (Netherlands) 1,522 44,948 Rent-A-Center, Inc. 1,185 39,982 Scania AB Class B (Sweden) 10,239 175,813 Scholastic Corp. 1,370 38,579 Select Comfort Corp. (NON) 1,845 38,597 Shuffle Master, Inc. (NON) 2,057 28,387 Sinclair Broadcast Group, Inc. Class A 8,174 74,056 SJM Holdings, Ltd. (Hong Kong) 97,000 180,987 Sonic Automotive, Inc. Class A 10,961 149,837 Spectrum Brands Holdings, Inc. (NON) 2,366 77,061 Standard Parking Corp. (NON) 1,941 41,770 Suzuki Motor Corp. (Japan) 15,600 319,766 Swire Pacific, Ltd. Class A (Hong Kong) 29,500 344,101 Tempur-Pedic International, Inc. (NON) 1,492 34,898 Thor Industries, Inc. 564 15,459 TNS, Inc. (NON) 5,738 102,940 Towers Watson & Co. Class A 3,600 215,640 Town Sports International Holdings, Inc. (NON) 3,839 51,020 Trump Entertainment Resorts, Inc. (NON) 115 345 URS Corp. 5,000 174,400 ValueClick, Inc. (NON) 1,037 16,996 Vertis Holdings, Inc. (F) (NON) 278 3 Viacom, Inc. Class B 19,458 914,915 VistaPrint NV (NON) (S) 6,700 216,410 Volkswagen AG (Preference) (Germany) 1,818 288,239 VOXX International Corp. (NON) 6,150 57,318 Wal-Mart Stores, Inc. 5,047 351,877 Wyndham Worldwide Corp. 7,400 390,276 Wynn Resorts, Ltd. 3,500 363,020 Consumer staples (3.5%) AFC Enterprises (NON) 7,874 182,204 Anheuser-Busch InBev NV (Belgium) 3,057 237,660 Associated British Foods PLC (United Kingdom) 9,465 190,442 Avis Budget Group, Inc. (NON) 8,640 131,328 Barrett Business Services, Inc. 294 6,215 Beacon Roofing Supply, Inc. (NON) 2,935 74,021 BRF - Brasil Foods SA ADR (Brazil) 695 10,557 Brinker International, Inc. 6,552 208,812 British American Tobacco (BAT) PLC (United Kingdom) 5,305 270,016 Bunge, Ltd. 264 16,563 Campbell Soup Co. (S) 11,900 397,222 Career Education Corp. (NON) 2,179 14,578 Casino Guichard-Perrachon SA (France) 3,251 285,456 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 22,000 1,418 Cheesecake Factory, Inc. (The) (NON) 1,405 44,904 Chiquita Brands International, Inc. (NON) 191 955 Church & Dwight Co., Inc. 2,700 149,769 Coca-Cola Co. (The) 8,600 672,434 ConAgra Foods, Inc. 23,200 601,576 Corinthian Colleges, Inc. (NON) 8,792 25,409 Corrections Corporation of America 7,300 214,985 Costco Wholesale Corp. 16,600 1,577,000 CVS Caremark Corp. 44,200 2,065,466 Diageo PLC (United Kingdom) 7,116 183,061 Distribuidora Internacional de Alimentacion SA (Spain) (NON) 25,389 119,328 Dollar Thrifty Automotive Group (NON) 448 36,270 Dr. Pepper Snapple Group, Inc. 13,700 599,375 Glanbia PLC (Ireland) 749 5,540 Heineken Holding NV (Netherlands) 4,500 201,411 Herbalife, Ltd. 5,000 241,650 Ingredion, Inc. 282 13,965 IOI Corp. Bhd (Malaysia) 7,000 11,481 Japan Tobacco, Inc. (Japan) 16,000 474,137 Kao Corp. (Japan) 9,400 259,252 Kerry Group PLC Class A (Ireland) 4,650 203,567 Koninklijke Ahold NV (Netherlands) 15,760 195,288 Kroger Co. (The) 29,600 686,424 Kuala Lumpur Kepong Bhd (Malaysia) 1,700 12,337 Lorillard, Inc. 6,400 844,480 Maple Leaf Foods, Inc. (Canada) 531 6,107 McDonald's Corp. 3,089 273,469 Molson Coors Brewing Co. Class B 10,000 416,100 Nestle SA (Switzerland) 13,174 785,848 Olam International, Ltd. (Singapore) 3,000 4,366 Papa John's International, Inc. (NON) 720 34,250 PepsiCo, Inc. 4,280 302,425 Philip Morris International, Inc. 33,095 2,887,870 Prestige Brands Holdings, Inc. (NON) 2,452 38,766 Procter & Gamble Co. (The) 15,617 956,541 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 24,500 7,028 Robert Half International, Inc. 9,300 265,701 SABMiller PLC (United Kingdom) 3,621 145,446 Sally Beauty Holdings, Inc. (NON) 1,794 46,178 Smithfield Foods, Inc. (NON) 336 7,268 Spartan Stores, Inc. 1,802 32,670 Tate & Lyle PLC (United Kingdom) 956 9,715 Tesco PLC (United Kingdom) 13,358 64,931 Toyota Tsusho Corp. (Japan) 15,700 299,460 Tyson Foods, Inc. Class A 513 9,660 Unilever PLC (United Kingdom) 4,950 166,365 USANA Health Sciences, Inc. (NON) 467 19,203 Woolworths, Ltd. (Australia) 10,877 299,166 Yamazaki Baking Co., Inc. (Japan) 13,000 170,225 Energy (3.1%) Basic Energy Services, Inc. (NON) 4,171 43,045 BP PLC (United Kingdom) 43,847 293,782 Chevron Corp. 22,232 2,345,476 Clayton Williams Energy, Inc. (NON) 636 30,770 Cloud Peak Energy, Inc. (NON) 1,961 33,161 Compton Petroleum Corp. (Canada) (NON) (S) 4,859 5,199 ConocoPhillips 6,769 378,252 Contango Oil & Gas Co. (NON) 753 44,578 CVR Energy, Inc. (Escrow) (NON) 2,729 — Deepocean Group (Shell) (acquired 6/9/11, cost $83,651) (Norway) (RES) (NON) 5,759 92,144 Delek US Holdings, Inc. 2,230 39,226 Diamond Offshore Drilling, Inc. 3,600 212,868 Energy Partners, Ltd. (NON) 3,067 51,832 ENI SpA (Italy) 18,689 398,849 Exxon Mobil Corp. 37,278 3,189,878 Helix Energy Solutions Group, Inc. (NON) 5,896 96,753 Helmerich & Payne, Inc. 4,600 200,008 HollyFrontier Corp. 8,900 315,327 Key Energy Services, Inc. (NON) 5,928 45,053 Marathon Oil Corp. 21,700 554,869 Marathon Petroleum Corp. 12,350 554,762 Mitcham Industries, Inc. (NON) 2,403 40,779 Murphy Oil Corp. 7,200 362,088 National Oilwell Varco, Inc. 11,900 766,836 Occidental Petroleum Corp. 12,145 1,041,677 Oceaneering International, Inc. 9,800 469,028 Peabody Energy Corp. 10,900 267,268 Petrofac, Ltd. (United Kingdom) 18,388 401,991 Phillips 66 (NON) 3,384 112,484 Repsol YPF SA (Rights) (Spain) (NON) 7,232 5,070 Repsol YPF SA (Spain) 7,232 116,277 REX American Resources Corp. (NON) 1,313 25,630 Rosetta Resources, Inc. (NON) 688 25,208 Royal Dutch Shell PLC Class A (United Kingdom) 14,445 486,598 Royal Dutch Shell PLC Class B (United Kingdom) 13,744 479,669 Schlumberger, Ltd. 4,200 272,622 Stallion Oilfield Holdings, Ltd. (NON) 720 23,040 Statoil ASA (Norway) 16,568 396,175 Stone Energy Corp. (NON) 4,619 117,045 Superior Energy Services (NON) 8,200 165,886 Swift Energy Co. (NON) 2,660 49,503 Tesoro Corp. (NON) 8,000 199,680 Total SA (France) 8,017 361,800 Unit Corp. (NON) 995 36,706 Vaalco Energy, Inc. (NON) 10,694 92,289 Valero Energy Corp. 30,400 734,160 W&T Offshore, Inc. 2,572 39,352 Western Refining, Inc. 2,343 52,179 Williams Cos., Inc. (The) 12,488 359,904 Financials (5.5%) 3i Group PLC (United Kingdom) 28,436 88,032 Agree Realty Corp. (R) 1,649 36,492 AIA Group, Ltd. (Hong Kong) 59,200 204,118 Allianz SE (Germany) 1,532 154,050 Allied World Assurance Co. Holdings AG 4,068 323,284 American Capital Agency Corp. (R) 753 25,308 American Equity Investment Life Holding Co. 5,581 61,447 American Financial Group, Inc. 6,123 240,205 American Safety Insurance Holdings, Ltd. (NON) 2,838 53,213 Amtrust Financial Services, Inc. 989 29,383 Aon PLC (United Kingdom) 17,600 823,328 Apollo Commercial Real Estate Finance, Inc. (R) 3,210 51,585 Apollo Residential Mortgage, Inc. 2,778 53,560 Arch Capital Group, Ltd. (NON) 9,068 359,909 Arlington Asset Investment Corp. Class A 1,193 25,900 ARMOUR Residential REIT, Inc. (R) 5,718 40,655 Ashford Hospitality Trust, Inc. (R) 6,576 55,436 Assurant, Inc. 6,900 240,396 Assured Guaranty, Ltd. (Bermuda) 17,704 249,626 Australia & New Zealand Banking Group, Ltd. (Australia) 20,754 471,138 AvalonBay Communities, Inc. (R) 3,800 537,624 AXA SA (France) 20,653 276,424 Banco Latinoamericano de Exportaciones SA Class E (Panama) 4,031 86,384 Banco Santander Central Hispano SA (Spain) 25,015 167,070 Bank of America Corp. 12,761 104,385 Bank of the Ozarks, Inc. 1,343 40,397 Barclays PLC (United Kingdom) 131,899 337,634 Berkshire Hathaway, Inc. Class B (NON) 7,900 658,307 BNP Paribas SA (France) 8,421 325,082 Cardinal Financial Corp. 3,452 42,391 Cardtronics, Inc. (NON) 2,006 60,601 CBL & Associates Properties, Inc. (R) 4,476 87,461 CBOE Holdings, Inc. 11,100 307,248 Chimera Investment Corp. (R) 55,200 130,272 CIT Group, Inc. (NON) 5,100 181,764 Citigroup, Inc. 6,984 191,431 Citizens & Northern Corp. 2,191 41,739 Citizens Republic Bancorp, Inc. (NON) 2,031 34,791 City National Corp. 1,300 63,154 CNO Financial Group, Inc. 7,596 59,249 Commonwealth Bank of Australia (Australia) 9,344 511,363 DBS Group Holdings, Ltd. (Singapore) 17,000 187,646 Deutsche Bank AG (Germany) 7,314 265,815 Dexus Property Group (Australia) 224,089 214,342 Dynex Capital, Inc. (R) 4,152 43,098 East West Bancorp, Inc. 6,095 142,989 Eaton Vance Corp. 14,300 385,385 Equity Residential Trust (R) 11,100 692,196 Everest Re Group, Ltd. 3,200 331,168 Fidelity National Financial, Inc. Class A 16,000 308,160 Financial Institutions, Inc. 2,267 38,267 First Community Bancshares Inc. 2,237 32,280 First Industrial Realty Trust (NON) (R) 3,056 38,567 Flushing Financial Corp. 3,914 53,348 FXCM, Inc. Class A 2,261 26,589 Genworth Financial, Inc. Class A (NON) 7,517 42,546 Glimcher Realty Trust (R) 4,087 41,769 Goldman Sachs Group, Inc. (The) 5,000 479,300 Hachijuni Bank, Ltd. (The) (Japan) 33,000 171,688 Hang Lung Group, Ltd. (Hong Kong) 31,000 191,054 Hanmi Financial Corp. (NON) 4,553 47,715 Hartford Financial Services Group, Inc. (The) 26,400 465,432 Heartland Financial USA, Inc. 1,523 36,552 HFF, Inc. Class A (NON) 7,138 99,504 Home Bancshares, Inc. 1,665 50,916 HSBC Holdings PLC (United Kingdom) 75,717 667,631 Insurance Australia Group, Ltd. (Australia) 78,664 281,895 Interactive Brokers Group, Inc. Class A 5,029 74,027 Invesco Mortgage Capital, Inc. (R) 1,768 32,425 Investment AB Kinnevik Class B (Sweden) 14,229 285,789 Jefferies Group, Inc. 21,900 284,481 Jones Lang LaSalle, Inc. 1,858 130,747 JPMorgan Chase & Co. 68,482 2,446,862 Lexington Realty Trust (R) 15,839 134,156 LTC Properties, Inc. (R) 2,438 88,451 Maiden Holdings, Ltd. (Bermuda) 3,784 32,845 MainSource Financial Group, Inc. 3,390 40,104 MFA Financial, Inc. (R) 5,617 44,318 Mission West Properties (R) 3,198 27,567 Mitsubishi UFJ Financial Group, Inc. (Japan) 53,200 254,604 Morgan Stanley 48,100 701,779 Nasdaq OMX Group, Inc. (The) 14,900 337,783 National Australia Bank, Ltd. (Australia) 7,758 188,406 National Financial Partners Corp. (NON) 1,841 24,669 National Health Investors, Inc. (R) 2,266 115,385 Nelnet, Inc. Class A 2,043 46,989 Northern Trust Corp. 14,800 681,096 Ocwen Financial Corp. (NON) 6,081 114,201 One Liberty Properties, Inc. (R) 2,309 43,478 ORIX Corp. (Japan) 2,220 206,634 Peoples Bancorp, Inc. 2,112 46,422 PNC Financial Services Group, Inc. 10,800 659,988 Popular, Inc. (Puerto Rico) (NON) 1,791 29,749 Portfolio Recovery Associates, Inc. (NON) 448 40,884 Protective Life Corp. 1,758 51,703 Prudential PLC (United Kingdom) 19,517 226,131 PS Business Parks, Inc. (R) 911 61,693 Public Storage (R) 5,100 736,491 Rayonier, Inc. (R) 5,750 258,175 Reinsurance Group of America, Inc. Class A 5,200 276,692 RenaissanceRe Holdings, Ltd. 3,706 281,693 Republic Bancorp, Inc. Class A 831 18,490 Resona Holdings, Inc. (Japan) 32,600 134,553 Royal Bank of Scotland Group PLC (United Kingdom) (NON) 15,314 51,915 Sekisui Chemical Co., Ltd. (Japan) 20,000 186,244 Simon Property Group, Inc. (R) 9,400 1,463,204 Southside Bancshares, Inc. 2,776 62,404 Sovran Self Storage, Inc. (R) 1,558 78,040 St. Joe Co. (The) (NON) (S) 8,060 127,429 Standard Chartered PLC (United Kingdom) 5,643 123,022 Starwood Property Trust, Inc. (R) 1,320 28,129 Stockland (Units) (Australia) (R) 60,304 190,938 Suncorp Group, Ltd. (Australia) 24,978 208,462 Svenska Handelsbanken AB Class A (Sweden) 7,976 262,923 Swedbank AB Class A (Sweden) 16,004 253,083 Swiss Life Holding AG (Switzerland) 2,805 264,693 SWS Group, Inc. 5,938 31,650 Symetra Financial Corp. 3,788 47,805 TD Ameritrade Holding Corp. 23,700 402,900 Universal Health Realty Income Trust (R) 572 23,755 Urstadt Biddle Properties, Inc. Class A (R) 1,817 35,922 Virginia Commerce Bancorp, Inc. (NON) 5,559 46,862 W.R. Berkley Corp. 8,200 319,144 Walker & Dunlop, Inc. (NON) 1,821 23,400 Washington Banking Co. 2,629 36,543 Wells Fargo & Co. 61,783 2,066,024 Westpac Banking Corp. (Australia) 9,543 207,603 Wheelock and Co., Ltd. (Hong Kong) 29,000 110,193 Health care (3.9%) Abbott Laboratories 2,700 174,069 ABIOMED, Inc. (NON) 2,545 58,077 Aetna, Inc. 14,279 553,597 Affymax, Inc. (NON) 2,582 33,256 Alfresa Holdings Corp. (Japan) 2,700 143,109 Amarin Corp. PLC ADR (Ireland) (NON) 1,097 15,863 Amedisys, Inc. (NON) 550 6,848 AmerisourceBergen Corp. 10,900 428,915 Amgen, Inc. 3,800 277,552 AmSurg Corp. (NON) 1,499 44,940 Assisted Living Concepts, Inc. Class A 2,576 36,631 AstraZeneca PLC (United Kingdom) 6,755 301,941 athenahealth, Inc. (NON) 394 31,193 Bayer AG (Germany) 930 67,061 C.R. Bard, Inc. 3,700 397,528 Celgene Corp. (NON) 4,100 263,056 Centene Corp. (NON) 871 26,269 Charles River Laboratories International, Inc. (NON) 1,049 34,365 Coloplast A/S Class B (Denmark) 1,044 187,640 Computer Programs & Systems, Inc. 560 32,043 Conmed Corp. 3,026 83,729 Cubist Pharmaceuticals, Inc. (NON) 1,533 58,116 Elan Corp. PLC ADR (Ireland) (NON) 4,910 71,637 Eli Lilly & Co. 33,853 1,452,632 Endo Health Solutions, Inc. (NON) 8,800 272,624 Forest Laboratories, Inc. (NON) 27,824 973,562 Fresenius SE & Co. KGgA (Germany) 2,439 252,913 Gilead Sciences, Inc. (NON) 14,300 733,304 GlaxoSmithKline PLC (United Kingdom) 29,152 661,046 Greatbatch, Inc. (NON) 3,800 86,298 HCA Holdings, Inc. 6,200 188,666 Health Management Associates, Inc. Class A (NON) 15,900 124,815 HealthSouth Corp. (NON) 4,905 114,090 Hi-Tech Pharmacal Co., Inc. (NON) 1,600 51,840 Hill-Rom Holdings, Inc. 1,165 35,940 Humana, Inc. 6,500 503,360 Jazz Pharmaceuticals PLC (Ireland) (NON) 4,230 190,392 Johnson & Johnson 15,009 1,014,008 Kindred Healthcare, Inc. (NON) 4,594 45,159 Lincare Holdings, Inc. 1,290 43,886 Magellan Health Services, Inc. (NON) 58 2,629 McKesson Corp. 9,200 862,500 MedAssets, Inc. (NON) 7,227 97,203 Medicines Co. (The) (NON) 6,612 151,679 Medicis Pharmaceutical Corp. Class A 2,234 76,291 Merck & Co., Inc. 11,088 462,924 Metropolitan Health Networks, Inc. (NON) 5,621 53,793 Molina Healthcare, Inc. (NON) 2,059 48,304 Novartis AG (Switzerland) 6,230 347,509 Novo Nordisk A/S Class B (Denmark) 2,339 338,386 Obagi Medical Products, Inc. (NON) 8,240 125,825 Omega Healthcare Investors, Inc. (R) 3,784 85,140 Omnicare, Inc. 7,892 246,467 OraSure Technologies, Inc. (NON) 9,278 104,285 Orion OYJ Class B (Finland) 5,807 110,161 Otsuka Holdings Company, Ltd. (Japan) 12,700 389,133 Par Pharmaceutical Cos., Inc. (NON) 4,485 162,088 PDL BioPharma, Inc. 8,390 55,626 Pernix Therapeutics Holdings (NON) 1,842 13,428 Pfizer, Inc. 117,969 2,713,287 Quality Systems, Inc. 1,452 39,945 Questcor Pharmaceuticals, Inc. (NON) 1,010 53,772 ResMed, Inc. (NON) 7,400 230,880 Roche Holding AG-Genusschein (Switzerland) 3,669 633,370 RTI Biologics, Inc. (NON) 7,946 29,877 Salix Pharmaceuticals, Ltd. (NON) 487 26,512 Sanofi (France) 4,489 340,406 Spectrum Pharmaceuticals, Inc. (NON) (S) 8,250 128,370 STAAR Surgical Co. (NON) 7,305 56,760 Suzuken Co., Ltd. (Japan) 3,100 104,556 Triple-S Management Corp. Class B (Puerto Rico) (NON) 1,185 21,662 United Therapeutics Corp. (NON) 6,167 304,526 UnitedHealth Group, Inc. 32,558 1,904,643 ViroPharma, Inc. (NON) 3,834 90,866 Warner Chilcott PLC Class A (Ireland) (NON) 21,233 380,495 WellCare Health Plans, Inc. (NON) 1,837 97,361 Technology (5.8%) Acacia Research Corp. (NON) 591 22,009 Acme Packet, Inc. (NON) 656 12,234 Actuate Corp. (NON) 17,946 124,366 Acxiom Corp. (NON) 5,699 86,112 Agilent Technologies, Inc. 15,400 604,296 Anixter International, Inc. 650 34,483 AOL, Inc. (NON) 14,800 415,584 Apple, Inc. (NON) 17,017 9,937,928 Applied Materials, Inc. 38,000 435,480 ASML Holding NV (Netherlands) 4,270 217,588 Aspen Technology, Inc. (NON) 1,910 44,217 BMC Software, Inc. (NON) 11,300 482,284 Broadcom Corp. Class A (NON) 14,800 500,240 Brocade Communications Systems, Inc. (NON) 41,781 205,980 CA, Inc. 19,972 541,041 Cadence Design Systems, Inc. (NON) 27,200 298,928 Cirrus Logic, Inc. (NON) 1,818 54,322 Cisco Systems, Inc. 75,839 1,302,156 Coherent, Inc. (NON) 678 29,357 Coinstar, Inc. (NON) 464 31,858 Computershare, Ltd. (Australia) 7,627 58,304 Concur Technologies, Inc. (NON) 699 47,602 Dell, Inc. (NON) 40,402 505,833 EnerSys (NON) 2,312 81,082 Entegris, Inc. (NON) 7,058 60,275 Fair Isaac Corp. 3,299 139,482 FEI Co. (NON) 1,934 92,523 Fujitsu, Ltd. (Japan) 94,000 450,420 Google, Inc. Class A (NON) 4,686 2,718,208 GSI Group, Inc. (NON) 5,868 67,247 IBM Corp. 7,795 1,524,546 Infineon Technologies AG (Germany) 41,345 280,338 InnerWorkings, Inc. (NON) 2,753 37,248 Integrated Silicon Solutions, Inc. (NON) 3,147 31,753 Intel Corp. 24,439 651,299 Ixia (NON) 2,164 26,011 JDA Software Group, Inc. (NON) 2,736 81,232 KLA-Tencor Corp. 6,400 315,200 L-3 Communications Holdings, Inc. 5,700 421,857 Lam Research Corp. (NON) 6,000 226,440 LivePerson, Inc. (NON) 1,904 36,290 Manhattan Associates, Inc. (NON) 876 40,042 Mentor Graphics Corp. (NON) 5,472 82,080 Microsoft Corp. 114,039 3,488,453 Monotype Imaging Holdings, Inc. (NON) 2,020 33,875 MTS Systems Corp. 1,006 38,781 Netscout Systems, Inc. (NON) 3,216 69,433 Nova Measuring Instruments, Ltd. (Israel) (NON) 4,736 41,298 NTT Data Corp. (Japan) 34 104,400 NVIDIA Corp. (NON) 21,600 298,512 Omnivision Technologies, Inc. (NON) 1,663 22,218 Oracle Corp. 13,186 391,624 Parametric Technology Corp. (NON) 1,737 36,408 Pericom Semiconductor Corp. (NON) 4,556 41,004 Photronics, Inc. (NON) 5,360 32,696 Plantronics, Inc. 1,198 40,013 Polycom, Inc. (NON) 9,800 103,096 Procera Networks, Inc. (NON) 1,660 40,355 QLIK Technologies, Inc. (NON) 1,306 28,889 QLogic Corp. (NON) 29,450 403,171 Qualcomm, Inc. 5,105 284,246 RealD, Inc. (NON) 3,149 47,109 RealPage, Inc. (NON) 1,549 35,875 RF Micro Devices, Inc. (NON) 15,650 66,513 Rudolph Technologies, Inc. (NON) 4,378 38,176 SAP AG (Germany) 1,304 77,006 Silicon Graphics International Corp. (NON) 1,550 9,951 Skyworks Solutions, Inc. (NON) 1,249 34,185 Softbank Corp. (Japan) 5,900 219,357 Symantec Corp. (NON) 35,200 514,272 Synchronoss Technologies, Inc. (NON) 820 15,145 Tangoe, Inc. (NON) 1,229 26,190 Tech Data Corp. (NON) 3,100 149,327 Teradyne, Inc. (NON) 14,366 201,986 TIBCO Software, Inc. (NON) 2,864 85,691 TTM Technologies, Inc. (NON) 3,003 28,258 Tyler Technologies, Inc. (NON) 782 31,554 Ultimate Software Group, Inc. (NON) 550 49,016 Unisys Corp. (NON) 719 14,056 VASCO Data Security International, Inc. (NON) 9,995 81,759 Vishay Intertechnology, Inc. (NON) 13,400 126,362 Websense, Inc. (NON) 1,856 34,763 Western Digital Corp. (NON) 8,600 262,128 Transportation (0.4%) Alaska Air Group, Inc. (NON) 1,328 47,675 Central Japan Railway Co. (Japan) 69 545,308 ComfortDelgro Corp., Ltd. (Singapore) 82,000 100,480 Delta Air Lines, Inc. (NON) 46,600 510,270 International Consolidated Airlines Group SA (United Kingdom) (NON) 36,633 92,062 Neptune Orient Lines, Ltd. (Singapore) (NON) 177,000 156,237 Swift Transportation Co. (NON) 8,187 77,367 United Parcel Service, Inc. Class B 4,900 385,924 US Airways Group, Inc. (NON) 2,958 39,430 Wabtec Corp. 3,100 241,831 Utilities and power (1.1%) AES Corp. (The) (NON) 36,629 469,950 Ameren Corp. 14,100 472,914 CenterPoint Energy, Inc. 24,200 500,214 Chubu Electric Power, Inc. (Japan) 3,200 51,955 CMS Energy Corp. 15,500 364,250 DTE Energy Co. 9,500 563,635 Enel SpA (Italy) 54,850 177,005 Entergy Corp. 9,400 638,166 GDF Suez (France) 11,544 275,427 National Grid PLC (United Kingdom) 38,897 411,710 NRG Energy, Inc. (NON) 16,100 279,496 PG&E Corp. 19,800 896,346 Red Electrica Corporacion SA (Spain) 6,209 270,772 TECO Energy, Inc. 14,200 256,452 Toho Gas Co., Ltd. (Japan) 19,000 118,004 Westar Energy, Inc. 7,831 234,538 Total common stocks (cost $156,998,191) CORPORATE BONDS AND NOTES (24.3%) (a) Principal amount Value Basic materials (1.7%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $255,000 $260,265 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 95,000 120,889 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 66,283 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 420,000 497,021 Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 60,000 82,566 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 $170,000 164,900 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 95,000 103,313 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 120,000 128,700 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 100,000 97,500 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 290,000 344,013 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 195,000 208,894 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 105,000 115,523 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 105,000 139,658 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 140,000 156,118 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 343,327 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 540,000 550,472 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 375,000 382,474 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 125,000 126,324 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 150,000 146,250 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 80,000 81,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 90,000 95,400 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 50,000 50,750 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 105,387 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 60,000 60,066 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 25,000 21,563 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 85,000 86,700 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 40,000 36,900 Hexion U.S. Finance Corp./Hexion Nove Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 35,000 35,875 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 115,000 129,663 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 150,000 168,375 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 120,000 120,600 International Paper Co. sr. unsec. notes 9 3/8s, 2019 135,000 180,277 International Paper Co. sr. unsec. notes 7.95s, 2018 195,000 245,725 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 120,000 129,000 Louisiana-Pacific Corp. 144A sr. unsec. notes 7 1/2s, 2020 50,000 52,375 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 334,478 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 565,000 592,544 Momentive Performance Materials, Inc. notes 9s, 2021 100,000 75,750 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 30,000 30,075 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 61,800 Norbord, Inc. sr. unsub. notes 7 1/4s, 2012 (Canada) 10,000 10,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 200,000 215,500 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 135,000 — Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 378,735 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 135,000 139,076 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 135,000 138,671 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 175,000 232,277 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 40,000 41,800 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 160,000 161,600 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 30,000 30,000 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 240,000 279,600 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 110,000 113,575 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 90,000 92,475 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 105,000 111,038 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 135,000 53,325 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 10,000 7,600 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 20,000 19,732 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 195,000 217,826 Capital goods (1.1%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 170,000 182,538 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 195,000 206,700 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 20,000 20,800 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 75,000 76,875 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 40,000 42,600 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 150,000 163,125 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 40,000 41,200 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 223,615 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 60,913 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 55,000 54,794 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 214,000 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec notes 10 1/8s, 2020 55,000 56,238 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 68,229 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $570,000 569,003 Exide Technologies sr. notes 8 5/8s, 2018 70,000 55,213 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 195,000 197,281 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 165,000 177,788 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 471,000 601,319 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 25,000 26,344 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 170,000 156,400 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 130,000 137,963 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 219,862 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 50,000 52,375 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 120,000 119,700 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 100,000 105,250 Ryerson Holding Corp. sr. disc. notes zero %, 2015 115,000 59,800 Ryerson, Inc. company guaranty sr. notes 12s, 2015 210,000 211,050 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 245,000 273,839 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 165,000 178,200 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 50,000 56,063 Terex Corp. sr. unsec. sub. notes 8s, 2017 115,000 119,313 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 230,000 235,175 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 127,000 139,700 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 135,000 148,163 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 520,865 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 95,000 104,348 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 60,000 62,872 Communication services (2.4%) Adelphia Communications Corp. escrow bonds zero %, 2012 125,000 938 AMC Networks, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2021 25,000 27,563 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 210,880 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 317,000 368,347 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 95,000 112,884 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 926,000 1,153,417 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 80,000 104,406 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 78,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 330,000 367,950 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 64,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 40,000 43,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 115,000 122,763 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 65,000 71,663 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 70,000 74,900 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 50,000 54,250 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 395,000 397,784 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 185,000 199,338 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 95,000 91,675 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 40,000 41,600 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 145,000 131,950 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 596,000 765,512 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 14,664 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 193,100 Cox Communications, Inc. 144A notes 5 7/8s, 2016 64,000 74,342 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 200,000 191,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 80,000 85,800 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 124,857 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 60,000 63,900 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 163,000 226,249 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 91,575 Equinix, Inc. sr. unsec. notes 7s, 2021 65,000 71,825 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 210,310 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 37,625 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 65,000 68,900 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 125,000 134,375 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 110,000 116,875 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 90,000 97,875 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 100,463 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec notes 7 1/4s, 2020 (Bermuda) 75,000 78,750 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 237,812 245,541 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 255,000 262,650 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 95,000 98,088 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 172,767 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 86,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 80,000 84,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 20,525 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 27,438 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 55,963 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 125,000 130,156 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 20,000 20,025 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 80,000 83,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 30,000 27,188 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 135,000 115,763 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 205,000 220,888 Qwest Corp. notes 6 3/4s, 2021 415,000 467,990 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 60,354 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 10,000 10,950 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 88,000 93,720 Sprint Capital Corp. company guaranty 6 7/8s, 2028 245,000 197,225 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 160,000 164,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 190,000 181,925 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 215,000 241,338 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 85,000 89,250 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 325,000 361,851 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 230,000 280,319 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 492,000 706,068 Verizon New Jersey, Inc. debs. 8s, 2022 165,000 219,333 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 505,000 663,631 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) 110,000 111,650 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 75,000 83,625 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 320,000 258,400 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 70,000 75,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 305,200 Consumer cyclicals (3.6%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,238 ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 262,000 256,608 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 368,000 366,191 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 250,000 213,125 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 180,000 194,400 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 114,000 119,700 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 6,950 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 75,000 76,875 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 85,000 87,020 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 30,000 30,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 70,769 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 30,000 30,600 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 135,000 129,600 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 10,000 8,700 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 40,000 34,900 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 170,000 143,650 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,488 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 85,000 90,313 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 75,000 80,250 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 80,000 84,800 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 125,000 85,469 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 330,000 360,113 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 56,925 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 160,000 205,607 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 75,000 75,938 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 38,850 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 145,000 129,775 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 40,000 41,900 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 260,000 267,800 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 110,000 113,025 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 22,150 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 80,000 86,800 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 251,162 276,906 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 60,000 52,200 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 100,000 85,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 135,000 147,150 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 75,000 73,313 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 90,000 93,488 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 85,000 80,113 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 200,000 229,442 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 95,000 109,488 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 165,000 178,200 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 105,000 112,875 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 366,698 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 305,000 312,244 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 140,000 164,850 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 285,000 347,929 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 395,000 419,443 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 220,000 228,800 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 157,875 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 75,000 81,000 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 390,314 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 225,000 250,313 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 107,625 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 64,555 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $100,000 112,500 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 50,000 55,000 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 30,000 30,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 60,000 62,550 Liberty Interactive, LLC debs. 8 1/4s, 2030 120,000 123,300 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 90,000 98,550 Limited Brands, Inc. sr. notes 5 5/8s, 2022 45,000 46,350 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 165,000 170,363 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 110,000 127,136 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 198,824 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 85,000 89,261 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 350,000 351,914 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 175,000 14,000 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 120,000 123,600 MGM Resorts International company guaranty sr. notes 9s, 2020 20,000 22,200 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 75,375 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 90,000 92,700 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 61,050 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 22,550 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 65,000 69,550 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 80,000 85,001 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 271,350 283,561 Navistar International Corp. sr. notes 8 1/4s, 2021 244,000 234,240 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 80,000 79,600 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 359,959 News America Holdings, Inc. debs. 7 3/4s, 2045 363,000 443,896 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 165,000 182,738 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 110,000 115,500 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 80,000 78,200 Owens Corning company guaranty sr. unsec. notes 9s, 2019 235,000 292,575 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 27,688 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 170,000 176,375 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 60,088 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 135,000 143,438 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 30,000 32,625 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 103,550 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 160,000 152,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 115,000 127,363 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 10,000 10,000 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 140,000 132,650 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 25,625 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 25,813 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 130,000 143,000 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 80,000 82,800 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 125,000 140,625 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 140,000 135,800 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 40,000 38,400 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 222,075 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 65,000 66,138 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 215,000 227,900 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 85,000 91,163 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 46,000 49,910 Sears Holdings Corp. company guaranty 6 5/8s, 2018 50,000 44,625 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 115,000 129,950 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 45,000 50,850 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 85,000 87,763 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 90,000 94,950 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 80,000 83,600 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 115,000 155,774 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 565,000 628,763 Time Warner, Inc. debs. 9.15s, 2023 105,000 145,929 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 460,000 479,938 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 50,000 49,125 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 215,000 234,888 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 (PIK) 30,000 32,400 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 13,388 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 65,000 47,531 Travelport, LLC 144A sr. notes FRN 6.461s, 2016 26,000 19,890 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 59,000 41,300 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 55,000 73,012 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 $120,000 128,400 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 186,388 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 279,263 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 143,494 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 766,088 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 122,838 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 55,483 Whirlpool Corp. sr. unsec. unsub notes 4.7s, 2022 130,000 131,432 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 60,000 66,450 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 70,000 78,050 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 160,000 172,000 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 80,000 81,400 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 125,000 132,813 Consumer staples (1.7%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 185,000 255,997 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 536,229 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 30,000 33,375 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 50,000 54,750 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 75,000 77,156 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 25,000 26,813 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,484 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 90,000 93,812 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 159,425 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 30,000 31,500 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 128,338 141,332 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 60,000 51,300 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 107,912 91,995 Claire's Stores, Inc. 144A sr. notes 9s, 2019 90,000 91,013 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 130,000 147,225 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 45,000 48,375 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 140,000 151,550 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 242,492 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 119,900 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 50,000 55,750 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 122,188 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 40,000 41,500 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 80,000 77,401 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 370,000 388,742 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 235,000 282,494 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 191,704 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 158,775 Dole Food Co. sr. notes 13 7/8s, 2014 21,000 23,756 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,531 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 190,000 208,525 General Mills, Inc. sr. unsec. notes 5.65s, 2019 200,000 241,432 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 80,438 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 70,000 95,269 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $40,000 45,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 35,000 34,038 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 140,000 130,200 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 65,000 68,794 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 350,000 449,902 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 60,000 60,900 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 60,000 61,650 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 300,000 419,146 McDonald's Corp. sr. unsec. notes 5.7s, 2039 270,000 351,719 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 95,000 104,263 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 109,551 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 40,000 42,200 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 250,000 273,750 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 375,000 401,250 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 105,000 107,100 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 157,000 160,533 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 90,000 90,225 Service Corporation International sr. notes 7s, 2019 90,000 96,750 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 65,000 74,181 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 82,400 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 470,000 537,563 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 30,000 31,200 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 45,000 47,138 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 165,000 183,150 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 175,000 188,346 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 125,400 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 30,000 30,675 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 332,694 Energy (2.8%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 35,000 29,400 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 70,000 59,850 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 450,000 566,521 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 60,000 68,135 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 265,000 276,716 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 10,000 8,450 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 100,000 84,500 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 45,000 20,925 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 52,250 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 60,000 61,350 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 605,807 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 185,000 193,325 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 172,244 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 37,013 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 25,000 24,313 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 38,800 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 34,300 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 110,000 99,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 114,125 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 49,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 399,000 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 20,000 20,750 Continental Resources, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 100,000 101,500 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 242,938 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 35,000 34,475 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 119,355 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 45,000 46,688 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 40,000 41,800 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 185,000 191,706 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 215,000 187,050 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 60,000 62,700 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 55,000 50,188 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 141,750 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 95,000 95,713 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 340,183 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 438,000 485,637 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,200,000 1,339,608 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 165,000 157,163 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 9,700 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 100,000 100,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 92,000 92,000 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 51,867 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 100,000 97,500 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 25,000 24,250 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 160,000 164,800 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 178,400 Laredo Petroleum, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 35,000 36,400 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 45,000 42,413 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 142,057 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 50,000 51,063 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 110,000 83,600 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 70,000 70,550 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 165,000 169,125 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 94,050 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 309,275 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 85,000 84,575 Oasis Petroleum, Inc. company guaranty sr. unsec notes 6 7/8s, 2023 60,000 60,000 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 170,000 184,450 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 75,000 81,375 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 255,000 272,850 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 160,000 176,000 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 20,000 20,250 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 160,000 159,200 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 170,000 169,150 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 335,000 376,732 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,465,000 1,239,844 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 325,000 373,473 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 165,000 168,300 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 185,000 180,144 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 92,225 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 40,000 39,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 125,000 136,250 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 165,000 173,250 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 225,000 223,875 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 50,000 49,375 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 90,000 91,125 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 623,354 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 50,000 51,250 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 45,000 45,788 SM Energy Co. 144A sr. notes 6 1/2s, 2023 20,000 20,325 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 201,165 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 21,250 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 60,000 60,525 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 270,000 393,051 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 101,437 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 115,479 Whiting Petroleum Corp. company guaranty 7s, 2014 85,000 90,100 Williams Cos., Inc. (The) notes 7 3/4s, 2031 9,000 11,172 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 37,888 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 34,825 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 135,000 136,688 Financials (6.0%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.046s, 2014 (United Kingdom) 255,000 244,006 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 560,000 570,164 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 65,000 57,281 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 411,204 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 163,653 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 90,000 88,425 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 84,265 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 125,350 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 57,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 56,188 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 35,000 35,438 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 114,000 109,363 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 66,450 American Express Co. sr. unsec. notes 8 1/8s, 2019 625,000 832,252 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 430,000 466,550 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 704,038 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 355,000 368,209 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 365,000 411,541 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 310,000 260,400 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 185,000 202,319 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 615,000 675,352 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 780,848 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 200,000 203,274 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 140,000 147,601 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 (STP) 205,000 206,610 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 67,336 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 325,000 248,625 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 355,000 418,811 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 420,000 424,386 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 46,000 54,994 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 167,724 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 261,000 217,935 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 140,000 151,718 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 255,000 256,913 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 200,000 200,250 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 95,000 100,700 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 35,000 39,725 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 75,000 76,500 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 95,000 98,088 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 60,000 61,800 CIT Group, Inc. 144A bonds 7s, 2017 347,439 348,091 CIT Group, Inc. 144A bonds 7s, 2016 155,000 155,388 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 90,000 92,475 Citigroup Capital XXI company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 105,000 105,263 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 5,000 5,583 Citigroup, Inc. sub. notes 5s, 2014 180,000 184,512 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 976,000 1,017,692 Citigroup, Inc. unsec. sub. notes 5 1/2s, 2017 105,000 109,719 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 115,000 123,913 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 205,000 202,950 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 1,000,000 830,000 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 339,000 384,227 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 150,000 152,625 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 10,000 11,463 GATX Financial Corp. notes 5.8s, 2016 130,000 139,375 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 1,450,000 1,491,688 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 525,000 650,046 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,260,236 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub notes 5 1/8s, 2022 160,000 163,271 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 320,000 325,762 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 290,000 311,184 HSBC Finance Capital Trust IX FRN 5.911s, 2035 400,000 375,500 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 310,000 335,641 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 365,000 401,973 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 80,000 81,500 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 23,000 23,316 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 195,000 207,188 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 25,000 25,563 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 250,000 250,000 iStar Financial, Inc. 144A sr. unsec. notes 9s, 2017 (R) 80,000 78,400 JPMorgan Chase & Co. sr. notes 6s, 2018 336,000 385,681 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 1,320,000 1,320,000 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 510,000 500,172 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 236,000 264,069 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 385,000 427,350 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 45,000 46,913 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 60,000 60,450 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 50,000 55,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 25,000 26,438 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 448,329 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 65,000 67,763 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 45,000 46,800 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 75,000 76,125 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,172,572 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 190,000 197,600 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 20,000 20,850 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 110,000 102,300 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 355,000 360,621 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 245,000 289,100 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 105,000 105,175 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 185,000 178,063 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 365,000 371,523 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 100,000 105,538 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 89,871 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 276,969 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 300,000 304,500 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 (R) 155,000 155,685 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 7,000 7,867 SLM Corp. sr. notes Ser. MTN, 8s, 2020 155,000 169,725 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 123,200 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 55,000 54,863 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 180,000 189,830 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 600,000 620,202 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 1,978,991 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 582,609 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 69,862 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 160,399 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 86,773 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 230,000 225,559 Willis Group North America, Inc. company guaranty 6.2s, 2017 40,000 45,001 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 426,000 417,480 Health care (1.2%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 126,000 148,571 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 416,037 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 518,203 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 134,212 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 82,400 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 110,000 117,494 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 115,000 119,025 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 115,000 122,475 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 376,570 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 130,530 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $130,000 130,650 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 165,000 179,231 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 90,000 93,938 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 130,000 141,375 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 85,000 88,613 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 110,000 117,975 HCA, Inc. sr. notes 6 1/2s, 2020 350,000 379,750 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 100,000 108,500 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 175,000 178,938 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 125,000 123,750 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 110,000 120,313 Johnson & Johnson sr. unsec. notes 4.85s, 2041 335,000 412,742 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 190,000 199,500 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 105,000 95,025 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 93,075 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 65,000 69,388 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 60,000 75,511 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 35,000 35,088 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 38,449 38,930 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 80,000 85,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 34,000 38,930 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 125,000 131,875 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 115,000 129,088 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 410,000 430,836 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 380,000 404,921 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 75,000 79,500 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 35,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 25,844 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 35,000 36,488 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 4,000 2,660 WellPoint, Inc. notes 7s, 2019 260,000 323,549 Technology (1.2%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 25,000 27,125 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 120,000 132,000 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 20,000 16,600 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 60,000 49,650 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 125,000 115,938 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 205,000 198,850 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 595,000 647,174 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 325,000 346,938 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 365,000 429,434 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 55,000 56,100 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 60,000 67,500 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 20,000 22,050 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 140,000 140,175 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 104,181 106,525 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 220,000 220,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 95,000 96,900 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 77,000 82,775 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 245,000 262,150 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 125,000 134,168 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 207,024 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 323,265 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 173,106 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 5,000 5,163 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 48,645 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 25,000 26,500 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 119,000 91,333 Lawson Software, Inc. 144A sr. notes 11 1/2s, 2018 50,000 56,500 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 55,000 58,713 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 553,114 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 195,000 222,300 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 379,821 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 420,000 418,806 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 75,000 82,969 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 175,725 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 105,000 113,925 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 230,000 279,587 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 184,846 Transportation (0.4%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 185,000 190,550 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 230,000 238,050 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 65,000 74,312 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 356,036 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 470,000 481,518 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 139,619 158,468 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 371,764 373,623 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 155,000 168,175 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 100,000 107,823 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 105,197 109,800 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 115,000 69,575 Utilities and power (2.2%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 150,000 170,625 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 200,000 222,500 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 137,477 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 61,911 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 73,304 Beaver Valley Funding Corp. sr. bonds 9s, 2017 308,000 318,595 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 323,828 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 75,000 81,938 Calpine Corp. 144A sr. notes 7 1/4s, 2017 175,000 188,125 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 25,000 27,533 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 208,000 269,759 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 218,488 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 145,000 156,600 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.761s, 2066 853,000 764,717 Dominion Resources, Inc. unsub. notes 5.7s, 2012 126,000 127,289 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 445,179 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 165,000 110,550 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 40,000 22,500 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 12,200 Edison Mission Energy sr. unsec. notes 7.2s, 2019 135,000 75,263 Edison Mission Energy sr. unsec. notes 7s, 2017 5,000 2,800 El Paso Corp. sr. unsec. notes 7s, 2017 210,000 238,215 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 39,352 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 70,000 82,903 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 245,000 288,361 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 75,000 80,063 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 107,000 116,363 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 153,650 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 149,461 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 128,605 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 373,392 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 170,000 165,750 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 65,000 70,606 ITC Holdings Corp. 144A notes 5 7/8s, 2016 285,000 327,492 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 261,065 Kansas Gas and Electric Co. bonds 5.647s, 2021 62,078 67,902 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 300,000 360,188 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 430,000 565,948 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 310,000 396,570 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 40,000 42,400 NRG Energy, Inc. company guaranty 7 3/8s, 2017 55,000 57,200 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 267,650 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 125,000 139,541 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 153,000 192,809 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 985,000 1,119,440 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 465,000 468,430 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 90,000 101,493 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 271,258 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 337,000 338,685 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 272,306 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,677 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 130,000 44,200 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 361,544 66,434 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 110,000 75,075 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 155,000 159,612 Union Electric Co. sr. notes 6.4s, 2017 265,000 317,957 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 45,000 52,800 Total corporate bonds and notes (cost $119,230,239) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (21.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.3%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, July 1, 2042 $21,000,000 $22,960,547 U.S. Government Agency Mortgage Obligations (17.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 1,000,000 1,048,828 Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 143,061 158,295 5 1/2s, TBA, July 1, 2042 33,000,000 35,993,202 4s, TBA, July 1, 2042 37,000,000 39,378,946 4s, TBA, July 1, 2027 14,000,000 14,890,313 3 1/2s, TBA, July 1, 2042 2,000,000 2,101,875 Total U.S. government and agency mortgage obligations (cost $116,336,324) U.S. TREASURY OBLIGATIONS (-%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1 7/8s, July 15, 2013 (i) $28,805 $29,759 1 7/8s, July 15, 2019 (i) 102,341 123,385 Total U.S. treasury Obligations (cost $153,144) MORTGAGE-BACKED SECURITIES (5.4%) (a) Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $643,944 $78,481 Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A2, 5.317s, 2047 1,938,764 1,949,824 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.039s, 2042 4,611,075 56,513 Ser. 04-5, Class XC, IO, 0.878s, 2041 6,250,521 92,495 Ser. 07-5, Class XW, IO, 0.58s, 2051 17,011,112 247,240 Ser. 05-1, Class XW, IO, 0.074s, 2042 16,065,393 8,756 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.799s, 2046 3,119,660 128,686 Ser. 09-RR7, Class 2A7, IO, 1.564s, 2047 8,793,563 365,812 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 8,054,165 205,381 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 8,181,724 208,634 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PR3I, Class X1, IO, 1.156s, 2041 3,516,281 51,647 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.212s, 2038 (F) 9,173,650 155,951 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,396,919 36,599 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 849,829 18,101 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 1,833,106 34,829 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 969,223 13,666 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.161s, 2049 68,146,021 948,593 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.198s, 2046 35,025,584 518,244 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.595s, 2035 374,559 221,926 FRB Ser. 07-OH1, Class A1D, 0.455s, 2047 3,031,299 1,606,589 FRB Ser. 06-OA12, Class A2, 0.454s, 2046 2,540,132 1,041,454 FRB Ser. 06-OA10, Class 4A1, 0.435s, 2046 1,171,433 650,145 FRB Ser. 07-OA3, Class 1A1, 0.385s, 2047 434,115 277,834 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.214s, 2039 14,370,434 199,749 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 91,000 90,979 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.952s, 2038 9,778,660 81,114 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 315,091 513,122 IFB Ser. 2979, Class AS, 23.387s, 2034 53,928 73,512 IFB Ser. 3072, Class SB, 22.764s, 2035 469,718 731,324 IFB Ser. 3249, Class PS, 21.477s, 2036 470,953 708,942 IFB Ser. 3065, Class DC, 19.135s, 2035 316,266 495,747 IFB Ser. 2990, Class LB, 16.328s, 2034 364,880 508,362 IFB Ser. 3835, Class SC, IO, 6.408s, 2038 1,692,846 301,123 IFB Ser. 3708, Class SQ, IO, 6.308s, 2040 1,515,697 216,593 IFB Ser. 3934, Class SA, IO, 6.158s, 2041 2,878,452 496,590 Ser. 3747, Class HI, IO, 4 1/2s, 2037 133,230 14,148 Ser. 3751, Class MI, IO, 4s, 2034 2,819,564 106,072 Ser. 3391, PO, zero %, 2037 37,674 33,794 Ser. 3300, PO, zero %, 2037 291,707 271,219 Ser. 3206, Class EO, PO, zero %, 2036 24,325 22,648 FRB Ser. 3326, Class YF, zero %, 2037 7,083 7,012 FRB Ser. 3326, Class WF, zero %, 2035 32,937 30,302 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.429s, 2036 145,684 262,030 IFB Ser. 06-8, Class HP, 23.667s, 2036 290,223 490,656 IFB Ser. 05-45, Class DA, 23.521s, 2035 512,145 839,118 IFB Ser. 05-75, Class GS, 19.514s, 2035 212,512 309,294 IFB Ser. 05-106, Class JC, 19.364s, 2035 104,304 168,289 IFB Ser. 05-83, Class QP, 16.756s, 2034 68,686 94,100 Ser. 07-64, Class LO, PO, zero %, 2037 179,610 166,351 Ser. 07-14, Class KO, PO, zero %, 2037 106,474 97,860 Ser. 06-125, Class OX, PO, zero %, 2037 17,209 16,491 Ser. 06-84, Class OT, PO, zero %, 2036 18,445 17,399 FRB Ser. 06-104, Class EK, zero %, 2036 1,627 1,616 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.081s, 2020 (F) 546,416 11,804 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.513s, 2033 489,134 33 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.113s, 2045 163,235,398 829,668 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.299s, 2043 11,413,364 147,118 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 492 441 Government National Mortgage Association Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,084,487 295,893 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,197,466 279,842 Ser. 06-36, Class OD, PO, zero %, 2036 11,093 10,333 Ser. 99-31, Class MP, PO, zero %, 2029 12,087 11,333 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 970,959 36,702 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.917s, 2042 19,908,523 286,882 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 (F) 158,499 160,086 Ser. 06-GG6, Class XC, IO, 0.151s, 2038 19,459,283 35,708 Harborview Mortgage Loan Trust FRB Ser. 05-16, Class 3A1A, 0.493s, 2036 1,406,024 766,283 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.425s, 2037 3,280,877 1,755,269 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LDPX, Class A3S, 5.317s, 2049 857,000 875,434 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 11,817,527 214,618 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.144s, 2037 7,754,599 74,072 Ser. 06-LDP6, Class X1, IO, 0.092s, 2043 16,122,549 54,156 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 136,004 137,335 Ser. 99-C1, Class G, 6.41s, 2031 145,590 144,862 Ser. 98-C4, Class H, 5.6s, 2035 215,000 232,606 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 212,835 212,835 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.503s, 2040 23,664,593 180,774 Ser. 06-C7, Class XCL, IO, 0.332s, 2038 14,416,388 202,219 Ser. 05-C7, Class XCL, IO, 0.151s, 2040 24,378,086 148,950 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, IO, 0.8s, 2047 1,023,424 29,423 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.529s, 2028 (F) 9,113 210 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.041s, 2050 199,000 205,361 Ser. 03-KEY1, Class B, 5.334s, 2035 1,863,000 1,906,926 Ser. 05-MCP1, Class XC, IO, 0.248s, 2043 10,898,253 122,126 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.05s, 2039 8,062,496 114,270 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.301s, 2045 2,002,474 150,186 Ser. 05-C3, Class X, IO, 6.088s, 2044 544,181 40,814 Ser. 07-C5, Class X, IO, 5.186s, 2049 458,271 34,370 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 213,000 213,151 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 428,000 443,280 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 1,921,056 70,887 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 661,899 14,231 FRB Ser. 06-AR8, Class A1A, 0.445s, 2036 808,320 421,842 Ser. 06-AR8, Class X, IO, 0.4s, 2036 2,875,759 38,535 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.62s, 2039 (F) 304,000 311,508 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 214,647 222,303 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.513s, 2042 20,015,313 183,340 Ser. 06-C26, Class XC, IO, 0.091s, 2045 7,388,433 20,614 Ser. 06-C23, Class XC, IO, 0.081s, 2045 30,486,117 140,541 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 (F) 44,000 37,403 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.475s, 2037 1,147,253 622,385 Total mortgage-backed securities (cost $24,725,154) PURCHASED OPTIONS OUTSTANDING (1.8%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $1,636,440 $163,693 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 1,636,440 70,318 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 2,499,000 380,573 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,420,000 222,398 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,420,000 220,704 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 2,499,000 66,273 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,420,000 32,234 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 2,420,000 30,056 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 8,548,000 1,541,888 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 8,548,000 182,243 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 4,712,517 879,605 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 4,712,517 96,338 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 19,739,000 148,832 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 2,169,000 252,428 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 2,169,000 20,671 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 2,169,000 262,449 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 2,169,000 19,521 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 2,045,000 237,240 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 2,045,000 236,218 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 2,045,000 19,468 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 2,045,000 17,955 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 349,000 6,575 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 349,000 6,348 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 226,000 10,647 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 226,000 1,916 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 575,000 54,136 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 575,000 14,461 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 349,000 5,999 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 349,000 5,636 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 226,000 10,283 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 226,000 1,505 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 349,000 5,263 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 226,000 9,854 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 226,000 1,071 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 908,000 33,505 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 226,000 9,521 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 226,000 716 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 575,000 45,920 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 575,000 6,250 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 908,000 31,553 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 3,084,000 55,666 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 226,000 9,119 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 226,000 323 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 4,382,500 424,620 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 4,382,500 131 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 908,000 29,555 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,277,747 623,610 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,277,747 4 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 3,564,789 570,081 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 3,564,789 516,859 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 3,564,789 4 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 3,564,789 4 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,425,916 226,835 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,425,916 1 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 3,564,789 577,353 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 398,000 14,320 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 3,564,789 4 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 3,347,359 543,410 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 3,347,359 3 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 3,554,391 560,705 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 3,554,391 4 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 349,000 743 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 349,000 743 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 349,000 743 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 349,000 743 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 349,000 743 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 226,000 8,857 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 226,000 14 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 1,928,000 56,529 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 1,928,000 56,529 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 1,928,000 58,476 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 908,000 28,112 Total purchased options outstanding (cost $7,403,892) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $155,000 $105,400 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 965,000 851,175 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,615,000 4,331,973 Indonesia (Republic of) 144A notes 5 1/4s, 2042 520,000 544,050 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 310,000 337,900 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 460,000 497,950 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 167,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,300,000 2,259,750 Total foreign government and agency bonds and notes (cost $10,315,920) COMMODITY LINKED NOTES (0.7%) (a) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $1,747,000 $1,830,157 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 1,747,000 1,832,050 Total commodity Linked Notes (cost $3,494,000) INVESTMENT COMPANIES (0.7%) (a) Shares Value iShares Russell 2000 Value Index Fund 568 $39,982 SPDR S&P rust 25,157 3,428,144 Total investment Companies (cost $2,169,355) SENIOR LOANS (0.5%) (a) (c) Principal amount Value AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 $175,000 $164,469 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 100,386 99,633 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 56,430 56,077 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 285,189 252,036 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 136,662 135,124 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 38,360 35,451 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 85,000 84,190 Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 38,026 36,003 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.639s, 2014 44,292 40,195 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 59,671 59,521 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 62,319 61,248 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 79,524 78,555 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 70,763 64,493 Goodman Global, Inc. bank term loan FRN 9s, 2017 73,182 74,005 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 123,948 123,638 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 128,375 125,968 Intelsat SA bank term loan FRN 3.24s, 2014 (Luxembourg) 460,000 447,810 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 119,700 119,850 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 38,547 38,547 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 120,000 118,399 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 106,302 63,393 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 111,490 104,940 West Corp. bank term loan FRN Ser. B2, 2.653s, 2013 22,944 22,857 West Corp. bank term loan FRN Ser. B5, 4.489s, 2016 55,509 55,051 Total senior loans (cost $2,494,973) ASSET-BACKED SECURITIES (0.3%) (a) Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE7, Class 2A2, 0.405s, 2036 $960,474 $518,656 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-FF1, Class A2B, 0.335s, 2038 1,777,184 848,605 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.992s, 2032 93,205 39,146 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 332,920 33,292 Total asset-backed securities (cost $1,515,939) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 349 $310,926 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 7,800 187,590 Total preferred stocks (cost $399,432) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 5,720 $108,959 General Motors Co. Ser. B, $2.375 cv. pfd. 4,439 147,330 Lucent Technologies Capital Trust I 7.75% cv. pfd. 87 57,855 United Technologies Corp. $3.75 cv. pfd. (NON) 1,100 57,959 Total convertible preferred stocks (cost $466,866) CONVERTIBLE BONDS AND NOTES (0.0%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $50,000 $45,938 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 24,000 33,360 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 124,000 107,725 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 27,000 28,215 Total convertible bonds and notes (cost $195,922) MUNICIPAL BONDS AND NOTES (0.0%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $135,000 $142,256 4.071s, 1/1/14 35,000 36,170 Total municipal bonds and notes (cost $170,000) WARRANTS (-%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $318 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 34,898 8,376 Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (32.7%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.169% to 0.170%, May 30, 2013 (SEGSF) $5,000,000 $4,991,255 U.S. Treasury Bills with an effective yield of 0.182%, May 2, 2013 (SEG) (SEGSF) 15,000,000 14,976,285 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, August 23, 2012 (SEG) (SEGSF) 13,242,000 13,240,149 U.S. Treasury Bills zero % July 26, 2012 (i) 121,000 121,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, September 10, 2012 5,000,000 4,998,077 Straight-A Funding, LLC commercial paper with an effective yield of 0.148%, July 31, 2012 10,500,000 10,499,370 SSgA Prime Money Market Fund 0.09% (P) 2,102,114 2,102,114 Putnam Cash Collateral Pool, LLC 0.22% (d) 724,025 724,025 Putnam Money Market Liquidity Fund 0.12% (e) 122,292,382 122,292,382 Total short-term investments (cost $173,946,146) TOTAL INVESTMENTS Total investments (cost $620,022,513) (b) FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $363,274,561) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 7/18/12 $1,961,612 $1,864,792 $(96,820) British Pound Sell 7/18/12 4,223,284 4,145,097 (78,187) Canadian Dollar Sell 7/18/12 1,965,861 1,925,004 (40,857) Norwegian Krone Sell 7/18/12 624,781 608,848 (15,933) Swedish Krona Sell 7/18/12 2,842,087 2,729,302 (112,785) Swiss Franc Buy 7/18/12 38,469 37,937 532 Barclays Bank PLC Australian Dollar Buy 7/18/12 1,623,213 1,591,508 31,705 Australian Dollar Sell 7/18/12 1,623,213 1,555,268 (67,945) Australian Dollar Buy 8/16/12 403,838 396,806 7,032 Brazilian Real Buy 7/18/12 121,142 117,599 3,543 Brazilian Real Sell 7/18/12 121,142 119,429 (1,713) Brazilian Real Buy 8/16/12 3,307 3,300 7 British Pound Buy 7/18/12 795,419 784,980 10,439 British Pound Sell 7/18/12 795,419 788,144 (7,275) British Pound Buy 8/16/12 795,358 788,093 7,265 Canadian Dollar Buy 7/18/12 2,102,738 2,060,244 42,494 Canadian Dollar Sell 7/18/12 2,102,738 2,074,601 (28,137) Canadian Dollar Buy 8/16/12 1,297,927 1,282,133 15,794 Chilean Peso Buy 7/18/12 355,112 350,835 4,277 Chilean Peso Sell 7/18/12 355,112 349,507 (5,605) Chilean Peso Buy 8/16/12 230,543 230,535 8 Czech Koruna Buy 7/18/12 602,353 601,234 1,119 Czech Koruna Sell 7/18/12 602,353 587,384 (14,969) Czech Koruna Sell 8/16/12 480,530 481,736 1,206 Euro Buy 7/18/12 1,798,994 1,771,581 27,413 Euro Sell 7/18/12 1,798,994 1,782,753 (16,241) Euro Sell 8/16/12 923,156 907,081 (16,075) Hungarian Forint Buy 7/18/12 128,736 122,841 5,895 Hungarian Forint Sell 7/18/12 128,736 116,748 (11,988) Indian Rupee Sell 7/18/12 133,621 130,707 (2,914) Japanese Yen Buy 7/18/12 575,810 587,997 (12,187) Japanese Yen Sell 7/18/12 575,810 585,285 9,475 Japanese Yen Buy 8/16/12 179,859 181,115 (1,256) Malaysian Ringgit Sell 7/18/12 179,127 177,978 (1,149) Mexican Peso Buy 7/18/12 208,514 209,015 (501) Mexican Peso Sell 7/18/12 208,514 197,241 (11,273) Mexican Peso Sell 8/16/12 207,933 208,350 417 New Zealand Dollar Sell 7/18/12 158,973 151,768 (7,205) Norwegian Krone Buy 7/18/12 407,605 402,039 5,566 Norwegian Krone Sell 7/18/12 407,605 396,263 (11,342) Norwegian Krone Sell 8/16/12 399,140 399,271 131 Singapore Dollar Sell 7/18/12 152,437 150,477 (1,960) South African Rand Buy 7/18/12 248,859 244,273 4,586 South African Rand Sell 7/18/12 248,859 234,712 (14,147) South Korean Won Buy 7/18/12 120,234 119,177 1,057 Swedish Krona Buy 7/18/12 1,628,122 1,594,337 33,785 Swedish Krona Sell 7/18/12 1,628,122 1,563,512 (64,610) Swedish Krona Sell 8/16/12 68,527 67,164 (1,363) Taiwan Dollar Sell 7/18/12 50,374 49,104 (1,270) Thai Baht Buy 7/18/12 120,593 120,188 405 Turkish Lira Buy 7/18/12 312,337 309,396 2,941 Turkish Lira Sell 7/18/12 312,337 313,742 1,405 Turkish Lira Buy 8/16/12 310,426 311,689 (1,263) Citibank, N.A. Australian Dollar Buy 7/18/12 527,682 517,867 9,815 Australian Dollar Sell 7/18/12 527,682 515,333 (12,349) Brazilian Real Buy 7/18/12 2,582,452 2,580,284 2,168 Brazilian Real Sell 7/18/12 2,582,452 2,552,592 (29,860) Brazilian Real Sell 8/16/12 2,419,596 2,420,440 844 British Pound Buy 7/18/12 574,443 563,557 10,886 British Pound Sell 7/18/12 574,443 569,054 (5,389) British Pound Buy 8/16/12 574,399 569,021 5,378 Canadian Dollar Buy 7/18/12 430,661 421,900 8,761 Canadian Dollar Sell 7/18/12 430,661 425,897 (4,764) Canadian Dollar Buy 8/16/12 25,317 24,998 319 Czech Koruna Buy 7/18/12 292,244 289,252 2,992 Czech Koruna Sell 7/18/12 292,244 287,849 (4,395) Czech Koruna Sell 8/16/12 168,961 169,590 629 Danish Krone Buy 7/18/12 742,451 734,518 7,933 Euro Buy 7/18/12 877,601 863,962 13,639 Euro Sell 7/18/12 877,601 874,012 (3,589) Euro Sell 8/16/12 439,297 431,467 (7,830) Mexican Peso Buy 7/18/12 124,737 122,527 2,210 Mexican Peso Sell 7/18/12 124,737 119,022 (5,715) Mexican Peso Sell 8/16/12 86,357 86,588 231 Polish Zloty Buy 7/18/12 24,028 24,075 (47) Polish Zloty Sell 7/18/12 24,028 22,644 (1,384) Polish Zloty Sell 8/16/12 23,943 23,989 46 Singapore Dollar Sell 7/18/12 150,384 149,230 (1,154) South African Rand Buy 7/18/12 248,834 245,967 2,867 South African Rand Sell 7/18/12 248,834 234,737 (14,097) South Korean Won Buy 7/18/12 100,110 98,911 1,199 Swiss Franc Buy 7/18/12 1,174,820 1,159,938 14,882 Swiss Franc Sell 7/18/12 1,174,820 1,153,337 (21,483) Swiss Franc Buy 8/16/12 1,175,657 1,154,340 21,317 Taiwan Dollar Sell 7/18/12 119,573 119,382 (191) Turkish Lira Buy 7/18/12 193,826 188,451 5,375 Turkish Lira Sell 7/18/12 193,826 189,776 (4,050) Turkish Lira Buy 8/16/12 71,076 71,484 (408) Credit Suisse AG Australian Dollar Buy 7/18/12 1,257,423 1,228,862 28,561 Australian Dollar Sell 7/18/12 1,257,423 1,213,804 (43,619) Australian Dollar Buy 8/16/12 519,322 509,810 9,512 Brazilian Real Buy 7/18/12 222,136 216,738 5,398 Brazilian Real Sell 7/18/12 222,136 219,651 (2,485) Brazilian Real Buy 8/16/12 101,964 101,653 311 British Pound Buy 7/18/12 1,447,696 1,424,865 22,831 British Pound Sell 7/18/12 1,447,696 1,439,708 (7,988) British Pound Buy 8/16/12 1,049,516 1,039,614 9,902 Canadian Dollar Buy 7/18/12 406,113 400,965 5,148 Canadian Dollar Sell 7/18/12 406,113 402,391 (3,722) Canadian Dollar Sell 8/16/12 801,601 795,962 (5,639) Chilean Peso Buy 7/18/12 592,615 585,787 6,828 Chilean Peso Sell 7/18/12 592,615 582,152 (10,463) Chilean Peso Sell 8/16/12 11,531 10,800 (731) Czech Koruna Buy 7/18/12 347,575 344,455 3,120 Czech Koruna Sell 7/18/12 347,575 341,715 (5,860) Czech Koruna Sell 8/16/12 224,303 224,795 492 Euro Buy 7/18/12 2,898,590 2,855,120 43,470 Euro Sell 7/18/12 2,898,590 2,869,102 (29,488) Euro Buy 8/16/12 707,178 695,071 12,107 Hungarian Forint Buy 7/18/12 248,476 239,851 8,625 Hungarian Forint Sell 7/18/12 248,476 236,669 (11,807) Hungarian Forint Buy 8/16/12 110,957 111,359 (402) Japanese Yen Buy 7/18/12 1,785,107 1,822,097 (36,990) Japanese Yen Sell 7/18/12 1,785,107 1,795,746 10,639 Japanese Yen Buy 8/16/12 1,386,739 1,395,861 (9,122) Mexican Peso Buy 7/18/12 270,388 255,307 15,081 Mexican Peso Sell 7/18/12 270,388 259,553 (10,835) Mexican Peso Buy 8/16/12 10,995 11,027 (32) New Zealand Dollar Sell 7/18/12 235,420 227,311 (8,109) Norwegian Krone Buy 7/18/12 975,513 959,328 16,185 Norwegian Krone Sell 7/18/12 975,513 952,676 (22,837) Norwegian Krone Sell 8/16/12 571,193 560,502 (10,691) Philippines Peso Buy 7/18/12 237,784 234,310 3,474 Polish Zloty Buy 7/18/12 251,752 251,163 589 Polish Zloty Sell 7/18/12 251,752 245,445 (6,307) Polish Zloty Sell 8/16/12 141,481 140,653 (828) Singapore Dollar Sell 7/18/12 67,811 66,870 (941) South African Rand Buy 7/18/12 6,725 13,956 (7,231) South Korean Won Buy 7/18/12 267,879 265,024 2,855 Swedish Krona Buy 7/18/12 816,322 799,354 16,968 Swedish Krona Sell 7/18/12 816,322 799,438 (16,884) Swedish Krona Buy 8/16/12 795,075 779,109 15,966 Swiss Franc Buy 7/18/12 32,461 32,019 442 Swiss Franc Sell 7/18/12 32,461 31,848 (613) Swiss Franc Buy 8/16/12 32,484 31,875 609 Taiwan Dollar Sell 7/18/12 17,067 16,736 (331) Turkish Lira Buy 7/18/12 672,000 661,489 10,511 Turkish Lira Sell 7/18/12 672,000 662,037 (9,963) Turkish Lira Buy 8/16/12 305,224 306,432 (1,208) Deutsche Bank AG Australian Dollar Buy 7/18/12 400,438 395,949 4,489 Australian Dollar Sell 7/18/12 400,438 392,407 (8,031) Australian Dollar Buy 8/16/12 399,353 391,373 7,980 Brazilian Real Buy 7/18/12 119,554 118,032 1,522 Brazilian Real Sell 7/18/12 119,554 117,383 (2,171) British Pound Buy 7/18/12 387,138 379,946 7,192 British Pound Sell 7/18/12 387,138 383,608 (3,530) British Pound Buy 8/16/12 387,109 383,583 3,526 Canadian Dollar Buy 7/18/12 803,881 790,337 13,544 Canadian Dollar Sell 7/18/12 803,881 791,771 (12,110) Canadian Dollar Sell 8/16/12 812,492 801,145 (11,347) Czech Koruna Buy 7/18/12 348,408 345,428 2,980 Czech Koruna Sell 7/18/12 348,408 341,809 (6,599) Czech Koruna Sell 8/16/12 225,121 225,772 651 Euro Buy 7/18/12 797,359 783,590 13,769 Euro Sell 7/18/12 797,359 796,517 (842) Euro Sell 8/16/12 790,607 776,927 (13,680) Mexican Peso Buy 7/18/12 140,067 138,743 1,324 Mexican Peso Sell 7/18/12 140,067 134,380 (5,687) Mexican Peso Sell 8/16/12 97,599 97,680 81 Polish Zloty Buy 7/18/12 127,060 126,622 438 Polish Zloty Sell 7/18/12 127,060 117,842 (9,218) Polish Zloty Sell 8/16/12 118,613 118,413 (200) Singapore Dollar Sell 7/18/12 30,156 30,086 (70) South Korean Won Buy 7/18/12 122,580 119,098 3,482 South Korean Won Sell 7/18/12 122,580 118,391 (4,189) South Korean Won Buy 8/16/12 118,281 118,830 (549) Swedish Krona Buy 7/18/12 402,151 395,636 6,515 Swedish Krona Sell 7/18/12 402,151 393,194 (8,957) Swiss Franc Buy 7/18/12 18,865 18,522 343 Swiss Franc Sell 7/18/12 18,865 18,621 (244) Swiss Franc Sell 8/16/12 18,879 18,537 (342) Turkish Lira Buy 7/18/12 311,510 306,301 5,209 Turkish Lira Sell 7/18/12 311,510 307,185 (4,325) Turkish Lira Buy 8/16/12 188,095 188,266 (171) Goldman Sachs International Australian Dollar Buy 7/18/12 831,741 813,223 18,518 Australian Dollar Sell 7/18/12 831,741 803,012 (28,729) Australian Dollar Buy 8/16/12 413,420 405,782 7,638 British Pound Buy 7/18/12 396,848 389,448 7,400 British Pound Sell 7/18/12 396,848 393,251 (3,597) British Pound Buy 8/16/12 396,818 393,224 3,594 Canadian Dollar Buy 7/18/12 2,543,219 2,511,003 32,216 Canadian Dollar Sell 7/18/12 2,543,219 2,496,125 (47,094) Canadian Dollar Sell 8/16/12 2,541,590 2,509,398 (32,192) Chilean Peso Buy 7/18/12 236,837 233,537 3,300 Chilean Peso Sell 7/18/12 236,837 236,889 52 Chilean Peso Buy 8/16/12 117,874 117,952 (78) Czech Koruna Buy 7/18/12 379,206 380,857 (1,651) Czech Koruna Sell 7/18/12 379,206 372,042 (7,164) Czech Koruna Sell 8/16/12 379,173 380,800 1,627 Euro Buy 7/18/12 4,247,899 4,175,396 72,503 Euro Sell 7/18/12 4,247,899 4,198,638 (49,261) Euro Sell 8/16/12 4,098,876 4,027,149 (71,727) Japanese Yen Buy 7/18/12 392,831 394,455 (1,624) Japanese Yen Sell 7/18/12 392,831 396,129 3,298 Singapore Dollar Sell 7/18/12 119,360 118,450 (910) South Korean Won Buy 7/18/12 117,262 116,379 883 Swedish Krona Buy 7/18/12 409,577 398,916 10,661 Swedish Krona Sell 7/18/12 409,577 399,738 (9,839) Turkish Lira Buy 7/18/12 312,943 306,985 5,958 Turkish Lira Sell 7/18/12 312,943 309,383 (3,560) Turkish Lira Buy 8/16/12 189,519 190,479 (960) HSBC Bank USA, National Association Australian Dollar Buy 7/18/12 1,777,542 1,699,717 77,825 Australian Dollar Sell 7/18/12 1,777,542 1,742,266 (35,276) Australian Dollar Buy 8/16/12 1,765,303 1,739,285 26,018 British Pound Buy 7/18/12 3,351,619 3,321,541 30,078 British Pound Sell 7/18/12 3,351,619 3,294,709 (56,910) British Pound Sell 8/16/12 2,166,346 2,146,944 (19,402) Canadian Dollar Buy 7/18/12 404,248 399,166 5,082 Canadian Dollar Sell 7/18/12 404,248 400,999 (3,249) Canadian Dollar Sell 8/16/12 403,989 398,950 (5,039) Czech Koruna Buy 7/18/12 925,587 924,223 1,364 Czech Koruna Sell 7/18/12 925,587 900,199 (25,388) Czech Koruna Sell 8/16/12 802,249 804,470 2,221 Euro Buy 7/18/12 2,733,296 2,687,619 45,677 Euro Sell 7/18/12 2,733,296 2,708,605 (24,691) Euro Sell 8/16/12 1,927,967 1,894,944 (33,023) Indian Rupee Sell 7/18/12 115,048 114,693 (355) Japanese Yen Buy 7/18/12 5,664,760 5,746,993 (82,233) Japanese Yen Sell 7/18/12 5,664,760 5,734,902 70,142 Japanese Yen Buy 8/16/12 1,072,057 1,079,177 (7,120) Norwegian Krone Buy 7/18/12 407,605 399,611 7,994 Norwegian Krone Sell 7/18/12 407,605 394,833 (12,772) Norwegian Krone Sell 8/16/12 407,180 399,184 (7,996) Singapore Dollar Sell 7/18/12 30,156 29,637 (519) South Korean Won Buy 7/18/12 126,063 123,278 2,785 South Korean Won Sell 7/18/12 126,063 121,694 (4,369) Turkish Lira Buy 7/18/12 193,881 192,285 1,596 Turkish Lira Sell 7/18/12 193,881 193,564 (317) Turkish Lira Buy 8/16/12 192,695 192,548 147 JPMorgan Chase Bank, N.A. Australian Dollar Buy 7/18/12 1,144,896 1,120,162 24,734 Australian Dollar Sell 7/18/12 1,144,896 1,087,602 (57,294) Australian Dollar Buy 8/16/12 394,869 395,481 (612) Brazilian Real Buy 7/18/12 96,477 95,136 1,341 Brazilian Real Sell 7/18/12 96,477 96,060 (417) Brazilian Real Buy 8/16/12 92,735 92,480 255 British Pound Buy 7/18/12 459,492 458,864 628 British Pound Sell 7/18/12 459,492 455,344 (4,148) British Pound Buy 8/16/12 451,158 447,074 4,084 Canadian Dollar Buy 7/18/12 800,445 789,360 11,085 Canadian Dollar Sell 7/18/12 800,445 792,920 (7,525) Canadian Dollar Sell 8/16/12 662,947 654,740 (8,207) Chilean Peso Buy 7/18/12 352,605 345,760 6,845 Chilean Peso Sell 7/18/12 352,605 347,140 (5,465) Chilean Peso Buy 8/16/12 228,046 228,061 (15) Czech Koruna Buy 7/18/12 284,523 285,336 (813) Czech Koruna Sell 7/18/12 284,523 281,139 (3,384) Czech Koruna Sell 8/16/12 284,498 285,293 795 Euro Buy 7/18/12 3,148,303 3,099,554 48,749 Euro Sell 7/18/12 3,148,303 3,103,540 (44,763) Euro Buy 8/16/12 65,578 64,420 1,158 Hong Kong Dollar Buy 7/18/12 267,505 267,492 13 Hungarian Forint Buy 7/18/12 128,737 122,831 5,906 Hungarian Forint Sell 7/18/12 128,737 116,763 (11,974) Japanese Yen Buy 7/18/12 1,911,548 1,952,055 (40,507) Japanese Yen Sell 7/18/12 1,911,548 1,924,984 13,436 Japanese Yen Buy 8/16/12 1,911,828 1,925,399 (13,571) Mexican Peso Buy 7/18/12 214,240 203,946 10,294 Mexican Peso Sell 7/18/12 214,240 209,788 (4,452) Mexican Peso Buy 8/16/12 40,696 40,800 (104) New Zealand Dollar Sell 7/18/12 574,396 559,170 (15,226) Norwegian Krone Buy 7/18/12 407,605 402,004 5,601 Norwegian Krone Sell 7/18/12 407,605 396,344 (11,261) Norwegian Krone Sell 8/16/12 406,408 397,803 (8,605) Polish Zloty Buy 7/18/12 127,090 122,848 4,242 Polish Zloty Sell 7/18/12 127,090 117,876 (9,214) Singapore Dollar Buy 7/18/12 122,123 119,694 2,429 South African Rand Sell 7/18/12 12,998 7,809 (5,189) South African Rand Buy 8/16/12 138,358 137,687 671 South Korean Won Buy 7/18/12 119,101 117,882 1,219 Swedish Krona Buy 7/18/12 806,223 792,006 14,217 Swedish Krona Sell 7/18/12 806,223 788,122 (18,101) Swedish Krona Buy 8/16/12 798,740 791,199 7,541 Swiss Franc Buy 7/18/12 211 208 3 Swiss Franc Sell 7/18/12 211 207 (4) Swiss Franc Buy 8/16/12 211 207 4 Taiwan Dollar Sell 7/18/12 119,787 119,796 9 Turkish Lira Buy 7/18/12 430,682 424,763 5,919 Turkish Lira Sell 7/18/12 430,682 427,079 (3,603) Turkish Lira Buy 8/16/12 306,538 307,515 (977) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/18/12 407,285 393,264 14,021 Australian Dollar Sell 7/18/12 407,285 399,087 (8,198) Australian Dollar Buy 8/16/12 185,305 181,727 3,578 Brazilian Real Buy 7/18/12 272,161 268,442 3,719 Brazilian Real Sell 7/18/12 272,161 271,351 (810) Brazilian Real Buy 8/16/12 270,654 269,922 732 British Pound Buy 7/18/12 2,557,273 2,534,533 22,740 British Pound Sell 7/18/12 2,557,273 2,509,735 (47,538) British Pound Sell 8/16/12 2,156,503 2,136,061 (20,442) Canadian Dollar Buy 7/18/12 2,749 2,718 31 Canadian Dollar Sell 7/18/12 2,749 2,695 (54) Canadian Dollar Sell 8/16/12 2,748 2,716 (32) Chilean Peso Buy 7/18/12 118,749 115,802 2,947 Chilean Peso Sell 7/18/12 118,749 118,745 (4) Chilean Peso Buy 8/16/12 266 266 — Czech Koruna Buy 7/18/12 291,083 287,913 3,170 Czech Koruna Sell 7/18/12 291,083 285,916 (5,167) Czech Koruna Sell 8/16/12 167,801 168,223 422 Euro Buy 7/18/12 3,568,371 3,524,161 44,210 Euro Sell 7/18/12 3,568,371 3,550,943 (17,428) Euro Buy 8/16/12 1,961,515 1,961,943 (428) Japanese Yen Buy 7/18/12 406,879 415,627 (8,748) Japanese Yen Sell 7/18/12 406,879 413,021 6,142 Japanese Yen Buy 8/16/12 409,638 412,892 (3,254) Mexican Peso Buy 7/18/12 204,547 201,190 3,357 Mexican Peso Sell 7/18/12 204,547 193,345 (11,202) Mexican Peso Sell 8/16/12 81,401 81,578 177 New Zealand Dollar Sell 7/18/12 118,030 112,825 (5,205) Norwegian Krone Buy 7/18/12 681,856 671,894 9,962 Norwegian Krone Sell 7/18/12 681,856 666,284 (15,572) Norwegian Krone Buy 8/16/12 273,965 268,439 5,526 Polish Zloty Buy 7/18/12 127,090 122,855 4,235 Polish Zloty Sell 7/18/12 127,090 117,882 (9,208) Singapore Dollar Sell 7/18/12 120,781 119,076 (1,705) South African Rand Buy 7/18/12 732 7,589 (6,857) South Korean Won Buy 7/18/12 237,678 235,873 1,805 Swedish Krona Buy 7/18/12 825,425 805,530 19,895 Swedish Krona Sell 7/18/12 825,425 790,766 (34,659) Swiss Franc Buy 7/18/12 4,953 4,890 63 Swiss Franc Sell 7/18/12 4,953 4,860 (93) Swiss Franc Buy 8/16/12 4,957 4,865 92 Taiwan Dollar Sell 7/18/12 121,892 121,751 (141) Turkish Lira Buy 7/18/12 237,958 234,014 3,944 Turkish Lira Sell 7/18/12 237,958 238,145 187 Turkish Lira Buy 8/16/12 236,502 236,826 (324) State Street Bank and Trust Co. Australian Dollar Buy 7/18/12 1,217,972 1,191,885 26,087 Australian Dollar Sell 7/18/12 1,217,972 1,182,342 (35,630) Australian Dollar Buy 8/16/12 798,503 783,948 14,555 Brazilian Real Buy 7/18/12 120,100 118,078 2,022 Brazilian Real Sell 7/18/12 120,100 119,797 (303) Brazilian Real Buy 8/16/12 97,029 96,991 38 British Pound Buy 7/18/12 795,419 786,319 9,100 British Pound Sell 7/18/12 795,419 788,261 (7,158) British Pound Buy 8/16/12 399,480 391,771 7,709 Canadian Dollar Buy 7/18/12 2,234,215 2,194,561 39,654 Canadian Dollar Sell 7/18/12 2,234,215 2,206,590 (27,625) Canadian Dollar Buy 8/16/12 1,832,229 1,809,302 22,927 Chilean Peso Buy 7/18/12 237,252 235,989 1,263 Chilean Peso Sell 7/18/12 237,252 237,103 (149) Chilean Peso Buy 8/16/12 118,287 118,436 (149) Czech Koruna Buy 7/18/12 467,308 464,637 2,671 Czech Koruna Sell 7/18/12 467,308 458,463 (8,845) Czech Koruna Sell 8/16/12 344,010 344,937 927 Euro Buy 7/18/12 2,735,827 2,696,119 39,708 Euro Sell 7/18/12 2,735,827 2,714,353 (21,474) Euro Sell 8/16/12 2,138,880 2,100,349 (38,531) Hungarian Forint Buy 7/18/12 229,437 212,731 16,706 Hungarian Forint Sell 7/18/12 229,437 217,898 (11,539) Hungarian Forint Buy 8/16/12 100,302 100,764 (462) Japanese Yen Buy 7/18/12 3,001,568 3,022,383 (20,815) Japanese Yen Sell 7/18/12 3,001,568 3,057,556 55,988 Japanese Yen Sell 7/18/12 1,833,575 1,846,195 12,620 Mexican Peso Buy 7/18/12 124,722 122,373 2,349 Mexican Peso Sell 7/18/12 124,722 119,010 (5,712) Mexican Peso Sell 8/16/12 84,409 84,605 196 New Zealand Dollar Sell 7/18/12 239,418 232,443 (6,975) Norwegian Krone Buy 7/18/12 814,722 799,978 14,744 Norwegian Krone Sell 7/18/12 814,722 791,508 (23,214) Norwegian Krone Sell 8/16/12 409,345 401,432 (7,913) Polish Zloty Buy 7/18/12 29,181 28,450 731 Polish Zloty Sell 7/18/12 29,181 27,516 (1,665) Singapore Dollar Sell 7/18/12 69,074 67,718 (1,356) South African Rand Buy 7/18/12 124,418 127,028 (2,610) South Korean Won Buy 7/18/12 240,328 238,998 1,330 Swedish Krona Buy 7/18/12 803,608 795,828 7,780 Swedish Krona Sell 7/18/12 803,608 787,228 (16,380) Swedish Krona Buy 8/16/12 1,408,628 1,381,038 27,590 Swiss Franc Buy 7/18/12 316 312 4 Swiss Franc Sell 7/18/12 316 310 (6) Swiss Franc Buy 8/16/12 316 311 5 Taiwan Dollar Sell 7/18/12 167,177 166,272 (905) Thai Baht Buy 7/18/12 118,033 119,115 (1,082) Turkish Lira Buy 7/18/12 231,677 229,280 2,397 Turkish Lira Sell 7/18/12 231,677 232,835 1,158 Turkish Lira Buy 8/16/12 230,259 231,553 (1,294) UBS AG Australian Dollar Buy 7/18/12 1,224,615 1,197,427 27,188 Australian Dollar Sell 7/18/12 1,224,615 1,173,104 (51,511) British Pound Buy 7/18/12 9,553,011 9,372,050 180,961 British Pound Sell 7/18/12 9,553,011 9,465,825 (87,186) British Pound Buy 8/16/12 9,552,287 9,465,581 86,706 Canadian Dollar Buy 7/18/12 885,477 876,820 8,657 Canadian Dollar Sell 7/18/12 885,477 873,766 (11,711) Canadian Dollar Sell 8/16/12 703,277 698,830 (4,447) Czech Koruna Buy 7/18/12 352,643 349,677 2,966 Czech Koruna Sell 7/18/12 352,643 346,435 (6,208) Czech Koruna Sell 8/16/12 229,355 230,009 654 Euro Buy 7/18/12 4,292,702 4,219,594 73,108 Euro Sell 7/18/12 4,292,702 4,243,884 (48,818) Euro Sell 8/16/12 3,895,053 3,826,836 (68,217) Hungarian Forint Buy 7/18/12 237,429 227,491 9,938 Hungarian Forint Sell 7/18/12 237,429 225,918 (11,511) Hungarian Forint Buy 8/16/12 108,262 108,795 (533) Indian Rupee Sell 7/18/12 115,048 115,174 126 Japanese Yen Buy 7/18/12 2,090,797 2,129,928 (39,131) Japanese Yen Sell 7/18/12 2,090,797 2,105,363 14,566 Japanese Yen Buy 8/16/12 2,091,630 2,106,419 (14,789) Mexican Peso Buy 7/18/12 264,797 259,371 5,426 Mexican Peso Sell 7/18/12 264,797 251,015 (13,782) Mexican Peso Sell 8/16/12 96,725 96,862 137 New Zealand Dollar Sell 7/18/12 119,069 113,734 (5,335) Norwegian Krone Buy 7/18/12 4,296,854 4,192,418 104,436 Norwegian Krone Sell 7/18/12 4,296,854 4,208,283 (88,571) Norwegian Krone Buy 8/16/12 3,125,988 3,065,558 60,430 Philippines Peso Buy 7/18/12 121,375 118,370 3,005 Polish Zloty Buy 7/18/12 128,498 125,029 3,469 Polish Zloty Sell 7/18/12 128,498 121,249 (7,249) Singapore Dollar Sell 7/18/12 150,858 149,814 (1,044) South African Rand Buy 7/18/12 124,503 119,443 5,060 South African Rand Sell 7/18/12 124,503 121,522 (2,981) South Korean Won Buy 7/18/12 1,095 1,043 52 Swedish Krona Buy 7/18/12 3,152,232 3,027,737 124,495 Swedish Krona Sell 7/18/12 3,152,232 3,086,652 (65,580) Swedish Krona Buy 8/16/12 2,788,520 2,732,331 56,189 Taiwan Dollar Sell 7/18/12 118,814 118,319 (495) Thai Baht Buy 7/18/12 118,033 119,194 (1,161) Turkish Lira Buy 7/18/12 191,126 187,768 3,358 Turkish Lira Sell 7/18/12 191,126 191,732 606 Turkish Lira Buy 8/16/12 189,957 190,656 (699) Westpac Banking Corp. Australian Dollar Buy 7/18/12 404,526 398,266 6,260 Australian Dollar Sell 7/18/12 404,526 394,429 (10,097) Australian Dollar Buy 8/16/12 796,464 788,786 7,678 British Pound Buy 7/18/12 400,607 398,365 2,242 British Pound Sell 7/18/12 400,607 396,945 (3,662) British Pound Buy 8/16/12 397,444 393,837 3,607 Canadian Dollar Buy 7/18/12 401,008 396,005 5,003 Canadian Dollar Sell 7/18/12 401,008 400,950 (58) Canadian Dollar Sell 8/16/12 400,751 395,775 (4,976) Euro Buy 7/18/12 5,196,553 5,118,826 77,727 Euro Sell 7/18/12 5,196,553 5,120,586 (75,967) Euro Buy 8/16/12 2,393,064 2,351,206 41,858 Japanese Yen Buy 7/18/12 3,316,828 3,339,389 (22,561) Japanese Yen Sell 7/18/12 3,316,828 3,383,860 67,032 Japanese Yen Sell 8/16/12 3,000,790 3,021,938 21,148 Mexican Peso Buy 7/18/12 249,100 245,345 3,755 Mexican Peso Sell 7/18/12 249,100 238,155 (10,945) Mexican Peso Sell 8/16/12 117,574 117,896 322 Norwegian Krone Buy 7/18/12 407,655 400,049 7,606 Norwegian Krone Sell 7/18/12 407,655 395,065 (12,590) Norwegian Krone Sell 8/16/12 407,230 399,654 (7,576) Swedish Krona Buy 7/18/12 405,271 396,542 8,729 Swedish Krona Sell 7/18/12 405,271 397,224 (8,047) Swedish Krona Buy 8/16/12 404,840 396,844 7,996 Total FUTURES CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 21 $2,372,690 Sep-12 $8,693 Australian Government Treasury Bond 10 yr (Long) 1 128,406 Sep-12 (812) Japanese Government Bond 10 yr Mini (Short) 8 1,438,169 Sep-12 (4,344) MSCI EAFE Index Mini (Short) 339 24,133,410 Sep-12 (1,143,817) NASDAQ 100 Index E-Mini (Short) 69 3,601,455 Sep-12 (90,357) Russell 2000 Index Mini (Short) 92 7,317,680 Sep-12 (312,984) S&P 500 Index (Long) 4 1,356,400 Sep-12 28,898 S&P 500 Index E-Mini (Short) 415 28,145,300 Sep-12 (754,280) S&P Mid Cap 400 Index E-Mini (Long) 59 5,543,050 Sep-12 121,842 S&P Mid Cap 400 Index E-Mini (Short) 18 1,691,100 Sep-12 (36,719) U.S. Treasury Bond 30 yr (Long) 163 24,118,906 Sep-12 133,401 U.S. Treasury Bond Ultra 30 yr (Long) 38 6,340,063 Sep-12 92,311 U.S. Treasury Bond 30 yr (Short) 2 295,938 Sep-12 (1,644) U.S. Treasury Note 2 yr (Long) 207 45,578,813 Sep-12 (20,221) U.S. Treasury Note 2 yr (Short) 40 8,807,500 Sep-12 3,455 U.S. Treasury Note 5 yr (Long) 280 34,711,250 Sep-12 51,155 U.S. Treasury Note 5 yr (Short) 38 4,710,813 Sep-12 (8,682) U.S. Treasury Note 10 yr (Long) 119 15,871,625 Sep-12 69,336 Total WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received $3,888,010) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $526,281 Aug-16/4.35 $88,063 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 2,241,541 Aug-16/4.28 57,336 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 2,241,541 Aug-16/4.28 363,813 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,275,397 Aug-16/4.68 45,713 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,275,397 Aug-16/4.68 434,360 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 1,896,164 Jul-16/4.67 38,265 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 1,896,164 Jul-16/4.67 360,647 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 758,466 Jul-16/4.80 14,214 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 758,466 Jul-16/4.80 151,786 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 1,780,510 Jul-16/4.79 33,438 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 1,780,510 Jul-16/4.79 335,306 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 1,890,634 Jul-16/4.74 36,395 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 1,890,634 Jul-16/4.74 349,200 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 1,206,318 Jun-16/5.86 13,785 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 1,206,318 Jun-16/4.86 236,933 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. 2,236,010 Jun-16/4.61 22,763 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. 2,236,010 Jun-16/4.61 248,530 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 5,083,787 Jun-16/4.77 99,947 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 5,083,787 Jun-16/4.77 965,866 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.155% versus the three month USD-LIBOR-BBA maturing June 2021. 4,601,490 Jun-16/5.155 36,112 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.64% versus the three month USD-LIBOR-BBA maturing June 2021. 5,700,000 Jun-16/4.64 53,352 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 5.655% versus the three month USD-LIBOR-BBA maturing June 2021. 10,600,000 Jun-16/5.655 66,250 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.155% versus the three month USD-LIBOR-BBA maturing June 2021. 4,601,490 Jun-16/4.155 428,643 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.64% versus the three month USD-LIBOR-BBA maturing June 2021. 5,700,000 Jun-16/4.64 655,500 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.655% versus the three month USD-LIBOR-BBA maturing June 2021. 10,600,000 Jun-16/3.655 824,521 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 168,000 Jul-12/2.1714 5,870 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 168,000 Jul-12/2.1714 5,870 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 168,000 Jul-12/2.1714 5,870 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 168,000 Jul-12/2.1714 5,870 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 168,000 Jul-12/2.1714 5,870 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/12 (proceeds receivable $1,059,453) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 4s, July 1, 2042 $1,000,000 7/12/12 $1,064,297 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $176,000 $— 5/14/14 3 month USD-LIBOR-BBA 0.58% $150 10,724,000 — 5/14/14 0.577% 3 month USD-LIBOR-BBA (8,481) 1,844,000 — 5/14/22 2.0215% 3 month USD-LIBOR-BBA (46,998) 164,000 4,353 6/20/22 2.183% 3 month USD-LIBOR-BBA (1,899) Barclay’s Bank, PLC 9,355,000 (E) 161,786 9/19/22 2.00% 3 month USD-LIBOR-BBA 23,799 1,195,000 (E) (1,542) 9/19/14 0.60% 3 month USD-LIBOR-BBA (2,175) 2,686,000 (E) (36,409) 9/19/22 3 month USD-LIBOR-BBA 2.00% 3,209 1,200,000 — 6/7/14 0.6055% 3 month USD-LIBOR-BBA (1,478) 164,000 4,321 6/20/22 2.183% 3 month USD-LIBOR-BBA (1,931) EUR 5,379,000 — 6/18/14 0.935% 6 month EUR-EURIBOR-REUTERS (10,230) EUR 2,754,000 — 6/18/17 1.365% 6 month EUR-EURIBOR-REUTERS (10,183) EUR 2,466,000 — 6/18/22 6 month EUR-EURIBOR-REUTERS 1.945% (11,673) EUR 164,000 — 6/18/42 6 month EUR-EURIBOR-REUTERS 2.24% (2,624) EUR 129,000 — 6/25/22 6 month EUR-EURIBOR-REUTERS 1.97682% (189) GBP 1,367,000 — 6/14/17 6 month GBP-LIBOR-BBA 1.3775% 11,653 GBP 279,000 — 6/14/22 6 month GBP-LIBOR-BBA 2.13% 1,211 Citibank, N.A. $141,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 3,660 2,799,000 (E) 3,026 9/19/17 1.10% 3 month USD-LIBOR-BBA (5,679) 8,000 (E) 47 9/19/17 3 month USD-LIBOR-BBA 1.10% 72 3,514,000 (E) 40,106 9/19/22 2.00% 3 month USD-LIBOR-BBA (11,724) 1,362,000 (E) 846 9/19/14 0.60% 3 month USD-LIBOR-BBA 124 4,225,000 (E) (56,951) 9/19/22 3 month USD-LIBOR-BBA 2.00% 5,368 314,000 (E) (18,856) 9/19/42 3 month USD-LIBOR-BBA 2.75% (4,465) 13,117,000 — 5/11/17 3 month USD-LIBOR-BBA 1.069% 91,207 51,020,000 — 5/11/14 3 month USD-LIBOR-BBA 0.576% 40,236 1,879,000 — 5/11/22 3 month USD-LIBOR-BBA 1.9685% 39,013 3,891,000 — 5/11/42 3 month USD-LIBOR-BBA 2.7167% 182,728 Credit Suisse International 10,479,200 (E) (69,936) 9/19/22 3 month USD-LIBOR-BBA 2.00% 84,633 10,335,000 (E) 13,598 9/19/14 3 month USD-LIBOR-BBA 0.60% 19,076 6,277,000 (E) 29,163 9/19/17 3 month USD-LIBOR-BBA 1.10% 48,685 1,688,000 (E) (55,395) 9/19/42 3 month USD-LIBOR-BBA 2.75% 21,965 22,054,000 (E) 165,810 9/19/22 2.00% 3 month USD-LIBOR-BBA (159,485) 1,876,000 (E) 82,136 9/19/42 2.75% 3 month USD-LIBOR-BBA (3,841) 7,100,000 (E) (5,796) 9/19/14 0.60% 3 month USD-LIBOR-BBA (9,559) 17,002,000 (E) (15,981) 9/19/17 1.10% 3 month USD-LIBOR-BBA (68,858) 183,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 10,748 EUR 3,793,000 — 6/15/14 6 month EUR-EURIBOR-REUTERS 0.943% 8,005 EUR 1,534,000 — 6/15/17 6 month EUR-EURIBOR-REUTERS 1.377% 7,092 EUR 2,474,000 — 6/15/22 1.947% 6 month EUR-EURIBOR-REUTERS 10,441 GBP 1,176,000 — 6/13/17 1.44% 6 month GBP-LIBOR-BBA (15,684) GBP 1,449,000 — 6/13/22 2.1675% 6 month GBP-LIBOR-BBA (14,326) Deutsche Bank AG $71,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 1,795 3,348,000 (E) 37,668 9/19/22 2.00% 3 month USD-LIBOR-BBA (11,716) 725,000 (E) (11,100) 9/19/22 3 month USD-LIBOR-BBA 2.00% (406) 2,216,000 (E) (1,950) 9/19/17 3 month USD-LIBOR-BBA 1.10% 4,942 KRW 1,337,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (12,483) PLN 2,300,000 — 4/16/17 5.01% 6 month PLN-WIBOR-WIBO (12,504) ZAR 4,972,000 — 4/17/17 3 month ZAR-JIBAR-SAFEX 6.76% 15,395 Goldman Sachs International $7,132,000 (E) (648) 9/19/14 0.60% 3 month USD-LIBOR-BBA (4,428) 3,216,000 (E) 5,982 9/19/14 3 month USD-LIBOR-BBA 0.60% 7,686 3,541,000 (E) 28,552 9/19/22 2.00% 3 month USD-LIBOR-BBA (23,678) 2,084,600 (E) (27,294) 9/19/22 3 month USD-LIBOR-BBA 2.00% 3,453 396,000 (E) (174) 9/19/17 1.10% 3 month USD-LIBOR-BBA (1,406) 1,539,000 (E) 90,225 9/19/42 2.75% 3 month USD-LIBOR-BBA 19,693 5,331,900 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 282 1,436,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (179) EUR 467,000 — 6/15/17 1.381% 6 month EUR-EURIBOR-REUTERS (2,272) EUR 117,000 — 6/15/22 1.952% 6 month EUR-EURIBOR-REUTERS 425 EUR 131,000 — 6/15/42 2.262% 6 month EUR-EURIBOR-REUTERS 1,271 GBP 885,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1725% 9,391 GBP 736,000 — 6/13/17 1.4425% 6 month GBP-LIBOR-BBA (9,967) GBP 65,000 — 6/20/22 6 month GBP-LIBOR-BBA 2.085% (126) GBP 9,000 — 6/28/22 2.02375% 6 month GBP-LIBOR-BBA 103 JPMorgan Chase Bank NA $16,676,500 (E) 207,641 9/19/22 2.00% 3 month USD-LIBOR-BBA (38,333) 382,000 (E) 329 9/19/17 1.10% 3 month USD-LIBOR-BBA (860) 1,247,000 (E) (21,511) 9/19/22 3 month USD-LIBOR-BBA 2.00% (3,118) 563,000 (E) 51,605 9/19/42 2.75% 3 month USD-LIBOR-BBA 25,802 33,000 (E) (2,150) 9/19/42 3 month USD-LIBOR-BBA 2.75% (638) CAD 2,311,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 21,299 EUR 39,000 — 6/15/42 2.245% 6 month EUR-EURIBOR-REUTERS 564 EUR 946,000 — 3/23/14 1 month EUR-EONIA-OIS-COMPOUND 0.506% 5,600 EUR 1,552,000 — 3/23/17 1 month EUR-EONIA-OIS-COMPOUND 1.147% 42,678 GBP 524,000 — 6/13/17 6 month GBP-LIBOR-BBA 1.446% 7,229 GBP 229,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.175% 2,513 JPY 34,300,000 — 6/25/22 0.85% 6 month JPY-LIBOR-BBA (555) JPY 274,416,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% 60,243 JPY 232,500,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA (64,281) UBS AG $34,000,000 — 6/9/15 1.465% 3 month USD-LIBOR-BBA (854,191) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $12,863 $— 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools $20 70,397 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (363) 1,001,282 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,493 2,312,284 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,669 106,244 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 398 20,572 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 68 67,431 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 221 48,574 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 159 Citibank, N.A. 1,122,203 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,207 baskets 108 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 326,379 units 2,393 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (143,589) Goldman Sachs International $59,638 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 91 1,833,055 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 110 4,911 11 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 9 1,425,471 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,358) 1,094,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 15,820 1,094,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 17,413 1,094,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 17,714 1,094,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 25,807 GBP 682,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (25,902) GBP 682,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (28,871) GBP 682,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (29,160) GBP 682,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (42,436) JPMorgan Chase Bank NA shares 269,208 — 10/22/12 (3 month USD-LIBOR-BBA plus 0.04%) iShares MSCI Emerging Markets Index (510,472) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA HY Series 18 Index B+/P $102,979 $3,883,770 6/20/17 500 bp $(28,721) Citibank, N.A. DJ CDX NA IG Series 18 Index BBB+/P 41,311 3,950,000 6/20/17 100 bp 18,739 DJ CDX NA IG Series 18 Index BBB+/P (5,691) 1,440,000 6/20/17 100 bp (13,920) Credit Suisse International DJ CDX NA HY Series 18 Index B+/P 588,175 16,636,950 6/20/17 500 bp 24,012 DJ CDX NA IG Series 18 Index BBB+/P 43,906 5,145,000 6/20/17 100 bp 14,505 Deutsche Bank AG Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 440,000 9/20/13 715 bp 44,080 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 690,000 9/20/13 477 bp 42,144 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 690,000 9/20/13 535 bp 48,515 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 189,788 $7,157,700 6/20/17 500 bp (52,931) DJ CDX NA IG Series 18 Index BBB+/P 52,863 4,325,000 6/20/17 100 bp 28,148 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won PLN Polish Zloty ZAR South African Rand Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $532,567,440. (b) The aggregate identified cost on a tax basis is $625,896,998, resulting in gross unrealized appreciation and depreciation of $49,180,875 and $15,191,588, respectively, or net unrealized appreciation of $33,989,287. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $92,144, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $728,476. The fund received cash collateral of $724,025, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $77,113 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $178,698,368 and $160,171,205, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $280,926,606 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $197,200,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $120,100,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 2,600 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $244,500,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $64,100,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $912,300,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $38,100,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,950,625 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,064,584 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,619,251. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $6,672,480 $4,424,755 $— Capital goods 7,967,793 2,613,029 — Communication services 6,956,932 2,261,519 — Conglomerates 4,042,861 267,302 — Consumer cyclicals 15,851,555 4,669,004 3 Consumer staples 14,189,431 4,601,526 1,418 Energy 13,371,381 3,055,395 — Financials 21,309,260 7,670,175 — Health care 17,085,398 3,877,231 — Technology 29,595,513 1,407,413 — Transportation 1,302,497 894,087 — Utilities and power 4,675,961 1,304,873 — Total common stocks Asset-backed securities — 1,439,699 — Commodity linked notes — 3,662,207 — Convertible bonds and notes — 215,238 — Convertible preferred stocks 57,959 314,144 — Corporate bonds and notes — 129,329,001 — Foreign government and agency bonds and notes — 9,095,198 — Investment Companies 3,468,126 — — Mortgage-backed securities — 28,731,918 — Municipal bonds and notes — 178,426 — Preferred stocks — 498,516 — Purchased options outstanding — 9,727,107 — Senior loans — 2,461,453 — U.S. Government and Agency Mortgage Obligations — 116,532,006 — U.S. Treasury Obligations — 153,144 — Warrants — 318 8,376 Short-term investments 124,394,496 49,550,161 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(343,716) $— Futures contracts (1,864,769) — — Written options — (5,990,088) — TBA sale commitments — (1,064,297) — Interest rate swap contracts — (1,190,685) — Total return swap contracts — (367,584) — Credit default contracts — (888,760) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $134,739 $1,023,499 Foreign exchange contracts 2,756,122 3,099,838 Equity contracts 485,813 2,992,218 Interest rate contracts 11,197,804 8,368,724 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012
